


EXHIBIT 10.1
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of July 30, 2004

among

ROCKWOOD SPECIALTIES GROUP, INC.,
as US Borrower

ROCKWOOD SPECIALTIES LIMITED,
as UK Borrower

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
as a Guarantor

The Several Lenders
from Time to Time Parties Hereto

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent

--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
UBS SECURITIES LLC
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
  Page

--------------------------------------------------------------------------------

SECTION 1. Definitions   1   1.1. Defined Terms   1   1.2. Exchange Rates   37  
1.3. Redenomination of Certain Foreign Currencies   38
SECTION 2.
Amount and Terms of Credit
 
38   2.1. Commitments   38   2.2. Minimum Amount of Each Borrowing; Maximum
Number of Borrowings   41   2.3. Notice of Borrowing   41   2.4. Disbursement of
Funds   42   2.5. Repayment of Loans; Evidence of Debt   42   2.6. Conversions
and Continuations   45   2.7. Pro Rata Borrowings   46   2.8. Interest   46  
2.9. Interest Periods   47   2.10. Increased Costs, Illegality, etc.   47  
2.11. Compensation   49   2.12. Change of Lending Office   49   2.13. Notice of
Certain Costs   49
SECTION 3.
Letters of Credit
 
49   3.1. Letters of Credit   49   3.2. Letter of Credit Requests   50   3.3.
Letter of Credit Participations   50   3.4. Agreement to Repay Letter of Credit
Drawings   52   3.5. Increased Costs   53   3.6. Successor Letter of Credit
Issuer   54
SECTION 4.
Fees; Commitments
 
54   4.1. Fees   54   4.2. Voluntary Reduction of Revolving Credit Commitments  
55   4.3. Mandatory Termination of Commitments   55
SECTION 5.
Payments
 
55   5.1. Voluntary Prepayments   55   5.2. Mandatory Prepayments   56   5.3.
Method and Place of Payment   59   5.4. Net Payments   59   5.5. Computations of
Interest and Fees   62
SECTION 6.
Conditions Precedent to Initial Borrowing
 
62   6.1. Credit Documents   62   6.2. Collateral   63   6.3. Legal Opinions  
65          


i

--------------------------------------------------------------------------------



  6.4. Receipt of Senior Subordinated Notes and Senior Subordinated Loan
Agreement Proceeds   66   6.5. Equity Contributions   66   6.6. Closing
Certificates   66   6.7. Corporate Proceedings of Each Credit Party   66   6.8.
Corporate Documents   66   6.9. Fees   66   6.10. Escrow Agreements; Acquisition
  66   6.11. Patriot Act   67
SECTION 7.
Conditions Precedent to All Credit Events; Certain Funds Period; Clean-Up Period
 
67   7.1. No Default; Representations and Warranties   67   7.2. Notice of
Borrowing; Letter of Credit Request   67   7.3. Certain Funds Period   67   7.4.
Clean-Up Period   69   7.5. UK Borrower   69
SECTION 8.
Representations, Warranties and Agreements
 
69   8.1. Corporate Status   69   8.2. Corporate Power and Authority   70   8.3.
No Violation   70   8.4. Litigation   70   8.5. Margin Regulations   70   8.6.
Governmental Approvals   70   8.7. Investment Company Act   70   8.8. True and
Complete Disclosure   70   8.9. Financial Condition; Financial Statements   71  
8.10. Tax Returns and Payments   71   8.11. Compliance with ERISA   71   8.12.
Subsidiaries   72   8.13. Patents, etc.   72   8.14. Environmental Laws   72  
8.15. Properties   73
SECTION 9.
Affirmative Covenants
 
73   9.1. Information Covenants   73   9.2. Books, Records and Inspections   75
  9.3. Maintenance of Insurance   75   9.4. Payment of Taxes   76   9.5.
Consolidated Corporate Franchises   76   9.6. Compliance with Statutes,
Obligations, etc.   76   9.7. ERISA   76   9.8. Good Repair   77   9.9.
Transactions with Affiliates   77   9.10. End of Fiscal Years; Fiscal Quarters  
77   9.11. Additional Guarantors and Grantors   77   9.12. Pledges of Additional
Stock and Evidence of Indebtedness   79   9.13. Use of Proceeds   80          

ii

--------------------------------------------------------------------------------



  9.14. Changes in Business   80   9.15. Further Assurances   80   9.16. UK
Borrower   81   9.17. Sale and Purchase Agreement   81   9.18. Post-Closing
Obligations.   81
SECTION 10.
Negative Covenants
 
82   10.1. Limitation on Indebtedness   82   10.2. Limitation on Liens   84  
10.3. Limitation on Fundamental Changes   85   10.4. Limitation on Sale of
Assets   88   10.5. Limitation on Investments   88   10.6. Limitation on
Dividends   90   10.7. Limitations on Debt Payments and Amendments   91   10.8.
Limitations on Sale Leasebacks   92   10.9. Consolidated Total Debt to
Consolidated EBITDA Ratio   92   10.10. Consolidated EBITDA to Consolidated
Interest Expense Ratio   92   10.11. Capital Expenditures   93
SECTION 11.
Events of Default
 
94   11.1. Payments   94   11.2. Representations, etc.   94   11.3. Covenants  
94   11.4. Default Under Other Agreements   94   11.5. Bankruptcy, etc.   94  
11.6. ERISA   95   11.7. Guarantee   95   11.8. Pledge Agreement   95   11.9.
Security Agreement   95   11.10. Mortgages   95   11.11. Foreign Guarantees   95
  11.12. Foreign Security Documents   95   11.13. Subordination   96   11.14.
Judgments   96   11.15. Change of Control   96
SECTION 12.
The Administrative Agent
 
96   12.1. Appointment   96   12.2. Delegation of Duties   97   12.3.
Exculpatory Provisions   97   12.4. Reliance by Administrative Agent   97  
12.5. Notice of Default   97   12.6. Non-Reliance on Administrative Agent and
Other Lenders   98   12.7. Indemnification   98   12.8. Administrative Agent in
its Individual Capacity   98   12.9. Successor Agent   99   12.10. Withholding
Tax   99          


iii

--------------------------------------------------------------------------------




SECTION 13.
Collateral Allocation Mechanism
 
99   13.1. Implementation of CAM   99   13.2. Letters of Credit   100   13.3.
Net Payments Upon Implementation of CAM Exchange   101
SECTION 14.
Miscellaneous
 
102   14.1. Amendments and Waivers   102   14.2. Notices   103   14.3. No
Waiver; Cumulative Remedies   104   14.4. Survival of Representations and
Warranties   104   14.5. Payment of Expenses and Taxes   104   14.6. Successors
and Assigns; Participations and Assignments   105   14.7. Replacements of
Lenders under Certain Circumstances   108   14.8. Adjustments; Set-off   108  
14.9. Counterparts   109   14.10. Severability   109   14.11. Integration   109
  14.12. GOVERNING LAW   109   14.13. Submission to Jurisdiction; Waivers   109
  14.14. Acknowledgments   110   14.15. WAIVERS OF JURY TRIAL   110   14.16.
Confidentiality   110   14.17. Judgment Currency   110

     SCHEDULES  
Schedule 1.1 (a)
Additional Cost Schedule 1.1 (b) Mortgaged Properties Schedule 1.1 (c)
Commitments and Addresses of Lenders Schedule 8.12 Subsidiaries Schedule 10.1
Closing Date Indebtedness Schedule 10.2 Closing Date Liens Schedule 10.5 Closing
Date Investments

     EXHIBITS  
Exhibit A-1
Form of Canadian Guarantee Exhibit A-2 Forms of Canadian Pledge Agreements
Exhibit A-3 Form of Canadian Security Agreement Exhibit B Forms of French Pledge
Agreements Exhibit C-1 Forms of German Abstract Acknowledgements of Indebtedness
Exhibit C-2 Form of German Assignment of Claims Exhibit C-3 Form of German
Guarantee Exhibit C-4 Form of German Negative Pledge Agreement Exhibit C-5 Form
of German Pledge Agreement    

iv

--------------------------------------------------------------------------------



Exhibit C-6 Forms of German Conditional Security Agreements Exhibit C-7 German
Pledge Agreement (Brockhues) Exhibit D Form of Guarantee Exhibit E-1 Form of
Italian Guarantee Exhibit E-2 Forms of Italian Share Pledge Agreements Exhibit
E-3 Form of Italian Trademark Pledge Agreement Exhibit F Form of Mortgage (Real
Property) Exhibit G Form of Perfection Certificate Exhibit H Form of Pledge
Agreement Exhibit I Form of Security Agreement Exhibit J-1 Form of Singapore
Guarantee Exhibit J-2 Forms of Singapore Pledge Agreements Exhibit J-3 Form of
Singapore Security Agreement Exhibit K Forms of Taiwan Pledge Agreements Exhibit
L-1 Form of UK Debenture Exhibit L-2 Form of UK Guarantee Exhibit L-3 Forms of
UK Pledge Agreements Exhibit M Form of Luxembourg Pledge Agreements Exhibit N
Form of Letter of Credit Request Exhibit O-1 Form of Opinion of Simpson Thacher
& Bartlett LLP Exhibit O-2 Form of Opinion of Tom Riordan Exhibit O-3 Form of
Opinion of Latham & Watkins LLP Exhibit O-4 Form of Opinion of Latham & Watkins
LLP Exhibit O-5 Form of Opinion of Borden Ladner Gervais Exhibit O-6 Form of
Opinion of Latham & Watkins LLP Exhibit O-7 Form of Opinion of Lee and Li
Exhibit O-8 Form of Opinion of Norton Rose Milan Exhibit O-9 Form of Opinion of
Burness Exhibit O-10 Form of Opinion of Arendt & Medernach Exhibit O-11 Form of
Opinion of Local Counsel Exhibit P Form of Closing Certificate Exhibit Q Form of
Assignment and Acceptance Exhibit R-1 Form of Promissory Note (Tranche A-1 Term
Loans) Exhibit R-2 Form of Promissory Note (Tranche A-2 Term Loans) Exhibit R-3
Form of Promissory Note (Tranche B Term Loans) Exhibit R-4 Form of Promissory
Note (Tranche C Term Loans) Exhibit R-5 Form of Promissory Note (Revolving
Credit and Swingline Loans) Exhibit S Form of Confidentiality Agreement Exhibit
T Form of Post-Closing Schedule

v

--------------------------------------------------------------------------------



        CREDIT AGREEMENT dated as of July 30, 2004, among ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the "US Borrower"), ROCKWOOD SPECIALTIES
LIMITED, a company incorporated under the laws of England and Wales (the "UK
Borrower"), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware corporation
("Holdings"), the lending institutions from time to time parties hereto (each a
"Lender" and, collectively, the "Lenders"), CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as Administrative Agent and as Collateral
Agent (such terms and each other capitalized term used but not defined in this
introductory statement having the meaning provided in Section 1), and UBS
SECURITIES LLC and GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Syndication Agents.

        The parties hereto agree as follows:

        SECTION 1.    Definitions    

        1.1.    Defined Terms.    (a)    As used herein, the following terms
shall have the meanings specified in this Section 1.1 unless the context
otherwise requires (it being understood that defined terms in this Agreement
shall include in the singular number the plural and in the plural the singular):

        "ABR" shall mean, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

        "ABR Loan" shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

        "Acquired EBITDA" shall mean, with respect to any Acquired Entity or
Business, any Converted Restricted Subsidiary, any Sold Entity or Business or
any Converted Unrestricted Subsidiary (any of the foregoing, a "Pro Forma
Entity") for any period, the sum of the amounts for such period of, without
duplication, (a) income from continuing operations before income taxes and
extraordinary items, (b) interest expense, (c) depreciation expense,
(d) amortization expense, including amortization of deferred financing fees,
(e) non-recurring charges, (f) non-cash charges, (g) losses on asset sales and
(h) restructuring charges or reserves less the sum of the amounts for such
period of (i) non-recurring gains, (j) non-cash gains, (k) gains on asset sales
and (l) interest income, all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

        "Acquired Entity or Business" shall have the meaning provided in the
definition of the term "Consolidated EBITDA".

        "Acquisition" shall mean the acquisition by the US Borrower and/or
certain of its Affiliates pursuant to the Sale and Purchase Agreement of the
outstanding capital stock (and the economic ownership of certain assets and
businesses subject to a fiduciary trust agreement) of certain members of the
Dynamit Nobel group (collectively, the "Target") from the New Sellers.

        "Acquisition Agreements" shall mean the Purchase Agreement and the Sale
and Purchase Agreement.

        "Acquisition Equity Contribution" shall mean, in connection with the
Acquisition, (a) the contribution by investment entities controlled by KKR and
DLJ Merchant Banking of approximately $488,000,000 (assuming an exchange rate of
$1.20 to €1.00 and subject to adjustment based on the Sale and Purchase
Agreement such that the amount of such contribution, together with the amount
described in Section 6.4, the aggregate amount of the Term Loans funded on the
Funding Date and the amount of any Revolving Credit Loans funded on the Funding
Date to finance the Acquisition (which shall be accompanied by a proportionate
increase in the amount of such equity contribution), shall be sufficient to pay
the purchase price under the Sale and Purchase Agreement) in cash made on the
Funding Date to Parent in the form of common equity, (b) the use by Parent of
the full amount of such cash consideration described in clause (a) to purchase
common equity of PIK Holdco and/or to

1

--------------------------------------------------------------------------------




make a cash equity contribution to the common equity of PIK Holdco, (c) the use
by PIK Holdco of the full amount of such cash consideration described in
clause (b) (less up to $21,000,000 used to refinance a portion of the PIK Notes
and pay related fees and prepayment premiums) to purchase common equity of
Holdings and/or to make a cash equity contribution to the common equity of
Holdings and (d) the use by Holdings of the full amount of such cash
consideration described in clause (c) to purchase common equity of the US
Borrower and/or to make a cash equity contribution to the common equity of the
US Borrower.

        "Acquisition Escrow Agreement" shall mean the Acquisition Escrow
Agreement dated as of the Funding Date among the New Sellers, the US Borrower,
Knight Erste Beteiligungs GmbH and The Bank of New York, as Financing Escrow
Agent.

        "Additional Cost" shall mean, in relation to any Foreign Currency
Borrowing, the cost as calculated by the Administrative Agent in accordance with
Schedule 1.1(a) imputed to each Lender participating in such Borrowing of
compliance with the mandatory liquid assets requirements of the Financial
Services Authority (or other applicable regulatory authority) during the
applicable Interest Period, expressed as a percentage.

        "Adjusted Total Revolving Credit Commitment" shall mean at any time the
Total Revolving Credit Commitment less the aggregate Revolving Credit
Commitments of all Defaulting Lenders.

        "Adjusted Total Term Loan Commitment" shall mean at any time the Total
Term Loan Commitment less the Term Loan Commitments of all Defaulting Lenders.

        "Administrative Agent" shall mean CSFB, together with its Affiliates, as
the administrative agent for the Lenders under this Agreement and the other
Credit Documents. With respect to Foreign Currency Borrowings, the
Administrative Agent may be an Affiliate of CSFB for purposes of administering
such Borrowings, and all references herein to the term "Administrative Agent"
shall be deemed to refer to the Administrative Agent in respect of the
applicable Borrowing or to all Administrative Agents, as the context requires.

        "Administrative Agent's Office" shall mean the office of the
Administrative Agent located at Eleven Madison Avenue, New York, NY 10010, or
such other office as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

        "Affiliate" shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control (i) a
corporation if such Person possesses, directly or indirectly, the power (a) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such corporation or (b) to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise and (ii) any other Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such specified Person, whether
through the ownership of voting securities, by contract or otherwise.

        "Agents" shall mean the Administrative Agent, the Collateral Agent and
the Co-Syndication Agents.

        "Aggregate Revolving Credit Outstanding" shall have the meaning provided
in Section 5.2(b).

        "Agreement" shall mean this Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

        "Amortization Amount" shall have the meaning provided in Section 5.2(c).

2

--------------------------------------------------------------------------------




        "Applicable ABR Margin" shall mean at any date, with respect to each ABR
Loan that is a Revolving Credit Loan, a Swingline Loan or a Tranche B Term Loan,
the applicable percentage per annum set forth below based upon the Status in
effect on such date:

Status


--------------------------------------------------------------------------------

  Applicable ABR
Margin Revolving
Credit Loans and
Swingline Loans

--------------------------------------------------------------------------------

  Applicable ABR
Margin Tranche
B Term Loans

--------------------------------------------------------------------------------

Level I Status   1.25%   1.25% Level II Status   1.00%   1.25% Level III Status
  0.75%   1.00% Level IV Status   0.50%   1.00%

        Notwithstanding the foregoing, the term "Applicable ABR Margin" shall
mean, with respect to each ABR Loan that is a Revolving Credit Loan or a
Swingline Loan, 1.25%, and, with respect to each ABR Loan that is a Tranche B
Term Loan, 1.25%, in each case, during the period from and including the Funding
Date to but excluding the Initial Financial Statement Delivery Date.

        "Applicable Eurodollar Margin" shall mean at any date with respect to
each Eurodollar Loan that is a Revolving Credit Loan, a Tranche A-1 Term Loan, a
Tranche A-2 Term Loan, a Tranche B Term Loan or a Tranche C Term Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:

Status


--------------------------------------------------------------------------------

  Applicable Eurodollar
Margin Revolving
Credit Loans,
Tranche A-1 Term
Loans and Tranche A-2
Term Loans

--------------------------------------------------------------------------------

  Applicable Eurodollar
Margin Tranche B
Term Loans

--------------------------------------------------------------------------------

  Applicable Eurodollar
Margin Tranche C
Term Loans

--------------------------------------------------------------------------------

Level I Status   2.50%   2.50%   3.00% Level II Status   2.25%   2.50%   3.00%
Level III Status   2.00%   2.25%   3.00% Level IV Status   1.75%   2.25%   3.00%

        Notwithstanding the foregoing, the term "Applicable Eurodollar Margin"
shall mean, with respect to each Eurodollar Loan that is a Revolving Credit
Loan, a Tranche A-1 Term Loan or a Tranche A-2 Term Loan, 2.50%, with respect to
each Eurodollar Loan that is a Tranche B Term Loan, 2.50% and, with respect to
each Eurodollar Loan that is a Tranche C Term Loan, 3.00%, in each case, during
the period from and including the Funding Date to but excluding the Initial
Financial Statement Delivery Date.

        "Approved Fund" shall have the meaning provided in Section 14.6.

        "Asset Sale Prepayment Event" shall mean any sale, transfer or other
disposition of any business units, assets or other properties of the US Borrower
or any of the Restricted Subsidiaries not in the ordinary course of business
(including any sale, transfer or other disposition of any capital stock of any
Subsidiary of the US Borrower owned by the US Borrower or a Restricted
Subsidiary). Notwithstanding the foregoing, the term "Asset Sale Prepayment
Event" shall not include any transaction permitted by Section 10.4, other than
transactions permitted by Section 10.4(b) and the transactions permitted by
Section 10.4(e) to the extent any Net Cash Proceeds in respect of accounts
receivable subject to receivables financing facilities or factoring arrangements
thereunder shall exceed $200,000,000 at any one time.

        "Assignment and Acceptance" shall mean an assignment and acceptance
substantially in the form of Exhibit Q.

3

--------------------------------------------------------------------------------




        "Authorized Officer" shall mean the Chairman of the Board, the
President, the Chief Financial Officer, the Treasurer or any other senior
officer of the US Borrower designated as such in writing to the Administrative
Agent by the US Borrower.

        "Available Amount" shall mean, on any date (the "Reference Date"), an
amount equal at such time to (a) the sum of, without duplication, (i) for the
purposes of Section 10.5(j), Section 10.5(m), Section 10.11(b) and the first
proviso to Section 10.7 (to the extent, in the case of the first proviso to
Section 10.7, that the Consolidated Total Debt to Consolidated EBITDA Ratio at
such time and after giving effect to the prepayment, repurchase, redemption or
defeasance to be completed on the Reference Date is less than 2.25 to 1.00),
$400,000,000 in aggregate, (ii) the aggregate amount of Net Cash Proceeds from
Prepayment Events refused by Term Loan Lenders and retained by the US Borrower
or the UK Borrower, as the case may be, in accordance with
Section 5.2(c)(iv) after the Closing Date and on or prior to the Reference Date,
(iii) an amount equal to (x) the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to the Reference Date
minus (y) the portion of such Excess Cash Flow that has been after the Closing
Date and on or prior to the Reference Date (or will be) applied to (A) the
prepayment of Loans in accordance with Section 5.2(a)(ii), (B) the payment and
or distribution of dividends by the US Borrower to Holdings to pay cash interest
of the 2011 Senior Notes in accordance with Section 10.6(f) or (C) the
redemption, repurchase or retirement of the 2011 Senior Notes, the PIK Notes or
the PIK Refinancing Preferred Stock in accordance with Section 10.6(g), (iv) the
amount of any capital contributions made in cash to the US Borrower from and
including the Business Day immediately following the Closing Date through and
including the Reference Date, including contributions with the proceeds from any
issuance of equity securities by any of the Parent Companies or Holdings,
(v) the aggregate amount of all cash dividends and other cash distributions
received by the US Borrower or any Guarantor from any Minority Investments or
Unrestricted Subsidiaries after the Closing Date and on or prior to the
Reference Date (other than the portion of any such dividends and other
distributions that is used by the US Borrower or any Guarantor to pay taxes),
(vi) the aggregate amount of all cash repayments of principal received by the US
Borrower or any Guarantor from any Minority Investments or Unrestricted
Subsidiaries after the Closing Date and on or prior to the Reference Date in
respect of loans made by the US Borrower or any Guarantor to such Minority
Investments or Unrestricted Subsidiaries and (vii) the aggregate amount of all
net cash proceeds received by the US Borrower or any Guarantor in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary after the Closing Date and on or
prior to the Reference Date minus (b) the sum at such time of (i) the aggregate
amount of any investments (including loans) made by the US Borrower or any
Restricted Subsidiary pursuant to the proviso to Section 10.5(j) or pursuant to
Section 10.5(m) after the Closing Date and on or prior to the Reference Date,
(ii) the aggregate amount of Capital Expenditures made by the US Borrower or any
of the Restricted Subsidiaries after the Closing Date and on or prior to the
Reference Date pursuant to Section 10.11(b) and (iii) the aggregate price paid
by the US Borrower in connection with any prepayment, repurchase or redemption
of the Subordinated Notes or the Senior Subordinated Notes pursuant to
Section 10.7(a) after the Closing Date and on or prior to the Reference Date.

        "Available Commitment" shall mean an amount equal to the excess, if any,
of (a) the Dollar Equivalent of the amount of the Total Revolving Credit
Commitment over (b) the sum of (i) the aggregate principal amount of all
Revolving Credit Loans (but not Swingline Loans) then outstanding and (ii) the
aggregate Letter of Credit Outstanding at such time.

        "Available Excess Cash Flow" shall mean at any time (the "Reference
Date") (x) the cumulative amount of Excess Cash Flow for all fiscal years
completed after the Closing Date and prior to the Reference Date minus (y) the
portion at such time of such Excess Cash Flow that has been after the Closing
Date and on or prior to the Reference Date (A) applied to (i) the prepayment of
Loans in accordance with Section 5.2(a)(ii), (ii) the payment and or
distribution of dividends by the US Borrower to Holdings to pay cash interest of
the 2011 Senior Notes in accordance with Section 10.6(f)

4

--------------------------------------------------------------------------------




or (iii) the redemption, repurchase or retirement of the 2011 Senior Notes, the
PIK Notes or the PIK Refinancing Preferred Stock in accordance with
Section 10.6(g) or (B) utilized by the US Borrower or any Restricted Subsidiary
(i) to make any investments (including loans) pursuant to Section 10.5(j) or
Section 10.5(m) after the Closing Date and on or prior to the Reference Date,
(ii) to make Capital Expenditures after the Closing Date and on or prior to the
Reference Date pursuant to Section 10.11(b) or (iii) in connection with any
prepayment, repurchase or redemption of the Subordinated Notes or the Senior
Subordinated Notes pursuant to Section 10.7(a) after the Closing Date and on or
prior to the Reference Date.

        "Available Tranche A Commitment" shall mean an amount equal to the
excess, if any, of the Tranche A Term Loan Commitment over the aggregate
principal amount of all Tranche A-1 Term Loans and Tranche A-2 Term Loans then
outstanding.

        "Bankruptcy Code" shall have the meaning provided in Section 11.5.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States (or any successor).

        "Borrowers" shall mean the US Borrower and the UK Borrower.

        "Borrowing" shall mean and include (a) the incurrence of Swingline Loans
from the Swingline Lender on a given date, (b) the incurrence of one Type of
Term Loan on the Funding Date (or resulting from conversions on a given date
after the Funding Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Term Loans) and
(c) the incurrence of one Type of Revolving Credit Loan on a given date (or
resulting from conversions on a given date) having, in the case of Eurodollar
Revolving Credit Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Revolving Credit Loans).

        "Brockhues" shall mean Brockhues GmbH & Co. KG.

        "Business Day" shall mean (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day that shall be
in The City of New York or London a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans denominated in Euro, any
day that is a Business Day described in clause (a) and which is also a day on
which the TARGET payment system is open for the settlement of payment in Euro,
provided that when used in connection with any Eurodollar Loan (including with
respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term "Business
Day" shall also exclude any day on which banks are not open for dealing in the
London interbank market.

        "Calculation Date" means (a) each date on which a Borrowing of Foreign
Currency Revolving Credit Loans is requested, (b) each date on which a Foreign
Currency Letter of Credit is issued, (c) if requested by the Administrative
Agent, the last Business Day of a calendar month, (d) if at any time the
Aggregate Revolving Credit Outstandings exceed 75% of the Total Revolving Credit
Commitment, the last Business Day of each week and (e) if a Default or an Event
of Default shall have occurred and be continuing, such additional dates as the
Administrative Agent or the Required Lenders shall specify.

        "CAM" shall mean the mechanism for the allocation and exchange of
interests in the Credit Facilities and collections thereunder established under
Section 13.

        "CAM Dollar Lender" shall mean any Lender that has made or holds no
Tranche A-1 Term Loans, Tranche A-2 Term Loans or Tranche C Term Loans and has
no Revolving Credit Commitment.

        "CAM Exchange" shall mean the exchange of the Lender's interests
provided for in Section 13.1.

5

--------------------------------------------------------------------------------




        "CAM Exchange Date" shall mean the date on which (a) any event referred
to in Section 11.5 shall occur in respect of Holdings, the US Borrower, the UK
Borrower or any Specified Subsidiary or (b) an acceleration of the maturity of
the Loans pursuant to Section 11 shall occur.

        "CAM Percentage" shall mean, as to each Lender, a fraction, expressed as
a decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender's participation
in the aggregate Letter of Credit Outstanding immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Specified Obligations owed to all the Lenders and the
aggregate Letter of Credit Outstanding immediately prior to such CAM Exchange
Date. For purposes of computing each Lender's CAM Percentage, all Specified
Obligations and Letter of Credit Exposures which are denominated in Foreign
Currencies shall be translated into Dollars at the Exchange Rate in effect on
the CAM Exchange Date.

        "Canadian Guarantee" shall mean the Canadian Guarantee Agreement, made
by each of the Canadian Guarantors in favor of the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit A-1, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Canadian Guarantors" shall mean (a) each Subsidiary of the US Borrower
(other than an Unrestricted Subsidiary) on the Funding Date that is a member of
the Rockwood Group and that is incorporated under the laws of Canada or any
province or territory thereof and is a party to the Canadian Guarantee and
(b) each Subsidiary of the US Borrower that is incorporated under the laws of
Canada or any province or territory thereof and that becomes a party to the
Canadian Guarantee after the Funding Date pursuant to Section 9.11.

        "Canadian Pledge Agreements" shall mean (a) the Canadian Pledge
Agreement, entered into by the US Borrower and the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein and (b) the Canadian Pledge Agreement entered into by the US Borrower
and the Administrative Agent for the benefit of the Lenders to the US Borrower
and the other Secured Parties named therein in each case, substantially in the
form of Exhibit A-2(a) or (b), as applicable, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Canadian Security Agreement" shall mean the Canadian Security Agreement
entered into by the Canadian Guarantors, certain other Restricted Subsidiaries
and the Administrative Agent for the benefit of the Lenders to the UK Borrower
and the other Secured Parties named therein, substantially in the form of
Exhibit A-3, as the same may be amended, supplemented or otherwise modified from
time to time.

        "Capital Expenditures" shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the US Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the US
Borrower and its Subsidiaries, provided that the term "Capital Expenditures"
shall not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or equipment
made within one year of the sale of any asset to the extent purchased with the
proceeds of such sale or (d) expenditures that constitute any part of
Consolidated Lease Expense.

6

--------------------------------------------------------------------------------




        "Capital Lease" shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person.

        "Capitalized Lease Obligations" shall mean, as applied to any Person,
all obligations under Capital Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.

        "Change of Control" shall mean and be deemed to have occurred if (a) (i)
KKR, DLJ Merchant Banking, their respective Affiliates and the Management Group
shall at any time not own, in the aggregate, directly or indirectly,
beneficially and of record, at least 35% of the outstanding Voting Stock of
Parent (other than as the result of one or more widely distributed offerings of
Parent Common Stock, in each case whether by Parent or by KKR, DLJ Merchant
Banking, their respective Affiliates or the Management Group) and/or (ii) any
person, entity or "group" (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the outstanding
Voting Stock of Parent that exceeds the percentage of such Voting Stock then
beneficially owned, in the aggregate, by KKR, DLJ Merchant Banking, their
respective Affiliates and the Management Group, unless, in the case of either
clause (i) or (ii) above, KKR, DLJ Merchant Banking, their respective Affiliates
and the Management Group have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election a majority of
the Board of Directors of Parent; and/or (b) at any time Continuing Directors
shall not constitute a majority of the Board of Directors of Parent; and/or
(c) any Person, other than any of the Parent Companies and any Person who
receives capital stock in PIK Holdco in connection with an investment made
pursuant to Section 10.5(g), acquires ownership, directly or indirectly,
beneficially or of record, of any equity interest (other than Qualified
Preferred Stock or PIK Refinancing Preferred Stock) of any nature in PIK Holdco;
and/or (d) any Person, other than any of the Parent Companies, acquires
ownership, directly or indirectly, beneficially or of record, of any equity
interest (other than PIK Refinancing Preferred Stock) of any nature in Holdings;
and/or (e) any Person, other than Holdings (directly) or any of the Parent
Companies (indirectly), acquires ownership, directly or indirectly, beneficially
or of record, of any equity interest of any nature in the US Borrower; and/or
(f) a Change of Control (as defined in any of the Subordinated Note Indenture,
the 2011 Senior Notes Indenture, the Senior Subordinated Notes Indenture, the
Senior Subordinated Loan Agreement or any PIK Notes Documents) shall have
occurred.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche B Term Loans,
Tranche C Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or Tranche C Term
Loan Commitment.

        "Clean-Up Period" shall have the meaning provided in Section 7.4.

        "Closing Date" shall mean July 31, 2004.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the Funding
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

        "Collateral Agent" shall mean CSFB, together with its Affiliates, as the
collateral agent for the Lenders and the other Secured Parties under this
Agreement and the other Credit Documents.

        "Collateral" shall have the meaning provided in the Pledge Agreement,
the Security Agreement, any Foreign Security Document or any Mortgage, as
applicable.

7

--------------------------------------------------------------------------------




        "Collateral Escrow Agent" shall mean JPMorgan Chase Bank, as the
collateral agent for the Administrative Agent under the Financing Escrow
Agreement.

        "Commitment Fee Rate" shall mean, with respect to the Available
Commitment on any day, the rate per annum set forth below opposite the Status in
effect on such day:

Status

--------------------------------------------------------------------------------

  Commitment
Fee Rate

--------------------------------------------------------------------------------

  Level I Status, Level II Status and Level III Status   0.50 % Level IV Status
  0.375 %

Notwithstanding the foregoing, the term "Commitment Fee Rate" shall mean 0.50%,
during the period from and including the Funding Date to but excluding the
Initial Financial Statement Delivery Date.

        "Commitments" shall mean, with respect to each Lender, such Lender's
Term Loan Commitment and Revolving Credit Commitment.

        "Confidential Information" shall have the meaning provided in
Section 14.16.

        "Confidential Information Memorandum" shall mean the Confidential
Information Memorandum of the US Borrower dated June 2004, delivered to the
Lenders in connection with this Agreement.

        "Consolidated Earnings" shall mean, for any period, "income (loss)
before the deduction of income taxes" of the US Borrower and the Restricted
Subsidiaries, excluding extraordinary items, for such period, determined in a
manner consistent with the manner in which such amount was determined in
accordance with the audited financial statements most recently required to be
delivered pursuant to Section 9.1(a).

        "Consolidated EBITDA" shall mean, for any period, the sum, without
duplication, of the amounts for such period of (a) Consolidated Earnings,
(b) Consolidated Interest Expense, (c) depreciation expense, (d) amortization
expense, including amortization of deferred financing fees, (e) extraordinary
losses and non-recurring charges, (f) non-cash charges, (g) losses on asset
sales, (h) restructuring charges or reserves (including severance, relocation
costs and one-time compensation charges and costs relating to the closures of
facilities), (i) Transaction Expenses to the extent deducted in determining
Consolidated Earnings, (j) any expenses or charges incurred in connection with
any issuance of debt or equity securities, (k) any fees and expenses related to
Permitted Acquisitions, (l) any deduction for minority interest expense and
(m) items arising in connection with litigation related to the timber business
of the US Borrower and its Subsidiaries (not exceeding $4,000,000 in the
aggregate for any such period and $9,000,000 in the aggregate during the term of
this Agreement), less the sum of the amounts for such period of
(n) extraordinary gains and non-recurring gains, (o) non-cash gains and
(p) gains on asset sales, all as determined on a consolidated basis for the US
Borrower and the Restricted Subsidiaries in accordance with GAAP, provided that
(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of all Unrestricted Subsidiaries for
such period to the extent otherwise included in Consolidated Earnings, except to
the extent actually received in cash by the US Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions (it
being understood that, to the extent that such income from continuing operations
before income taxes and extraordinary items of any such Unrestricted
Subsidiaries is excluded, the amounts set forth in clauses (b) through (p) above
with respect to any such Unrestricted Subsidiaries shall not be included for
purposes of determining Consolidated EBITDA for such period), (ii) there shall
be excluded from Consolidated Earnings for any period the income from continuing
operations before income taxes and extraordinary items of each Foreign Joint
Venture for such period corresponding to the percentage of capital stock or
other equity interests in such Foreign Joint Venture not owned by the US
Borrower or its Restricted Subsidiaries (other than Foreign Joint Ventures) (it
being understood that, to the extent that such income from continuing operations
before income taxes and extraordinary items of such Foreign Joint Venture is
excluded, the ratable amounts allocable to

8

--------------------------------------------------------------------------------




such non-owned capital stock or equity interests of the amounts set forth in
clauses (b) through (p) above with respect to such Foreign Joint Venture shall
not be included for purposes of determining Consolidated EBITDA for such
period), (iii) there shall be excluded in determining Consolidated EBITDA
non-operating currency transaction gains and losses and (iv) (x) there shall be
included in determining Consolidated EBITDA for any period (A) the Acquired
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) acquired to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) by the US
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
"Acquired Entity or Business"), and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a "Converted Restricted Subsidiary"), in each case based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) and (B) for the purposes of the definition of
the term "Permitted Acquisition" and Sections 10.3, 10.9 and 10.10, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition
or conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the Lenders and the Administrative Agent and (y) for purposes of determining the
Consolidated Total Debt to Consolidated EBITDA Ratio only, there shall be
excluded in determining Consolidated EBITDA for any period the Acquired EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of by the US Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a "Sold Entity or Business"), and the Acquired
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a "Converted Unrestricted Subsidiary"), in
each case based on the actual Acquired EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion).

        "Consolidated EBITDA to Consolidated Interest Expense Ratio" shall mean,
as of any date of determination, the ratio of (a) Consolidated EBITDA for the
relevant Test Period to (b) Consolidated Interest Expense for such Test Period.

        "Consolidated Interest Expense" shall mean, for any period, the sum of
(x) cash interest expense (including that attributable to Capital Leases in
accordance with GAAP), net of cash interest income, of the US Borrower and the
Restricted Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the US Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers' acceptance financing and net costs under Hedge Agreements
(other than currency swap agreements, currency future or option contracts and
other similar agreements), but excluding, however, amortization of deferred
financing costs and any other amounts of non-cash interest, all as calculated on
a consolidated basis in accordance with GAAP plus (y) the aggregate amount of
all cash Dividends paid by the US Borrower to Holdings for such period pursuant
to Section 10.6 to the extent such Dividends were used, either directly or
indirectly, to make cash interest payments on any outstanding 2011 Senior Notes,
provided that (a) except as provided in clause (b) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense and (b) for purposes
of the definition of the term "Permitted Acquisition" and Sections 10.3, 10.9
and 10.10, there shall be included in determining Consolidated Interest Expense
for any period the cash interest expense (or income) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on the cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary

9

--------------------------------------------------------------------------------




for such period (including the portion thereof occurring prior to such
acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period.

        "Consolidated Lease Expense" shall mean, for any period, all rental
expenses of the US Borrower and the Restricted Subsidiaries during such period
under operating leases for real or personal property (including in connection
with Permitted Sale Leasebacks), excluding real estate taxes, insurance costs
and common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent that such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from Consolidated Lease Expense for any period the rental expenses of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Lease Expense.

        "Consolidated Net Income" shall mean, for any period, the consolidated
net income (or loss) after the deduction of income taxes of the US Borrower and
the Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

        "Consolidated Net Sales" shall mean, for any fiscal year or any Test
Period, as the case may be, "net sales" of the US Borrower and the Restricted
Subsidiaries as set forth in the Section 9.1 Financials with respect to such
Test Period or fiscal year, as applicable.

        "Consolidated Total Assets" shall mean, as of any date of determination,
the total assets as set forth on the most recent consolidated balance sheet of
the US Borrower delivered pursuant to Section 9.1(a) or (b), as applicable, and
the Restricted Subsidiaries prepared in accordance with GAAP.

        "Consolidated Total Debt" shall mean, as of any date of determination,
(a) the sum of (i) all indebtedness of the US Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date and (ii) all
Capitalized Lease Obligations of the US Borrower and the Restricted Subsidiaries
outstanding on such date, all calculated on a consolidated basis in accordance
with GAAP minus (b) the aggregate amount of cash included in the cash accounts
listed on the consolidated balance sheet of the US Borrower and the Restricted
Subsidiaries as at such date (other than any such cash attributable to
transactions consummated pursuant to Section 10.4(e) in respect of accounts
receivable (or any portion thereof) that have not been collected during the Test
Period that includes such date of determination) up to a maximum amount of
$100,000,000 to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the US Borrower
or any of the Restricted Subsidiaries is a party.

        "Consolidated Total Debt to Consolidated EBITDA Ratio" shall mean, as of
any date of determination, the ratio of (a) Consolidated Total Debt as of the
last day of the relevant Test Period to (b) Consolidated EBITDA for such Test
Period.

        "Consolidated Working Capital" shall mean, at any date, the excess of
(a) the sum of all amounts (other than cash, cash equivalents and bank
overdrafts) that would, in conformity with GAAP, be set forth opposite the
caption "total current assets" (or any like caption) on a consolidated balance
sheet of Holdings, the US Borrower and the Restricted Subsidiaries at such date
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption "total current liabilities" (or any like caption) on
a consolidated balance sheet of Holdings, the US Borrower and the Restricted
Subsidiaries on such date, but excluding (i) the current portion of any Funded
Debt, (ii) without duplication of clause (i) above, all Indebtedness consisting
of Loans and Letter of Credit Exposure to the extent otherwise included therein
and (iii) the current portion of deferred income taxes.

10

--------------------------------------------------------------------------------



        "Continuing Director" shall mean, at any date, an individual (a) who is
a member of the Board of Directors of Parent on the Funding Date, (b) who, as at
such date, has been a member of such Board of Directors for at least the 12
preceding months, (c) who has been nominated to be a member of such Board of
Directors, directly or indirectly, by KKR, DLJ Merchant Banking or one of their
respective Affiliates or Persons nominated by KKR, DLJ Merchant Banking or one
of their respective Affiliates or (d) who has been nominated to be a member of
such Board of Directors by a majority of the other Continuing Directors then in
office.

        "Converted Restricted Subsidiary" shall have the meaning provided in the
definition of the term "Consolidated EBITDA".

        "Converted Unrestricted Subsidiary" shall have the meaning provided in
the definition of the term "Consolidated EBITDA".

        "Co-Syndication Agents" shall mean UBS Securities LLC and Goldman Sachs
Credit Partners L.P.

        "Credit Documents" shall mean this Agreement, the Security Documents,
the Financing Escrow Agreement, each Letter of Credit and any promissory notes
issued by the US Borrower or the UK Borrower hereunder.

        "Credit Event" shall mean and include the making (but not the conversion
or continuation) of a Loan and the issuance of a Letter of Credit.

        "Credit Facility" shall mean a category of Commitments and extensions of
credit thereunder.

        "Credit Party" shall mean each of the US Borrower, the UK Borrower, the
Guarantors, the Foreign Subsidiary Guarantors and each other Subsidiary of the
US Borrower that is a party to a Credit Document.

        "CSFB" shall mean Credit Suisse First Boston, acting through its Cayman
Islands Branch, and any successor thereto.

        "Cumulative Consolidated Net Income Available to Stockholders" shall
mean, as of any date of determination, Consolidated Net Income less cash
dividends paid by Holdings with respect to its capital stock for the period
(taken as one accounting period) commencing on the Funding Date and ending on
the last day of the most recent fiscal quarter for which Section 9.1 Financials
have been delivered to the Lenders under Section 9.1.

        "Debt Incurrence Prepayment Event" shall mean any issuance or incurrence
by the US Borrower or any of the Restricted Subsidiaries of any Indebtedness
(including any issuance by the US Borrower of Permitted Additional Subordinated
Notes but excluding any other Indebtedness permitted to be issued or incurred
under Section 10.1(a) to (n)).

        "Default" shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.

        "Defaulting Lender" shall mean any Lender with respect to which a Lender
Default is in effect.

        "Dividends" shall have the meaning provided in Section 10.6.

        "DLJ Merchant Banking" shall mean DLJ Merchant Banking Partners III,
L.P. and its Affiliates.

        "Dollar Borrowing" shall mean a Borrowing denominated in Dollars.

        "Dollar Equivalent" shall mean, on any date of determination, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount denominated in any Foreign Currency, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.2(b)
using the applicable Exchange Rate with respect to such Foreign Currency at the
time in effect under the provisions of such Section 1.2.

11

--------------------------------------------------------------------------------




        "Dollar Letter of Credit" shall mean a Letter of Credit denominated in
Dollars and issued pursuant to Section 3.1.

        "Dollar Revolving Credit Loan" shall mean a Revolving Credit Loan
denominated in Dollars and made pursuant to Section 2.1(b).

        "Dollars" and "$" shall mean dollars in lawful currency of the United
States of America.

        "Domestic Subsidiary" shall mean each Subsidiary of the US Borrower that
is organized under the laws of the United States, any state or territory thereof
or the District of Columbia.

        "Drawing" shall have the meaning provided in Section 3.4(b).

        "Eligible Lender" shall mean, at any time, a Person who, on any date on
which interest is payable under this Agreement, is a Person which is
(a) beneficially entitled to the interest payable to it under this Agreement and
(b)(i) a UK Lender or (ii) a Treaty Lender.

        "EMU" shall mean Economic and Monetary Union as contemplated in the
Treaty on European Union.

        "EMU Legislation" shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states, being in part legislative measures to implement EMU.

        "Environmental Claims" shall mean any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the US Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person's business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, "Claims"), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

        "Environmental Law" shall mean any applicable Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code and rule of common law now
or hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time. Section references to ERISA are to ERISA as in
effect at the Funding Date and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

        "ERISA Affiliate" shall mean each person (as defined in Section 3(9) of
ERISA) that together with the USB orrower or a Subsidiary would be deemed to be
a "single employer" within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

        "Euro" or "€ " shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

        "Eurodollar Loan" shall mean any Eurodollar Term Loan or Eurodollar
Revolving Credit Loan.

        "Eurodollar Rate" shall mean, in the case of any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan (other than the Tranche A-1 Term Loans, the
Tranche A-2 Term Loans, the Tranche C

12

--------------------------------------------------------------------------------




Term Loans or any Foreign Currency Revolving Credit Loan), with respect to each
day during each Interest Period pertaining to such Eurodollar Loan, (a) the rate
of interest per annum determined by the Administrative Agent at approximately
11:00 a.m., London time, on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the British Bankers'
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers' Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period, provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the "Eurodollar Rate" shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars in an amount comparable to
such Borrowing are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period multiplied by (b) the Statutory
Reserve Rate. With respect to Eurodollar Borrowings denominated in a Foreign
Currency, the Eurodollar Rate for any Interest Period shall be (a) the rate of
interest per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the Quotation Day for such Interest Period by
reference to the British Bankers' Association Interest Settlement Rates for
deposits in the currency of such Borrowing (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers'
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period, provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this sentence, the "Eurodollar Rate" shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in the currency of such Borrowing in an amount
comparable to such Borrowing are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period multiplied
by (b) the Statutory Reserve Rate.

        "Eurodollar Revolving Credit Loan" shall mean any Revolving Credit Loan
bearing interest at a rate determined by reference to the Eurodollar Rate.

        "Eurodollar Term Loan" shall mean any Term Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

        "Event of Default" shall have the meaning provided in Section 11.

        "Excess Cash Flow" shall mean, for any period, an amount equal to the
excess of (a) the sum, without duplication, of (i) Consolidated Net Income for
such period, (ii) an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the US Borrower and the Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the US Borrower and the Restricted Subsidiaries in cash during such
period on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the Total Revolving Credit
Commitments, (iv) the aggregate amount of all principal payments of Indebtedness
of the US Borrower or the Restricted Subsidiaries (including any Term

13

--------------------------------------------------------------------------------




Loans and the principal component of payments in respect of Capitalized Lease
Obligations but excluding Revolving Credit Loans, Swingline Loans and voluntary
prepayments of Term Loans pursuant to Section 5.1) made during such period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (v) an amount
equal to the aggregate net non-cash gain on the sale, lease, transfer or other
disposition of assets by the US Borrower and the Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (vi) increases in
Consolidated Working Capital for such period, (vii) payments by the US Borrower
and the Restricted Subsidiaries during such period in respect of long-term
liabilities of the US Borrower and the Restricted Subsidiaries other than
Indebtedness, (viii) the amount of investments made during such period pursuant
to Section 10.5 to the extent that such investments were financed with
internally generated cash flow of the US Borrower and the Restricted
Subsidiaries, (ix) the amount of dividends paid during such period pursuant to
clause (b), (c), (d) or (e) of the proviso to Section 10.6 to the extent such
dividends were paid with the proceeds of any amount referred to in paragraph (a)
of this definition, (x) the aggregate amount of expenditures actually made by
the US Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and (xi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the US Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness.

        "Exchange Rate" shall mean on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m. (London time) on such day on the
Bloomberg Key Cross-Currency Rates Page for such Foreign Currency. In the event
that such rate does not appear on any Bloomberg Key Cross-Currency Rates Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the US Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 10:00 a.m. (Local Time) on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the US Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

        "Existing Credit Agreement" shall mean the Amended and Restated Credit
Agreement dated as of December 8, 2003 among the US Borrower, the UK Borrower,
Holdings, PIK Holdco, Parent, the Lenders party thereto and JPMorgan Chase Bank,
as administrative agent.

        "Federal Funds Effective Rate" shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

        "Fee Letter" shall mean the Senior Secured Facilities Fee Letter dated
April 19, 2004 among the US Borrower, CSFB, UBS Loan Finance LLC, UBS Securities
LLC and Goldman Sachs Credit Partners L.P.

        "Fees" shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

14

--------------------------------------------------------------------------------




        "Final Date" shall mean the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Outstandings shall have been reduced to
zero.

        "Financing Escrow Agent" shall mean The Bank of New York.

        "Financing Escrow Agreement" shall mean the Financing Escrow Agreement
dated as of the Funding Date among the US Borrower, the UK Borrower, PIK Holdco,
Knight Erste Beteiligungs GmbH, the Administrative Agent, the administrative
agent under the Senior Subordinated Loan Agreement, Allianz
Lebensversicherungs-AG, Stuttgart, Allianz Capital Partners GmbH, The Bank of
New York, as Financing Escrow Agent, and JPMorgan Chase Bank, as Collateral
Escrow Agent.

        "Foreign Currencies" shall mean Euro and Sterling.

        "Foreign Currency Borrowing" shall mean a Borrowing comprised of Tranche
A-1 Term Loans, Tranche A-2 Term Loans, Tranche C Term Loans or Foreign Currency
Revolving Credit Loans.

        "Foreign Currency Letter of Credit" shall mean a Letter of Credit
denominated in a Foreign Currency and issued pursuant to Section 3.1.

        "Foreign Currency Loan" shall mean a Tranche A-1 Term Loan, Tranche A-2
Term Loan, Tranche C Term Loan or Foreign Currency Revolving Loan.

        "Foreign Currency Revolving Credit Loan" shall mean a Revolving Loan
denominated in a Foreign Currency and made pursuant to Section 2.1(b).

        "Foreign Joint Venture" shall mean any Restricted Foreign Subsidiary in
which the US Borrower and its Restricted Subsidiaries own, collectively, less
than 100% of the equity interests and designated as such in a written notice to
the Administrative Agent by the US Borrower, provided that in the event a
Restricted Subsidiary not previously designated by the US Borrower as a Foreign
Joint Venture is subsequently re-designated as a Foreign Joint Venture, (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in a Foreign Joint Venture in an amount equal to the product of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard to any
guarantee provided by such re-designated Restricted Subsidiary) and (ii) the
percentage of capital stock or other equity interests in such Foreign Joint
Venture owned by the US Borrower or its Restricted Subsidiaries (other than
Foreign Joint Ventures) and (y) no Default or Event of Default would result from
such re-designation.

        "Foreign Security Documents" shall mean, collectively, (a) the UK
Guarantee, (b) the UK Pledge Agreements, (c) the UK Debenture, (d) the German
Guarantee, (e) the German Pledge Agreement, (f) the German Pledge Agreement
(Brockhues), (g) the German Assignment of Claims, (h) the German Conditional
Security Agreements, (i) the German Negative Pledge Agreement, (j) the German
Abstract Acknowledgments of Indebtedness, (k) the Italian Guarantee, (l) the
Italian Share Pledge Agreements, (m) the Italian Trademark Pledge Agreement,
(n) the Canadian Guarantee, (o) the Canadian Pledge Agreements, (p) the Canadian
Security Agreement, (q) the French Pledge Agreements, (r) the Singapore
Guarantee, (s) the Singapore Pledge Agreements, (t) the Singapore Security
Agreement, (u) the Taiwan Pledge Agreements, (v) the Luxembourg Pledge
Agreements, (w) any Mortgage over Mortgaged Property of a Foreign Subsidiary,
(x) any security document entered into by a Restricted Foreign Subsidiary
pursuant to Section 9.11 or 9.12 and (y) any other security document entered
into by a Restricted Foreign Subsidiary to secure any of the Obligations.

        "Foreign Subsidiary" shall mean each Subsidiary of the US Borrower that
is not a Domestic Subsidiary, including the UK Borrower.

        "Foreign Subsidiary Guarantees" shall mean (a) the UK Guarantee, (b) the
German Guarantee, (c) the Italian Guarantee, (d) the Canadian Guarantee, (e) the
Singapore Guarantee, (f) any guarantee

15

--------------------------------------------------------------------------------




agreement entered into by a Restricted Foreign Subsidiary pursuant to
Section 9.11 or 9.12 and (g) any other guarantee agreement entered into by a
Restricted Foreign Subsidiary to guarantee any of the Obligations.

        "Foreign Subsidiary Guarantors" shall mean the UK Guarantors, the German
Guarantors, the Italian Guarantors, the Canadian Guarantors, the Singapore
Guarantors and any other Foreign Subsidiary that becomes a Foreign Subsidiary
Guarantor pursuant to Section 9.11.

        "French Pledge Agreements" shall mean (a) the French Pledge Agreement,
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the French Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, substantially in the form of Exhibit B(a)
or (b), as applicable, as the same may be amended, supplemented or otherwise
modified from time to time.

        "Fronting Fee" shall have the meaning provided in Section 4.1(c).

        "Funded Debt" shall mean all indebtedness of the US Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of the US Borrower or one of the
Restricted Subsidiaries, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all amounts of Funded Debt required to be paid or prepaid within one
year from the date of its creation and, in the case of the US Borrower,
Indebtedness in respect of the Loans.

        "Funding Date" shall mean July 30, 2004.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided, however, that if
there occurs after the Funding Date any change in GAAP that affects in any
respect the calculation of any covenant contained in Section 10, the Lenders and
the US Borrower shall negotiate in good faith amendments to the provisions of
this Agreement that relate to the calculation of such covenant with the intent
of having the respective positions of the Lenders and the US Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Funding Date and, until any such amendments have been agreed upon, the
covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

        "German Abstract Acknowledgments of Indebtedness" shall mean (x) the
agreement between the UK Borrower and the Administrative Agent and (y) the
agreement between the US Borrower and the Administrative Agent, in each case
substantially in the form of Exhibit C-1(a) or (b), as applicable, as the same
may be amended, supplemented or otherwise modified from time to time.

        "German Assignment of Claims" shall mean the agreement entered into by
the German Guarantors, certain other Restricted Subsidiaries and the
Administrative Agent for the benefit of the Lenders to the UK Borrower and the
other Secured Parties named therein, substantially in the form of Exhibit C-2,
as the same may be amended, supplemented or otherwise modified from time to
time.

        "German Conditional Security Agreements" shall mean the Agreements and
all attachments and exhibits thereto, substantially in the form of Exhibit C-6,
as the same may be amended, supplemented or otherwise modified from time to
time.

        "German Guarantee" shall mean the German Guarantee Agreement, made by
each of the German Guarantors in favor of the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit C-3, as the same may be amended,
supplemented or otherwise modified from time to time.

16

--------------------------------------------------------------------------------




        "German Guarantors" shall mean (a) each Subsidiary of the US Borrower
(other than an Unrestricted Subsidiary) on the Funding Date that is a member of
the Rockwood Group and that is incorporated under the laws of Germany and is a
party to the German Guarantee and (b) each Subsidiary of the US Borrower that is
incorporated under the laws of Germany and that becomes a party to the German
Guarantee after the Funding Date pursuant to Section 9.11.

        "German Negative Pledge Agreement" shall mean the letter and all
attachments and exhibits thereto from Rockwood Pigmente Holding GmbH and Silo
Pigmente GmbH to the Administrative Agent, substantially in the form of
Exhibit C-4, as the same may be amended, supplemented or otherwise modified from
time to time.

        "German Pledge Agreement" shall mean the German Pledge Agreement entered
into among the US Borrower, Rockwood Specialties GmbH and the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit C-5,
as the same may be amended, supplemented or otherwise modified from time to
time.

        "German Pledge Agreement (Brockhues)" shall mean the German Pledge
Agreement entered into among Silo Pigmente GmbH, Rockwood Pigmente Holding GmbH
and the Administrative Agent for the benefit of the Lenders to the UK Borrower
and the other Secured Parties named therein, substantially in the form of
Exhibit C-7, as the same may be amended, supplemented or otherwise modified from
time to time.

        "Governmental Authority" shall mean any nation or government, any state
or other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Guarantee" shall mean the Guarantee, made by each Guarantor in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit D, as the same may be amended, supplemented or otherwise
modified from time to time.

        "Guarantee and Collateral Exception Amount" shall mean, at any time:
(a) $200,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time pursuant to Section 10.1(j) or (k) that
is outstanding at such time and that was used to acquire, or was assumed in
connection with the acquisition of, capital stock and/or assets in respect of
which guarantees, pledges and security have not been given pursuant to Sections
9.11 and 9.12, (ii) the lesser of (x) the aggregate Increased Commitment Amount
at such time and (y) $50,000,000, (iii) any Indebtedness incurred by any Foreign
Joint Venture and (iv) the aggregate fair market value at the time each such
investment was made of all outstanding investments made pursuant to
Section 10.5(j) in respect of which guarantees, pledges and security have not
been given pursuant to Sections 9.11 and 9.12, provided that if such amount is a
negative number, the Guarantee and Collateral Exception Amount shall be zero.

        "Guarantee Obligations" shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the "primary obligor") in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
"Guarantee Obligations" shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the

17

--------------------------------------------------------------------------------




stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

        "Guarantors" shall mean Holdings and the US Subsidiary Guarantors.

        "Hazardous Materials" shall mean (a) any petroleum or petroleum
products, radioactive materials, friable asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
"hazardous substances", "hazardous waste", "hazardous materials", "extremely
hazardous waste", "restricted hazardous waste", "toxic substances", "toxic
pollutants", "contaminants", or "pollutants", or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.

        "Hedge Agreements" shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity price protection agreements or
other commodity price hedging agreements, and other similar agreements entered
into by the US Borrower or any of the Restricted Subsidiaries in the ordinary
course of business (and not for speculative purposes) in order to protect the US
Borrower, the UK Borrower or any of the Restricted Subsidiaries against
fluctuations in interest rates, currency exchange rates or commodity prices.

        "Holdings" shall have the meaning provided in the preamble to this
Agreement.

        "Increased Commitment Amount" shall have the meaning given to that term
in Section 14.1.

        "Indebtedness" of any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be included as liabilities in the balance
sheet of such Person, (c) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all net
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements and other similar agreements and (g) without
duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include trade payables and accrued expenses, in each case
payable directly or through a bank clearing arrangement and arising in the
ordinary course of business.

        "Initial Financial Statement Delivery Date" shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter following the Closing Date.

        "Interest Period" shall mean, with respect to any Term Loan or Revolving
Credit Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

        "Italian Guarantee" shall mean the Italian Guarantee Agreement, made by
each of the Italian Guarantors in favor of the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit E-1, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Italian Guarantors" shall mean (a) each Subsidiary of the US Borrower
(other than an Unrestricted Subsidiary) on the Funding Date that is a member of
the Rockwood Group and that is incorporated under the laws of Italy and is a
party to the Italian Guarantee and (b) each Subsidiary of the US Borrower that
is incorporated under the laws of Italy and that becomes a party to the Italian
Guarantee after the Funding Date pursuant to Section 9.11.

18

--------------------------------------------------------------------------------




        "Italian Share Pledge Agreements" shall mean (a) the Italian Pledge
Agreement, entered into by the US Borrower and the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein and (b) the Italian Pledge Agreement entered into by the US Borrower and
the Administrative Agent for the benefit of the Lenders to the US Borrower and
the other Secured Parties named therein, in each case, substantially in the form
of Exhibit E-2(a) or (b), as applicable, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Italian Trademark Pledge Agreement" shall mean the unilateral pledge
letter entered into by Rockwood Italia S.p.A. in favor of the Administrative
Agent for the benefit of the Lenders to the UK Borrower and the other Secured
Parties named therein, substantially in the form of Exhibit E-3, as the same may
be amended, supplemented or otherwise modified from time to time.

        "Judgment Currency" shall have the meaning set forth in Section 14.17.

        "Judgment Currency Conversion Date" shall have the meaning set forth in
Section 14.17.

        "KKR" shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

        "L/C Maturity Date" shall mean the date that is five Business Days prior
to the Revolving Credit Maturity Date.

        "L/C Participant" shall have the meaning provided in Section 3.3(a).

        "L/C Participation" shall have the meaning provided in Section 3.3(a).

        "L/C Reserve Account" shall have the meaning provided in Section 13.2(a)

        "Lender" shall have the meaning provided in the preamble to this
Agreement.

        "Lender Default" shall mean (a) the failure (which has not been cured)
of a Lender to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment under Section 3.3 or (b) a Lender having
notified the Administrative Agent and/or the US Borrower that it does not intend
to comply with the obligations under Section 2.1(b), 2.1(d) or 3.3, in the case
of either clause (a) or clause (b) above, as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

        "Letter of Credit" shall mean each standby letter of credit issued
pursuant to Section 3.1.

        "Letter of Credit Commitment" shall mean $100,000,000, as the same may
be reduced from time to time pursuant to Section 3.1.

        "Letter of Credit Exposure" shall mean, with respect to any Lender, at
any time, the sum of (a) the Dollar Equivalent of the amount of any Unpaid
Drawings in respect of which such Lender has made (or is required to have made)
payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such time
and (b) such Lender's Revolving Credit Commitment Percentage of the Letter of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

        "Letter of Credit Fee" shall have the meaning provided in
Section 4.1(b).

        "Letter of Credit Issuer" shall mean CSFB, any of its Affiliates or any
successor pursuant to Section 3.6. The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer, including with respect to Foreign Currency
Letters of Credit, and in each such case the term "Letter of Credit Issuer"
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. In the event that there is more than one Letter of Credit Issuer
at any time, references herein and in the other Credit Documents to

19

--------------------------------------------------------------------------------




the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

        "Letter of Credit Outstanding" shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding Letters
of Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

        "Letter of Credit Request" shall have the meaning provided in
Section 3.2.

        "Level I Status" shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
5.00 to 1.00 as of such date.

        "Level II Status" shall mean, on any date, the circumstance that Level I
Status does not exist and the Consolidated Total Debt to Consolidated EBITDA
Ratio is greater than or equal to 4.50 to 1.00 as of such date.

        "Level III Status" shall mean, on any date, the circumstance that
neither Level I Status nor Level II Status exists and the Consolidated Total
Debt to Consolidated EBITDA Ratio is greater than or equal to 4.00 to 1.00 as of
such date.

        "Level IV Status" shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.00 to 1.00
as of such date.

        "Lien" shall mean any mortgage, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

        "Loan" shall mean any Revolving Credit Loan, Swingline Loan or Term Loan
made by any Lender hereunder.

        "Local Time" shall mean (a) with respect to a Loan, Borrowing or Letter
of Credit denominated in Dollars, New York time, and (b) with respect to a
Eurodollar Loan or Eurodollar Borrowing denominated in any Foreign Currency,
London time.

        "Luxembourg Pledge Agreements" shall mean the Luxembourg Pledge
Agreements entered into by the US Borrower and the Administrative Agent for the
benefit of the Lenders to the US Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit M, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Management Group" shall mean, at any time, the Chairman of the Board,
any President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of the Parent Companies,
Holdings, the US Borrower or any Subsidiaries at such time.

        "Mandatory Borrowing" shall have the meaning provided in Section 2.1(d).

        "Material Adverse Change" shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the US Borrower and
its Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the US Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

        "Material Adverse Effect" shall mean a circumstance or condition
affecting the business, assets, operations, properties or financial condition of
Holdings, the US Borrower and the Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of Holdings, the US Borrower and the
other Credit Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the Administrative Agent and the Lenders under this Agreement or any of the
other Credit Documents.

20

--------------------------------------------------------------------------------



        "Material Subsidiary" shall mean, at any date of determination, (a) the
UK Borrower and (b) each other Restricted Subsidiary of the US Borrower
(i) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets of
the US Borrower and the Restricted Subsidiaries at such date or (ii) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the US Borrower and the Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP.

        "Maturity Date" shall mean the Tranche A-1 Term Loan Maturity Date, the
Tranche A-2 Term Loan Maturity Date, the Tranche B Term Loan Maturity Date, the
Tranche C Term Loan Maturity Date or the Revolving Credit Maturity Date.

        "Minimum Borrowing Amount" shall mean (a) with respect to a Dollar
Borrowing of Term Loans or Revolving Credit Loans, $1,000,000, (b) with respect
to a Foreign Currency Borrowing of Term Loans or Revolving Credit Loans, the
smallest amount of the applicable Foreign Currency that has a Dollar Equivalent
in excess of $1,000,000 and (c) with respect to a Borrowing of Swingline Loans,
$100,000.

        "Minority Investment" shall mean any Person (other than a Subsidiary) in
which the US Borrower or any Restricted Subsidiary owns capital stock or other
equity interests.

        "Moody's" shall mean Moody's Investors Service, Inc. or any successor by
merger or consolidation to its business.

        "Mortgage" shall mean a Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement or other security document entered
into by the owner of a Mortgaged Property and the Administrative Agent for the
benefit of the Lenders and the other Secured Parties named therein in respect of
that Mortgaged Property, substantially in the form of Exhibit F or, in the case
of Mortgaged Properties located outside the United States of America, in such
form as agreed between the US Borrower and the Administrative Agent, as the same
may be amended, supplemented or otherwise modified from time to time.

        "Mortgaged Property" shall mean, initially, each parcel of real estate
and the improvements thereto owned by a Credit Party and identified on
Schedule 1.1(b), and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.15.

        "Net Cash Proceeds" shall mean, with respect to any Prepayment Event or
the issuance after the Funding Date by the US Borrower of any Senior
Subordinated Notes or capital stock, (a) the gross cash proceeds (including
payments from time to time in respect of installment obligations, if applicable,
but only as and when received) received by or on behalf of Holdings, the US
Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event or issuance, as the case may be, less (b) the sum of:

        (i)    in the case of any Prepayment Event, the amount, if any, of all
taxes paid or estimated to be payable by Holdings, the US Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event,

        (ii)   in the case of any Prepayment Event, the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by Holdings, the
US Borrower or any of the Restricted Subsidiaries, provided that the amount of
any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction,

21

--------------------------------------------------------------------------------






        (iii)  in the case of any Prepayment Event, the amount of any
Indebtedness (other than any Indebtedness hereunder) secured by a Lien on the
assets that are the subject of such Prepayment Event to the extent that the
instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

        (iv)  in the case of any Asset Sale Prepayment Event (other than an
Asset Sale Prepayment Event consummated pursuant to Section 10.4(e)), the amount
of any proceeds of such Asset Sale Prepayment Event that the US Borrower has
reinvested (or intends to reinvest within one year of the date of such Asset
Sale Prepayment Event) in the business of the US Borrower or any of the
Restricted Subsidiaries (subject to Section 9.14), provided that any portion of
such proceeds that has not been so reinvested within such one-year period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the last day of such one-year period and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i); provided further
that, for purposes of the preceding proviso, such one-year period shall be
extended by up to twelve months (or, if less, extended by up to the shortest
period of time in excess of one year that such a reinvestment period exists
pursuant to, or may be extended under the terms of, any instrument governing any
publicly offered or privately placed Indebtedness of Holdings or the US
Borrower) from the last day of such one-year period so long as (A) such proceeds
are to be reinvested within such additional twelve-month period under the US
Borrower's business plan as most recently adopted in good faith by its Board of
Directors and (B) the US Borrower believes in good faith that such proceeds will
be so reinvested within such additional twelve-month period, and

        (v)   in the case of any Prepayment Event or the issuance by the US
Borrower of any Senior Subordinated Notes or capital stock, reasonable and
customary fees, commissions, expenses, issuance costs, discounts and other costs
paid by either of the Parent Companies, Holdings, the US Borrower or any of the
Restricted Subsidiaries, as applicable, in connection with such Prepayment Event
or issuance, as the case may be (other than those payable to either of the
Parent Companies, Holdings, the US Borrower or any Subsidiary of the US
Borrower), in each case only to the extent not already deducted in arriving at
the amount referred to in clause (a) above.

        "New Sellers" shall mean mg technologies ag and certain of its
subsidiaries that are parties to the Sale and Purchase Agreement.

        "Non-Defaulting Lender" shall mean and include each Lender other than a
Defaulting Lender.

        "Non-Excluded Taxes" shall have the meaning provided in Section 5.4(a).

        "Notice of Borrowing" shall have the meaning provided in Section 2.3.

        "Notice of Conversion or Continuation" shall have the meaning provided
in Section 2.6.

        "Obligations" shall have the meaning assigned to such term in the
applicable Security Documents.

        "Original Seller" shall mean Laporte Plc.

        "Parent" shall mean Rockwood Holdings, Inc., a Delaware corporation.

        "Parent Common Stock" shall mean any class of common stock of Parent
outstanding after the Funding Date.

        "Parent Companies" shall mean the Parent, PIK Holdco and any direct or
indirect wholly owned Subsidiary of Parent or PIK Holdco that is a direct or
indirect parent company of Holdings.

        "Participant" shall have the meaning provided in Section 14.6(c)(i).

        "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.

22

--------------------------------------------------------------------------------




        "Perfection Certificate" shall mean a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent.

        "Permitted Acquisition" shall mean the acquisition, by merger or
otherwise, by the US Borrower or any of the Restricted Subsidiaries of assets or
capital stock or other equity interests, so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance with applicable
law; (b) such acquisition shall result in the issuer of such capital stock or
other equity interests becoming (i) a Restricted Subsidiary and (ii) (x) in the
case of a Restricted Domestic Subsidiary, a US Subsidiary Guarantor or (y) in
the case of a Restricted Foreign Subsidiary, a Foreign Subsidiary Guarantor, in
each case to the extent required by Section 9.11; (c) such acquisition shall
result in the Administrative Agent, for the benefit of the applicable Lenders,
being granted a security interest in any capital stock or any assets so acquired
to the extent required by Sections 9.11, 9.12 and/or 9.15; (d) after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; and (e) the US Borrower shall be in compliance, on a pro
forma basis after giving effect to such acquisition (including any Indebtedness
assumed or permitted to exist or incurred pursuant to Sections 10.1(j) and
10.1(k), respectively, and any related Pro Forma Adjustment), with the covenants
set forth in Sections 10.9 and 10.10, as such covenants are recomputed as at the
last day of the most recently ended Test Period under such Sections as if such
acquisition had occurred on the first day of such Test Period.

        "Permitted Additional PIK Notes" shall mean (a) PIK Notes other than PIK
Notes issued as Permitted PIK Debt and (b) PIK Refinancing Indebtedness or PIK
Refinancing Preferred Stock issued in connection with any refinancing or
replacement of PIK Notes issued under clause (a) of this definition, provided
that the aggregate principal amount of Permitted Additional PIK Notes and
Permitted Additional Subordinated Notes outstanding at any time shall not exceed
$250,000,000, plus accrued interest thereon as provided in the PIK Notes
Documents or the Subordinated Note Indenture, as the case may be.

        "Permitted Additional Subordinated Notes" shall mean (i) Subordinated
Notes other than Subordinated Notes issued as Permitted Subordinated Debt and/or
(ii) Senior Subordinated Notes other than Senior Subordinated Notes issued as
Permitted Senior Subordinated Debt, provided that the aggregate principal amount
of Permitted Additional PIK Notes and Permitted Additional Subordinated Notes
outstanding at any time shall not exceed $250,000,000, plus accrued interest
thereon as provided in the PIK Notes Documents, the Subordinated Note Indenture
or the Senior Subordinated Notes Indenture, as the case may be.

        "Permitted Capital Expenditure Amount" shall have the meaning provided
in Section 10.11(a).

        "Permitted Investments" shall mean (a) securities issued or
unconditionally guaranteed by the United States government or any agency or
instrumentality thereof, in each case having maturities of not more than
24 months from the date of acquisition thereof; (b) securities issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof or any political subdivision of any
such state or any public instrumentality thereof having maturities of not more
than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody's (or, if at any time neither S&P nor Moody's shall be rating such
obligations, then from another nationally recognized rating service);
(c) commercial paper issued by any Lender or any bank holding company owning any
Lender; (d) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody's (or, if at any time neither S&P nor
Moody's shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (e) domestic and eurodollar certificates
of deposit or bankers' acceptances maturing no more than two years after the
date of acquisition thereof issued by any Lender or any other bank having
combined capital and surplus of not less than $250,000,000 in the case of
domestic banks and $100,000,000 (or the dollar equivalent thereof) in the

23

--------------------------------------------------------------------------------




case of foreign banks; (f) repurchase agreements with a term of not more than
30 days for underlying securities of the type described in clauses (a), (b) and
(e) above entered into with any bank meeting the qualifications specified in
clause (e) above or securities dealers of recognized national standing;
(g) marketable short-term money market and similar securities, having a rating
of at least A-2 or P-2 from either S&P or Moody's (or, if at any time neither
S&P nor Moody's shall be rating such obligations, an equivalent rating from
another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses
(a) through (g) above; and (i) in the case of investments by any Restricted
Foreign Subsidiary or investments made in a country outside the United States of
America, other customarily utilized high-quality investments in the country
where such Restricted Foreign Subsidiary is located or in which such investment
is made.

        "Permitted Liens" shall mean (a) Liens for taxes, assessments or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the US Borrower or any of the Subsidiaries imposed by law, such as carriers',
warehousemen's and mechanics' Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.12;
(d) Liens incurred or deposits made in connection with workers' compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the US
Borrower or any of its Subsidiaries are located; (f) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the business of
Holdings, the US Borrower and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor's interest under any lease
permitted by this Agreement; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the US Borrower or any of its Subsidiaries, provided that such Lien secures only
the obligations of the US Borrower or such Subsidiaries in respect of such
letter of credit to the extent permitted under Section 10.1; (j) leases or
subleases and licenses or sub-licenses granted to others not interfering in any
material respect with the business of Holdings, the US Borrower and its
Subsidiaries, taken as a whole; (k) Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of any of the Parent Companies, Holdings, the US Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business; and (l) Liens on accounts receivables, the account into which such
accounts receivable are paid and other related rights in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable, in each case, in
favor of the factoring or financing party in respect of such accounts
receivable, provided that the applicable accounts receivable financing
facilities or factoring arrangements are permitted by Section 10.4(e).

        "Permitted PIK Debt" shall mean (a) the PIK Notes and (b) the 2011
Senior Notes, provided that the aggregate principal amount of such PIK Notes and
2011 Senior Notes (together with the aggregate principal amount of the PIK
Refinancing Indebtedness and the aggregate liquidation preference of PIK
Refinancing Preferred Stock, in each case to the extent replacing the foregoing)
outstanding at any time shall not exceed $170,000,000, plus accrued interest and
dividends in accordance with the PIK Notes Documents or the 2011 Senior Notes
Indenture, as applicable.

24

--------------------------------------------------------------------------------




        "Permitted Sale Leaseback" shall mean any Sale Leaseback consummated by
the US Borrower or any of the Restricted Subsidiaries after the Funding Date,
provided that such Sale Leaseback is consummated for fair value as determined at
the time of consummation in good faith by the US Borrower and, in the case of
any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $20,000,000, the Board of Directors of the US Borrower
(which such determination may take into account any retained interest or other
investment of the US Borrower or such Restricted Subsidiary in connection with,
and any other material economic terms of, such Sale Leaseback).

        "Permitted Senior Subordinated Debt" shall mean (a) the Senior
Subordinated Loans and (b) the Senior Subordinated Notes to the extent that the
Net Cash Proceeds therefrom are applied to prepay the principal of, and accrued
interest on, the Senior Subordinated Loans or refinance or replace other Senior
Subordinated Notes; provided that the aggregate principal amount of such Senior
Subordinated Loans and Senior Subordinated Notes outstanding at any time shall
not exceed the sum of $350,000,000 and a419,076,355.71 plus any redemption or
prepayment premiums payable in respect of the Senior Subordinated Loans.

        "Permitted Subordinated Debt" shall mean the Subordinated Notes,
provided that the aggregate principal amount of such Subordinated Notes
outstanding at any time shall not exceed $375,000,000.

        "Person" shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

        "PIK Holdco" shall mean Rockwood Specialties Consolidated, Inc., a
Delaware corporation.

        "PIK Notes" shall mean pay-in-kind loans and notes of PIK Holdco issued
pursuant to the documents listed in clauses (a) and (b) of the definition of the
PIK Notes Documents.

        "PIK Notes Documents" shall mean (a) the PIK Bridge Loan Agreement dated
as of November 20, 2000, as amended, supplemented or otherwise modified from
time to time, among PIK Holdco, as Borrower, the lenders from time to time
parties thereto, Merrill Lynch Capital Corporation, as agent, and Merrill Lynch
International, as arranger, pursuant to which the PIK Notes were issued, (b) the
PIK Note Purchase Agreement between PIK Holdco and Allianz
Lebensversicherungs-AG, Stuttgart, dated as of February 7, 2001, as the same may
be amended, supplemented or otherwise modified from time to time and (c) all
agreements and instruments governing the issuance or terms of any PIK
Refinancing Indebtedness or PIK Refinancing Preferred Stock.

        "PIK Proceeds Equity Contribution" shall mean the contribution by
Holdings to the US Borrower as common equity of an amount in cash equal to the
amount of the Net Cash Proceeds of Permitted Additional PIK Notes (other than
Permitted Additional PIK Notes described in clause (b) of the definition
thereof) issued by PIK Holdco, with such contribution made using the Net Cash
Proceeds of a prior contribution in cash by PIK Holdco to Holdings from the Net
Cash Proceeds of the issuance by PIK Holdco of such Permitted Additional PIK
Notes.

        "PIK Refinancing Indebtedness" shall mean any Indebtedness of PIK Holdco
or Holdings issued or given in exchange for, or the proceeds of which are used
substantially simultaneously with the issuance thereof to refinance or replace,
PIK Notes or Permitted Additional PIK Notes incurred pursuant to the terms of
this Agreement, so long as (i) the aggregate principal amount of such
Indebtedness does not exceed the aggregate principal amount of the PIK Notes or
Permitted Additional PIK Notes for which such Indebtedness is being exchanged,
or to be refinanced or replaced with such Indebtedness, plus accrued interest,
redemption premiums or dividends in accordance with the PIK Notes Documents,
(ii) such Indebtedness has a maturity no earlier than the maturity of the PIK
Notes or Permitted Additional PIK Notes being refinanced or replaced, (iii) such
Indebtedness does not provide for the payment of interest in cash on any date
that is earlier than the date upon which interest or dividends may be paid in
cash under the terms of the PIK Notes or Permitted Additional PIK Notes being

25

--------------------------------------------------------------------------------



refinanced or replaced, (iv) all other terms of such refinancing or replacement
Indebtedness are, taken as a whole, no more adverse to the interests of the
Lenders than those previously existing with respect to the PIK Notes or
Permitted Additional PIK Notes being refinanced or replaced and (v) such
refinancing or replacement Indebtedness shall bear a rate of interest determined
by the Board of Directors of PIK Holdco or Holdings, as applicable, to be a
market rate of interest at the date of such refinancing or replacement and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

        "PIK Refinancing Preferred Stock" shall mean any preferred capital stock
or preferred equity interest of PIK Holdco or Holdings issued or given in
exchange for, or the proceeds of which are used substantially simultaneously
with the issuance thereof to refinance or replace, PIK Notes or Permitted
Additional PIK Notes incurred pursuant to the terms of this Agreement, so long
as (i) the aggregate liquidation preference of such preferred capital stock or
preferred equity interest does not exceed the aggregate principal amount of the
PIK Notes or Permitted Additional PIK Notes for which such preferred capital
stock or preferred equity interest is being exchanged, or to be refinanced or
replaced with such preferred capital stock or preferred equity interest, plus
accrued interest or dividends in accordance with the PIK Notes Documents,
(ii) such capital stock or equity interest has a maturity no earlier than the
maturity of the PIK Notes or Permitted Additional PIK Notes being refinanced or
replaced, (iii) such capital stock or equity interest does not provide for the
payment of dividends in cash on any date that is earlier than the date upon
which interest or dividends may be paid in cash under the terms of the PIK Notes
or Permitted Additional PIK Notes being refinanced or replaced, (iv) all other
terms of such refinancing or replacement capital stock or equity interest are,
taken as a whole, no more adverse to the interests of the Lenders than those
previously existing with respect to the PIK Notes or Permitted Additional PIK
Notes being refinanced or replaced and (v) such refinancing or replacement
capital stock or equity interest shall bear a dividend rate determined by the
Board of Directors of PIK Holdco or Holdings, as applicable, to be a market
dividend rate at the date of such refinancing or replacement and have other
terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

        "Plan" shall mean any multiemployer or single-employer plan, as defined
in Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the US
Borrower, a Subsidiary or an ERISA Affiliate.

        "Pledge Agreement" shall mean the Pledge Agreement, entered into by
Holdings, the US Borrower, the other pledgors party thereto and the
Administrative Agent for the benefit of the Lenders, substantially in the form
of Exhibit H, as the same may be amended, supplemented or otherwise modified
from time to time.

        "Post-Closing Schedule" shall have the meaning provided in Section 9.18.

        "Prepayment Event" shall mean any Asset Sale Prepayment Event, Debt
Incurrence Prepayment Event or any Permitted Sale Leaseback.

        "Prime Rate" shall mean the rate of interest per annum announced from
time to time by CSFB as its reference rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by CSFB in connection with extensions of credit to debtors);
each change in the Prime Rate shall be effective as of the opening of business
on the date such change is announced as being effective.

        "Pro Forma Adjustment" shall mean, for any Test Period that includes any
of the six fiscal quarters first ending following any Permitted Acquisition,
with respect to the Acquired EBITDA of the applicable Acquired Entity or
Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated

26

--------------------------------------------------------------------------------




EBITDA, as the case may be, projected by the US Borrower in good faith as a
result of reasonably identifiable and supportable net cost savings or additional
net costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the US
Borrower and its Subsidiaries, provided that so long as such net cost savings or
additional net costs will be realizable at any time during such six-quarter
period, it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such net cost savings or additional net costs will be realizable during
the entire such period; provided further that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be.

        "Pro Forma Adjustment Certificate" shall mean any certificate of an
Authorized Officer of the US Borrower delivered pursuant to Section 9.1(h) or
setting forth the information described in clause (iv) to Section 9.1(d).

        "Purchase Agreement" shall mean the Business and Share Sale and Purchase
Agreement dated September 25, 2000, between the Original Seller and Parent
pursuant to which Parent, the US Borrower and the Subsidiaries (i) acquired from
the Original Seller (x) all the Original Seller's assets (including capital
stock) primarily used in the conduct of the Original Seller's Plastics &
Compounding, Water Technologies, Timber Treatments, Water Treatments, GD Holmes,
Electronics, Pigments and Additives business divisions and (y) all the
outstanding capital stock of Laporte Electronics France, S.A. and (ii) assumed
certain liabilities of the Original Seller, all as provided in such purchase
agreement, for consideration payable to the Original Seller in the aggregate
amount of $1,175,000,000 in cash (subject to certain purchase price adjustments
in accordance with such purchase agreement).

        "Qualified Preferred Stock" shall mean any preferred capital stock or
preferred equity interest of any of the Parent Companies (a) that does not
provide for any cash dividend payments or other cash distributions in respect
thereof on or prior to the Tranche C Term Loan Maturity Date and (b) that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(i)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred stock that is not Qualified
Preferred Stock or (z) become redeemable at the option of the holder thereof
(other than as a result of a change of control event), in whole or in part, in
each case on or prior to the first anniversary of the Tranche C Term Loan
Maturity Date and (ii) provide holders thereunder with any rights upon the
occurrence of a "change of control" event prior to the repayment of the
Obligations under the Credit Documents.

        "Quotation Day" shall mean, with respect to any Eurodollar Borrowing
denominated in a Foreign Currency and any Interest Period, the day on which it
is market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.

        "Real Estate" shall have the meaning given to that term in
Section 9.1(f).

        "Recalculation Date" shall have the meaning provided in Section 1.2.

        "Reference Lender" shall mean CSFB.

        "Refinancing Date" shall mean the date that is 182 days prior to the
maturity of the Subordinated Notes.

        "Register" shall have the meaning provided in Section 14.6(b)(iv).

27

--------------------------------------------------------------------------------




        "Regulation D" shall mean Regulation D of the Board as from time to time
in effect and any successor to all or a portion thereof establishing reserve
requirements.

        "Regulation T" shall mean Regulation T of the Board as from time to time
in effect and any successor to all or a portion thereof establishing margin
requirements.

        "Regulation U" shall mean Regulation U of the Board as from time to time
in effect and any successor to all or a portion thereof establishing margin
requirements.

        "Regulation X" shall mean Regulation X of the Board as from time to time
in effect and any successor to all or a portion thereof establishing margin
requirements.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

        "Repayment Amount" shall mean any Tranche A-1 Repayment Amount, any
Tranche A-2 Repayment Amount, any Tranche B Repayment Amount or any Tranche C
Repayment Amount.

        "Repayment Date" shall mean a Tranche A-1 Repayment Date, a Tranche A-2
Repayment Date, a Tranche B Repayment Date or a Tranche C Repayment Date.

        "Reportable Event" shall mean an event described in Section 4043 of
ERISA and the regulations thereunder.

        "Required Lenders" shall mean, at any date, (a) Non-Defaulting Lenders
having or holding a majority of the sum of the Dollar Equivalent of (i) the
Adjusted Total Revolving Credit Commitment at such date, (ii) the Adjusted Total
Term Loan Commitment at such date and (iii) the outstanding principal amount of
the Term Loans (excluding the Term Loans held by Defaulting Lenders) at such
date or (b) if the Total Revolving Credit Commitment and the Total Term Loan
Commitment have been terminated or for the purposes of acceleration pursuant to
Section 11, the holders (excluding Defaulting Lenders) of a majority of the
Dollar Equivalent of the outstanding principal amount of the Loans and Letter of
Credit Exposures (excluding the Loans and Letter of Credit Exposures of
Defaulting Lenders) in the aggregate at such date.

        "Required Revolving Credit Lenders" shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent
of the Adjusted Total Revolving Credit Commitment at such date or (b) if the
Total Revolving Credit Commitment has been terminated, the holders (excluding
Defaulting Lenders) of a majority of the outstanding principal amount of the
Dollar Equivalent of the Revolving Credit Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

        "Required Tranche A Lenders" shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche A Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
A-1 Term Loans and the Tranche A-2 Term Loans (excluding the Tranche A-1 Term
Loans and Tranche A-2 Term Loans held by Defaulting Lenders) in the aggregate at
such date.

        "Required Tranche B Lenders" shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche B Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
B Term Loans (excluding the Tranche B Term Loans held by Defaulting Lenders) in
the aggregate at such date.

        "Required Tranche C Lenders" shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to

28

--------------------------------------------------------------------------------




Tranche C Term Loan Commitments at such date and (b) the outstanding principal
amount of the Tranche C Term Loans (excluding the Tranche C Term Loans held by
Defaulting Lenders) in the aggregate at such date.

        "Requirement of Law" shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

        "Restricted Domestic Subsidiary" shall mean a Domestic Subsidiary that
is a Restricted Subsidiary.

        "Restricted Foreign Subsidiary" shall mean a Foreign Subsidiary that is
a Restricted Subsidiary.

        "Restricted Subsidiary" shall mean any Subsidiary of the US Borrower
other than an Unrestricted Subsidiary.

        "Revolving Credit Commitment" shall mean, (a) with respect to each
Lender that is a Lender on the Funding Date, the amount set forth opposite such
Lender's name on Schedule 1.1(c) as such Lender's "Revolving Credit Commitment"
and (b) in the case of any Lender that becomes a Lender after the Funding Date,
the amount specified as such Lender's "Revolving Credit Commitment" in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

        "Revolving Credit Commitment Percentage" shall mean at any time, for
each Lender, the percentage obtained by dividing (a) such Lender's Revolving
Credit Commitment by (b) the aggregate amount of the Revolving Credit
Commitments, provided that at any time when the Total Revolving Credit
Commitment shall have been terminated, each Lender's Revolving Credit Commitment
Percentage shall be its Revolving Credit Commitment Percentage as in effect
immediately prior to such termination.

        "Revolving Credit Exposure" shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of the Dollar Equivalent
of the Revolving Credit Loans of such Lender then outstanding, (b) such Lender's
Letter of Credit Exposure at such time and (c) such Lender's Swingline Exposure
at such time.

        "Revolving Credit Loans" shall have the meaning provided in
Section 2.1(b).

        "Revolving Credit Maturity Date" shall mean the date that is six years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day.

        "Rockwood Group" shall mean the US Borrower and its Restricted
Subsidiaries immediately prior to the Acquisition.

        "RSGI Dollar Debt Escrow Account" shall mean Dollar Account Number
313122 established with the Financing Escrow Agent, to be administered pursuant
to the terms of the Financing Escrow Agreement.

        "RSGI Euro Debt Escrow Account" shall mean Euro Account Number
7357879780 established with the Financing Escrow Agent, to be administered
pursuant to the terms of the Financing Escrow Agreement.

        "Sale and Purchase Agreement" shall mean the Sale and Purchase
Agreement, notarized on April 19, 2004, between mg technologies ag, MG North
America Holdings Inc., Knight Erste Beteiligungs-GmbH, Knight Zweite
Beteiligungs-GmbH, Knight Dritte Beteiligungs-GmbH, Knight Vierte
Beteiligungs-GmbH, Knight Fünfte Beteiligungs-GmbH and RW Holding Corp. as the
same may

29

--------------------------------------------------------------------------------




be amended, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

        "Sale Leaseback" shall mean any transaction or series of related
transactions pursuant to which the US Borrower or any of the Restricted
Subsidiaries (a) sells, transfers or otherwise disposes of any property, real or
personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed.

        "S&P" shall mean Standard & Poor's Ratings Services or any successor by
merger or consolidation to its business.

        "SEC" shall mean the Securities and Exchange Commission or any successor
thereto.

        "Section 9.1 Financials" shall mean the financial statements delivered,
or required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer's certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).

        "Secured Parties" shall have the meaning assigned to such term in the
applicable Security Documents.

        "Security Agreement" shall mean the Security Agreement entered into by
the US Borrower, the other grantors party thereto and the Administrative Agent
for the benefit of the Lenders and the other Secured Parties named therein,
substantially in the form of Exhibit I, as the same may be amended, supplemented
or otherwise modified from time to time.

        "Security Documents" shall mean, collectively, (a) the Guarantee,
(b) the Pledge Agreement, (c) the Security Agreement, (d) the Foreign Security
Documents, (e) the Mortgages and (f) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or 9.12
or pursuant to any of the Security Documents to secure any of the Obligations.

        "Seller" shall mean any Original Seller or New Seller.

        "Senior Subordinated Loan Agreement" shall mean the Senior Subordinated
Loan Agreement dated as of the Funding Date among the US Borrower, as borrower,
the several lenders from time to time party thereto, CSFB, as administrative
agent, Goldman Sachs Credit Partners L.P., as syndication agent, UBS AG,
Stamford Branch, as documentation agent, CSFB, UBS Loan Finance LLC and Goldman
Sachs Credit Partners L.P., as initial lenders, and CSFB, UBS Securities LLC and
Goldman Sachs Credit Partners L.P., as lead arrangers, as the same may be
amended, supplemented or otherwise modified from time to time to the extent
permitted by Section 10.7(b).

        "Senior Subordinated Notes" shall mean (a) any Senior Subordinated Notes
of the US Borrower issued after the Funding Date pursuant to the Senior
Subordinated Notes Indenture to refinance any amounts outstanding under the
Senior Subordinated Loan Agreement plus any redemption or prepayment premiums
payable in respect thereof and (b) any replacement or refinancing thereof having
terms no more materially adverse to the interests of the Lenders than the terms
thereof, provided that any such amendment, replacement or refinancing shall bear
a rate of interest determined by the Board of Directors of the US Borrower to be
a market rate of interest at the date of such amendment, replacement or
refinancing and have other terms customary for similar issuances under similar
market conditions or otherwise be on terms reasonably acceptable to the
Administrative Agent.

        "Senior Subordinated Notes Indenture" shall mean any Indenture entered
into after the Funding Date pursuant to which the Senior Subordinated Notes are
issued, as the same may be amended, supplemented or otherwise modified from time
to time to the extent permitted by Section 10.7(b).

        "Singapore Guarantee" shall mean the Singapore Guarantee Agreement, made
by each of the Singapore Guarantors in favor of the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit J-1, as the same may be amended,
supplemented or otherwise modified from time to time.

30

--------------------------------------------------------------------------------



        "Singapore Guarantors" shall mean (a) each Subsidiary of the US Borrower
(other than an Unrestricted Subsidiary) on the Funding Date that is a member of
the Rockwood Group and that is incorporated under the laws of Singapore P.O.C.
and is a party to the Singapore Guarantee and (b) each Subsidiary of the US
Borrower that is incorporated under the laws of Singapore P.O.C. and that
becomes a party to the Singapore Guarantee after the Funding Date pursuant to
Section 9.11.

        "Singapore Pledge Agreements" shall mean (a) the Singapore Pledge
Agreement, entered into by the US Borrower and the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein and (b) the Singapore Pledge Agreement entered into by the US Borrower
and the Administrative Agent for the benefit of the Lenders to the US Borrower
and the other Secured Parties named therein, in each case, substantially in the
form of Exhibit J-2(a) or (b), as applicable, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Singapore Security Agreement" shall mean the Singapore Fixed and
Floating Charge entered into by the Singapore Guarantors, certain other
Restricted Subsidiaries and the Administrative Agent for the benefit of the
Lenders to the UK Borrower and the other Secured Parties named therein,
substantially in the form of Exhibit J-3, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Sold Entity or Business" shall have the meaning provided in the
definition of the term "Consolidated EBITDA".

        "Specified Obligations" shall mean Obligations consisting of (a) the
principal and interest on Loans and (b) reimbursement obligations in respect of
Letters of Credit.

        "Specified Subsidiary" shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the Consolidated Total Assets of the US Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the US
Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP.

        "Stated Amount" of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.

        "Status" shall mean, as to the US Borrower as of any date, the existence
of Level I Status, Level II Status, Level III Status or Level IV Status on such
date. Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the "Effective Date") as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer's certificate
is delivered by the US Borrower to the Lenders setting forth, with respect to
such Section 9.1 Financials, the then-applicable Status, and shall remain in
effect until the next change to be effected pursuant to this definition,
provided that (i) if the US Borrower shall have made any payments in respect of
interest or commitment fees during the period (the "Interim Period") from and
including the Effective Date to but excluding the day any change in Status is
determined as provided above, then the amount of the next such payment due on or
after such day shall be increased or decreased by an amount equal to any
underpayment or overpayment so made by the US Borrower during such Interim
Period and (ii) each determination of the Consolidated Total Debt to
Consolidated EBITDA Ratio pursuant to this definition shall be made with respect
to the Test Period ending at the end of the fiscal period covered by the
relevant financial statements.

        "Statutory Reserve Rate" shall mean for any day as applied to any
Eurodollar Loan, a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is

31

--------------------------------------------------------------------------------




the number one minus the aggregate of the maximum reserve percentages that are
in effect on that day (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, as prescribed by the Board and
to which the Administrative Agent is subject, for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        "Sterling" or "£" shall mean the lawful money of the United Kingdom.

        "Subordinated Note Indenture" shall mean any Indenture (including the
Indenture dated as of July 23, 2003, among the US Borrower, the guarantors party
thereto and The Bank of New York, as trustee), pursuant to which the
Subordinated Notes are issued, as the same may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 10.7(b).

        "Subordinated Notes" shall mean (a) the 105/8% Senior Subordinated Notes
due 2011 of the US Borrower issued pursuant to the Subordinated Note Indenture
and (b) any replacement or refinancing thereof having terms no more materially
adverse to the interests of the Lenders than the terms thereof, provided that
any such amendment, replacement or refinancing shall bear a rate of interest
determined by the Board of Directors of the US Borrower to be a market rate of
interest at the date of such amendment, replacement or refinancing and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

        "Subsidiary" of any Person shall mean and include (a) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a
Subsidiary of the US Borrower.

        "Successor Borrower" shall have the meaning provided in Section 10.3(a).

        "Successor UK Borrower" shall have the meaning provided in
Section 10.3(b).

        "Swingline Commitment" shall mean $75,000,000.

        "Swingline Exposure" shall mean, at any time, the aggregate principal
amount of all Swingline Loans then outstanding. The Swingline Exposure of any
Lender at any time shall mean the sum of (a) the aggregate principal amount of
Swingline Loans then outstanding in respect of which such Lender has made (or is
required to have made) payments to the Swingline Lender pursuant to
Section 2.1(d) and (b) such Lender's Revolving Credit Commitment Percentage of
the aggregate Swingline Exposure at such time (excluding the portion thereof
consisting of Swingline Loans in respect of which the Lenders have made (or are
required to have made) payments to the Swingline Lender pursuant to
Section 2.1(d)).

        "Swingline Lender" shall mean CSFB in its capacity as lender of
Swingline Loans hereunder.

        "Swingline Loans" shall have the meaning provided in Section 2.1(c).

        "Swingline Maturity Date" shall mean, with respect to any Swingline
Loan, the date that is five Business Days prior to the Revolving Credit Maturity
Date.

32

--------------------------------------------------------------------------------




        "Taiwan Pledge Agreements" shall mean (a) the Taiwan Pledge Agreement,
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Taiwan Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, in each case, substantially in the form of
Exhibit K(a) or (b), as applicable, as the same may be amended, supplemented or
otherwise modified from time to time.

        "Target" shall have the meaning provided in the definition of the term
"Acquisition."

        "Term Loan" shall mean any Tranche A-1 Term Loan, Tranche A-2 Term Loan,
Tranche B Term Loan or Tranche C Term Loan.

        "Term Loan Commitment" shall mean, with respect to each Lender, such
Lender's Tranche A Term Loan Commitment, Tranche B Term Loan Commitment and
Tranche C Term Loan Commitment.

        "Test Period" shall mean, for any determination under this Agreement,
the four consecutive fiscal quarters of the US Borrower then last ended.

        "Total Commitment" shall mean the sum of the Total Term Loan Commitment
and the Total Revolving Credit Commitment.

        "Total Credit Exposure" shall mean, at any date, the sum of (a) the
Total Revolving Credit Commitment at such date, (b) the Total Term Loan
Commitment at such date and (c) the outstanding principal amount of all Term
Loans at such date.

        "Total Revolving Credit Commitment" shall mean the sum of the Revolving
Credit Commitments of all the Lenders. The Total Revolving Credit Commitment on
the Funding Date is $250,000,000.

        "Total Term Loan Commitment" shall mean the sum of the Term Loan
Commitments of all the Lenders.

        "Tranche A Loans" shall have the meaning provided in
Section 14.6(b)(ii)(B).

        "Tranche A-1 Repayment Amount" shall have the meaning provided in
Section 2.5(b)(i).

        "Tranche A-2 Repayment Amount" shall have the meaning provided in
Section 2.5(b)(ii).

        "Tranche A-1 Repayment Date" shall have the meaning provided in
Section 2.5(b)(i).

        "Tranche A-2 Repayment Date" shall have the meaning provided in
Section 2.5(b)(ii).

        "Tranche A-1 Term Loan" shall have the meaning provided in
Section 2.1(a).

        "Tranche A-2 Term Loan" shall have the meaning provided in
Section 2.1(a).

        "Tranche A Term Loan Commitment" shall mean, (a) in the case of each
Lender that is a Lender on the Funding Date, the amount set forth opposite such
Lender's name on Schedule 1.1(c) as such Lender's "Tranche A Term Loan
Commitment" and (b) in the case of any Lender that becomes a Lender after the
Funding Date, the amount specified as such Lender's "Tranche A Term Loan
Commitment" in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Term Loan Commitment, in each case as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
Tranche A Term Loan Commitment on the Funding Date is €209,538,177.86. It is
understood and agreed that any Lender having a Tranche A Term Loan Commitment or
holding Tranche A-1 Term Loans or Tranche A-2 Term Loans shall have (or hold) a
pro rata share of the Tranche A Term Loan Commitment, Tranche A-1 Term Loans and
Tranche A-2 Term Loans, as the case may be.

        "Tranche A-1 Term Loan Maturity Date" shall mean the date that is seven
years after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that

33

--------------------------------------------------------------------------------




the Tranche A-1 Term Loan Maturity Date will automatically become the
Refinancing Date in the event that on or prior to the Refinancing Date either
(a) the Subordinated Notes shall not have been extended, renewed, replaced or
otherwise refinanced in full in accordance with the terms hereof by Indebtedness
which shall have a final maturity no earlier than (and which shall not require
any mandatory payments of principal in excess of $75,000,000 (except pursuant to
asset sale or change of control provisions that are no more materially adverse
to the interests of the Lenders than those relating to the Subordinated Notes as
in effect on the date hereof) any earlier than) the date that is 182 days
following the date that is seven years after the Funding Date or (b) legal
defeasance or similar arrangements reasonably satisfactory to the Administrative
Agent shall not have been made for the repayment or redemption of the
Subordinated Notes in full.

        "Tranche A-2 Term Loan Maturity Date" shall mean the date that is seven
years after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche A-2 Term Loan
Maturity Date will automatically become the Refinancing Date in the event that
on or prior to the Refinancing Date either (a) the Subordinated Notes shall not
have been extended, renewed, replaced or otherwise refinanced in full in
accordance with the terms hereof by Indebtedness which shall have a final
maturity no earlier than (and which shall not require any mandatory payments of
principal in excess of $75,000,000 (except pursuant to asset sale or change of
control provisions that are no more materially adverse to the interests of the
Lenders than those relating to the Subordinated Notes as in effect on the date
hereof) any earlier than) the date that is 182 days following the date that is
seven years after the Funding Date or (b) legal defeasance or similar
arrangements reasonably satisfactory to the Administrative Agent shall not have
been made for the repayment or redemption of the Subordinated Notes in full.

        "Tranche B Repayment Amount" shall have the meaning provided in
Section 2.5(b)(iii).

        "Tranche B Repayment Date" shall have the meaning provided in
Section 2.5(b)(iii).

        "Tranche B Term Loan" shall have the meaning provided in Section 2.1(a).

        "Tranche B Term Loan Commitment" shall mean, (a) in the case of each
Lender that is a Lender on the Funding Date, the amount set forth opposite such
Lender's name on Schedule 1.1(c) as such Lender's "Tranche B Term Loan
Commitment" and (b) in the case of any Lender that becomes a Lender after the
Funding Date, the amount specified as such Lender's "Tranche B Term Loan
Commitment" in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Term Loan Commitment, in each case as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
Tranche B Term Loan Commitment on the Funding Date is $985,000,000.

        "Tranche B Term Loan Maturity Date" shall mean the date that is eight
years after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche B Term Loan Maturity
Date will automatically become the Refinancing Date in the event that on or
prior to the Refinancing Date either (a) the Subordinated Notes shall not have
been extended, renewed, replaced or otherwise refinanced in full in accordance
with the terms hereof by Indebtedness which shall have a final maturity no
earlier than (and which shall not require any mandatory payments of principal in
excess of $75,000,000 (except pursuant to asset sale or change of control
provisions that are no more materially adverse to the interests of the Lenders
than those relating to the Subordinated Notes as in effect on the date hereof)
any earlier than) the date that is 182 days following the date that is eight
years after the Funding Date or (b) legal defeasance or similar arrangements
reasonably satisfactory to the Administrative Agent shall not have been made for
the repayment or redemption of the Subordinated Notes in full.

        "Tranche C Repayment Amount" shall have the meaning provided in
Section 2.5(b)(iv).

        "Tranche C Repayment Date" shall have the meaning provided in
Section 2.5(b)(iv).

34

--------------------------------------------------------------------------------




        "Tranche C Term Loan" shall have the meaning provided in Section 2.1(a).

        "Tranche C Term Loan Commitment" shall mean, (a) in the case of each
Lender that is a Lender on the Funding Date, the amount set forth opposite such
Lender's name on Schedule 1.1(c) as such Lender's "Tranche C Term Loan
Commitment" and (b) in the case of any Lender that becomes a Lender after the
Funding Date, the amount specified as such Lender's "Tranche C Term Loan
Commitment" in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Term Loan Commitment, in each case as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
Tranche C Term Loan Commitment on the Funding Date is €222,110,468.53.

        "Tranche C Term Loan Maturity Date" shall mean the date that is eight
years after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche C Term Loan Maturity
Date will automatically become the Refinancing Date in the event that on or
prior to the Refinancing Date either (a) the Subordinated Notes shall not have
been extended, renewed, replaced or otherwise refinanced in full in accordance
with the terms hereof by Indebtedness which shall have a final maturity no
earlier than (and which shall not require any mandatory payments of principal in
excess of $75,000,000 (except pursuant to asset sale or change of control
provisions that are no more materially adverse to the interests of the Lenders
than those relating to the Subordinated Notes as in effect on the date hereof)
any earlier than) the date that is 182 days following the date that is eight
years after the Funding Date or (b) legal defeasance or similar arrangements
reasonably satisfactory to the Administrative Agent shall not have been made for
the repayment or redemption of the Subordinated Notes in full.

        "Transactions" shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents, the Senior
Subordinated Loan Agreement and the Senior Subordinated Notes Indenture, in each
case, to the extent they are a party thereto, (b) the Borrowings hereunder, the
borrowings under the Senior Subordinated Loan Agreement, the issuance of the
Senior Subordinated Notes, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the Acquisition, (e) the refinancing of the Existing
Credit Agreement and of certain existing indebtedness of the Target and (f) any
other transaction related to or entered into in connection with any of the
foregoing.

        "Transaction Expenses" shall mean any fees or expenses incurred or paid
by Parent or any of its Subsidiaries in connection with the Transactions.

        "Transferee" shall have the meaning provided in Section 14.6(e).

        "Treaty Lender" shall mean a Person who, by virtue of a double taxation
agreement between the United Kingdom and the country of residence of that
Person, is (subject only to a prior direction given to the UK Borrower by the
United Kingdom Inland Revenue following an application by that Person) eligible
to receive payments from the UK Borrower under this Agreement, (a) in the case
of an original Lender under this Agreement, without any deduction in respect of
taxes or (b) in the case of a Transferee, subject to a deduction in respect of
taxes to an extent no greater than that which applied to the original Lender
from which the Transferee acquired its Commitments.

        "Treaty on European Union" shall mean the Treaty of Rome of March 25,
1957, as amended by the Single European Act 1986 and the Maastricht Treaty
(which was signed in Maastricht on February 7, 1992 and came into force on
November 1, 1993).

        "2011 Senior Notes" shall mean (a) the $70,000,000 initial aggregate
principal amount ($112,341,229 aggregate principal amount at maturity) of 12%
Senior Discount Notes due 2011 of Holdings issued pursuant to the 2011 Senior
Notes Indenture and (b) any replacement or refinancing thereof having terms no
more materially adverse to the interests of the Lenders than the terms thereof.

35

--------------------------------------------------------------------------------




        "2011 Senior Notes Indenture" shall mean any Indenture (including the
Indenture dated as of July 23, 2003) issued by Holdings, pursuant to which the
2011 Senior Notes are issued, as the same may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 10.7(b).

        "Type" shall mean (a) as to any Tranche A-1 Term Loan, Tranche A-2 Term
Loan or Tranche C Term Loan, its nature as a Eurodollar Term Loan, (b) as to any
Tranche B Term Loan, its nature as an ABR Loan or a Eurodollar Term Loan, (c) as
to any Dollar Revolving Credit Loan, its nature as an ABR Loan or a Eurodollar
Revolving Credit Loan and (d) as to any Foreign Currency Revolving Credit Loan,
its nature as a Eurodollar Revolving Credit Loan.

        "Unfunded Current Liability" of any Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Plan as of the
close of its most recent plan year, determined in accordance with Statement of
Financial Accounting Standards No. 87 as in effect on the Funding Date, based
upon the actuarial assumptions that would be used by the Plan's actuary in a
termination of the Plan, exceeds the fair market value of the assets allocable
thereto.

        "UK Borrower" shall have the meaning provided in the preamble to this
Agreement.

        "UK Borrower Debt Escrow Account" shall mean Euro Account Number
8371059780 established by the Financing Escrow Agent, to be administered
pursuant to the terms of the Financing Escrow Agreement.

        "UK Debenture" shall mean the Debenture entered into by the UK Borrower,
the UK Guarantors and the Administrative Agent for the benefit of the Lenders to
the UK Borrower and the other Secured Parties named therein, substantially in
the form of Exhibit L-1, as the same may be amended, supplemented or otherwise
modified from time to time.

        "UK Guarantee" shall mean the UK Guarantee Agreement, made by the US
Borrower and each of the UK Guarantors in favor of the Administrative Agent for
the benefit of the Lenders to the UK Borrower and the other Secured Parties
named therein, substantially in the form of Exhibit L-2, as the same may be
amended, supplemented or otherwise modified from time to time.

        "UK Guarantors" shall mean (a) each Subsidiary of the US Borrower (other
than the UK Borrower and any Unrestricted Subsidiary) on the Funding Date that
is a member of the Rockwood Group and that is incorporated under the laws of
England and Wales and (b) each Subsidiary of the US Borrower that is
incorporated under the laws of England and Wales and that becomes a party to the
UK Guarantee after the Funding Date pursuant to Section 9.11.

        "UK Lender" shall mean a Person who is (a) a company resident in the
United Kingdom for tax purposes, (b) a partnership each of whose members is a
company so resident or (c) a company not so resident in the United Kingdom for
tax purposes, but which carries on a trade in the United Kingdom through a
branch or agency and is subject to corporation tax on interest paid to it under
this Agreement.

        "UK Pledge Agreements" shall mean (a) the Charge Over Shares, entered
into by the US Borrower and the Administrative Agent for the benefit of the
Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Charge Over Shares, entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, in each case substantially in the form of
Exhibit L-3(a) or (b), as applicable, as the same may be amended, supplemented
or otherwise modified from time to time.

        "Unpaid Drawing" shall have the meaning provided in Section 3.4(a).

        "Unrestricted Subsidiary" shall mean (a) any Subsidiary of the US
Borrower that is formed or acquired after the Closing Date (other than a
Subsidiary that becomes or is required to become a

36

--------------------------------------------------------------------------------




Credit Party hereunder), provided that at such time (or promptly thereafter) the
US Borrower designates such Subsidiary an Unrestricted Subsidiary in a written
notice to the Administrative Agent, (b) any Restricted Subsidiary (other than a
Restricted Subsidiary that is or becomes a Credit Party) subsequently
re-designated as an Unrestricted Subsidiary by the US Borrower in a written
notice to the Administrative Agent, provided that (x) such re-designation shall
be deemed to be an investment on the date of such re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the net worth of
such re-designated Restricted Subsidiary immediately prior to such
re-designation (such net worth to be calculated without regard to any guarantee
provided by such re-designated Restricted Subsidiary) and (ii) the aggregate
principal amount of any Indebtedness owed by such re-designated Restricted
Subsidiary to the US Borrower or any other Restricted Subsidiary immediately
prior to such re-designation, all calculated, except as set forth in the
parenthetical to clause (i), on a consolidated basis in accordance with GAAP and
(y) no Default or Event of Default would result from such re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written re-designation by the US Borrower to the Administrative
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such re-designation. On or promptly after the date of its formation,
acquisition or re-designation, as applicable, each Unrestricted Subsidiary
(other than an Unrestricted Subsidiary that is a Foreign Subsidiary) shall have
entered into a tax sharing agreement containing terms that, in the reasonable
judgment of the Administrative Agent, provide for an appropriate allocation of
tax liabilities and benefits.

        "US Borrower" shall have the meaning provided in the preamble to this
Agreement.

        "US Subsidiary Guarantors" shall mean (a) each Domestic Subsidiary
(other than an Unrestricted Subsidiary) on the Funding Date and (b) each
Domestic Subsidiary that becomes a party to the Guarantee after the Funding Date
pursuant to Section 9.11.

        "Voting Stock" shall mean, with respect to any Person, shares of such
Person's capital stock having the right to vote for the election of directors of
such Person under ordinary circumstances.

        (b)   The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified. The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation".

        1.2.    Exchange Rates.    (a) Not later than 1:00 p.m. (New York time)
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to each Foreign Currency
to be used for calculating the Dollar Equivalent and (ii) give notice thereof to
the Lenders and the US Borrower (on behalf of itself and the UK Borrower). The
Exchange Rates so determined shall become effective on the relevant Calculation
Date (a "Recalculation Date"), shall remain effective until the next succeeding
Recalculation Date, and shall for all purposes of this Agreement (other than any
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between Dollars and Foreign
Currencies.

        (b)   Not later than 5:00 p.m. (New York time) on each Recalculation
Date and each date on which Foreign Currency Revolving Loans are made, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (A) the principal amounts of the Foreign Currency Revolving Loans
then outstanding (after giving effect to any Foreign Currency Revolving Loans
made or repaid on such date), (B) the face value of outstanding Foreign Currency
Letters of Credit and (C) Unpaid Drawings in respect of Foreign Currency Letters
of Credit and (ii) notify the Lenders and the US Borrower (on behalf of itself
and the UK Borrower) of the results of such determination.

37

--------------------------------------------------------------------------------




        (c)   For purposes of determining compliance under Sections 10.4, 10.5,
10.6, 10.9, 10.10 and 10.11 with respect to any amount in a Foreign Currency,
such amount shall be deemed to equal the Dollar Equivalent thereof based on the
average daily Exchange Rate for such Foreign Currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
related period. For purposes of determining compliance with Sections 10.1 and
10.2, with respect to any amount of Indebtedness in a Foreign Currency,
compliance will be determined at the time of incurrence thereof using the Dollar
Equivalent thereof at the Exchange Rate in effect at the time of such
incurrence.

        1.3.    Redenomination of Certain Foreign Currencies.    (a) Each
obligation of any party to this Agreement to make a payment denominated in
Sterling on or after the date the United Kingdom adopts the Euro as its lawful
currency after the Funding Date shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation). If, in relation to
Sterling, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London Interbank Market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which the United Kingdom adopts the Euro
as its lawful currency, provided that if any Foreign Currency Borrowing in
Sterling is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Foreign Currency Borrowing, at the end of the
then current Interest Period.

        (b)   Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the US Borrower and the UK Borrower, may from time to time specify to be
appropriate to reflect the adoption of the Euro by the United Kingdom and any
relevant market conventions or practices relating to the Euro.

        SECTION 2.    Amount and Terms of Credit    

        2.1.    Commitments.    (a) Subject to and upon the terms and conditions
herein set forth,

        (i)    each Lender having a Tranche A Term Loan Commitment severally
agrees to make a loan or loans (each a "Tranche A-1 Term Loan" and,
collectively, the "Tranche A-1 Term Loans") to the US Borrower on the Funding
Date in Euro, which Tranche A-1 Term Loans shall not exceed for any such Lender
such Lender's pro rata share of all Tranche A-1 Term Loans to be made on the
Funding Date (based on the percentage which such Lender's Tranche A Term Loan
Commitment represents of the aggregate Tranche A Term Loan Commitments of all
Lenders), provided that the aggregate principal amount of all Tranche A-1 Term
Loans made on the Funding Date shall not exceed €39,129,762.71;

        (ii)   each Lender having a Tranche A Term Loan Commitment severally
agrees to make a loan or loans (each a "Tranche A-2 Term Loan" and,
collectively, the "Tranche A-2 Term Loans") to the UK Borrower on the Funding
Date in Euro, which Tranche A-2 Term Loans shall not exceed for any such Lender
such Lender's pro rata share of all Tranche A-2 Term Loans to be made on the
Funding Date (based on the percentage which such Lender's Tranche A Term Loan
Commitment represents of the aggregate Tranche A Term Loan Commitments of all
Lenders), provided that the aggregate principal amount of all Tranche A-2 Term
Loans made on the Funding Date shall not exceed €128,500,779.57;

        (iii)  each Lender having a Tranche A Term Loan Commitment severally
agrees to make a loan or loans on a single date on or prior to September 30,
2004 to the US Borrower and/or the UK Borrower, as directed by the US Borrower
in a Notice of Borrowing delivered in accordance with Section 2.3, the amount of
which loans shall not exceed for any such Lender such Lender's pro rata share of
all such loans to be made on the applicable date of borrowing (based on the
percentage which such Lender's Tranche A Term Loan Commitment represents of the
aggregate Tranche A Term Loan Commitments of all Lenders), provided that the
aggregate principal amount of all such loans made on the date of such borrowing
shall not exceed €41,907,635.58. The portion of such loans, if any, made on the
date of

38

--------------------------------------------------------------------------------




such borrowing to the US Borrower shall be "Tranche A-1 Term Loans" and the
portion of such loans, if any, made on the date of such borrowing to the UK
Borrower shall be "Tranche A-2 Term Loans" for all purposes under this
Agreement. In the event that the US Borrower shall not deliver a Notice of
Borrowing with respect to such loans on or prior to September 30, 2004 in
accordance with Section 2.3, the US Borrower shall be deemed to have requested
on behalf of itself a Tranche A-1 Term Loan in the amount of €41,907,635.58 (and
such Tranche A-1 Term Loan shall be funded on September 30, 2004 as stated
above), unless the US Borrower shall give the Administrative Agent at the
Administrative Agent's Office written notice (or telephonic notice promptly
confirmed in writing) prior to 12:00 Noon (Local Time) at least three Business
Days prior to September 30, 2004 that no such loans are to be made to the US
Borrower or the UK Borrower;

        (iv)  each Lender having a Tranche B Term Loan Commitment severally
agrees to make a loan or loans (each a "Tranche B Term Loan" and, collectively,
the "Tranche B Term Loans") to the US Borrower in Dollars, which Tranche B Term
Loans shall not exceed for any such Lender the Tranche B Term Loan Commitment of
such Lender; and

        (v)   each Lender having a Tranche C Term Loan Commitment severally
agrees to make a loan or loans (each a "Tranche C Term Loan" and, collectively,
the "Tranche C Term Loans") to the US Borrower in Euro, which Tranche C Term
Loans shall not exceed for any such Lender the Tranche C Term Loan Commitment of
such Lender.

        Such Term Loans shall be made on the Funding Date (except as provided in
clause (iii) above). The full amount of the proceeds of the Tranche A-1 Term
Loans made on the Funding Date and Tranche C Term Loans shall be deposited on
the Funding Date in the RSGI Euro Debt Escrow Account to be held by the
Financing Escrow Agent pursuant to the terms of the Financing Escrow Agreement.
The full amount of the proceeds of the Tranche B Term Loans shall be deposited
on the Funding Date in the RSGI Dollar Debt Escrow Account to be held by the
Financing Escrow Agent pursuant to the terms of the Financing Escrow Agreement.
The full amount of the proceeds of the Tranche A-2 Term Loans made on the
Funding Date shall be deposited on the Funding Date in the UK Borrower Debt
Escrow Account to be held by the Financing Escrow Agent pursuant to the terms of
the Financing Escrow Agreement. Such Term Loans (i) may, in respect of Tranche B
Term Loans and at the option of the US Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Term Loans, provided that all
such Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term
Loans of the same Type, (ii) shall, in respect of Tranche A-1 Term Loans,
Tranche A-2 Term Loans and Tranche C Term Loans, be incurred and maintained as
Eurodollar Term Loans, (iii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed and
(iv) shall not exceed in the aggregate the total of all Tranche A Term Loan
Commitments, Tranche B Term Loan Commitments or Tranche C Term Loan Commitments,
as applicable. Term Loans deposited on the Funding Date in the RSGI Euro Debt
Escrow Account, the RSGI Dollar Debt Escrow Account and the UK Borrower Debt
Escrow Account shall be released from such accounts to the US Borrower or the UK
Borrower, as applicable, on the Closing Date or thereafter only in accordance
with the conditions for such release specified in the Financing Escrow
Agreement. On the Tranche A-1 Term Loan Maturity Date, all Tranche A-1 Term
Loans shall be repaid in full. On the Tranche A-2 Term Loan Maturity Date, all
Tranche A-2 Term Loans shall be repaid in full. On the Tranche B Term Loan
Maturity Date, all Tranche B Term Loans shall be repaid in full. On the
Tranche C Term Loan Maturity Date, all Tranche C Term Loans shall be repaid in
full.

39

--------------------------------------------------------------------------------



        (b)   (i) Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a loan
or loans denominated in Dollars (each a "Dollar Revolving Credit Loan" and,
collectively, the "Dollar Revolving Credit Loans" and, together with the Foreign
Currency Revolving Credit Loans, the "Revolving Credit Loans") to the US
Borrower or the UK Borrower, as the case may be, which Dollar Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Funding Date and prior to the Revolving Credit Maturity Date, (B) may, at the
option of the US Borrower or the UK Borrower, as the case may be, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Revolving
Credit Loans, provided that all Dollar Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Dollar Revolving Credit Loans of the same
Type, (C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not, for any such Lender at any time, after giving effect thereto and
to the application of the proceeds thereof, result in such Lender's Revolving
Credit Exposure at such time exceeding such Lender's Revolving Credit Commitment
at such time and (E) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time in the aggregate amount
of the Lenders' Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect.

        (ii)   Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a loan
or loans denominated in a Foreign Currency (each a "Foreign Currency Revolving
Credit Loan" and, collectively, the "Foreign Currency Revolving Credit Loans")
to the US Borrower or the UK Borrower, as the case may be, which Foreign
Currency Revolving Credit Loans (A) shall be made at any time and from time to
time on and after the Funding Date and prior to the Revolving Credit Maturity
Date, (B) shall be incurred and maintained entirely as Eurodollar Foreign
Currency Revolving Credit Loans, (C) may be repaid and reborrowed in accordance
with the provisions hereof, (D) shall not, for any such Lender at any time,
after giving effect thereto and to the application of the proceeds thereof,
result in such Lender's Revolving Credit Exposure at such time exceeding such
Lender's Revolving Credit Commitment at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders' Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect.

        (iii)  Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the US Borrower or the UK Borrower as the case may be, to repay such Loan and
(B) in exercising such option, such Lender shall use its reasonable efforts to
minimize any increased costs to the US Borrower or the UK Borrower as the case
may be, resulting therefrom (which obligation of the Lender shall not require it
to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply). On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.

        (c)   Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Funding Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a "Swingline Loan" and, collectively, the "Swingline
Loans") to the US Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders'
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof. On the Swingline Maturity Date, each outstanding
Swingline Loan shall be repaid in full. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the US Borrower, the UK
Borrower or any Lender stating that a Default or Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1.

        (d)   On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting ABR Loans (each such Borrowing, a "Mandatory
Borrowing") shall be made on the immediately succeeding Business Day by all
Lenders pro rata based on each Lender's Revolving Credit Commitment Percentage,
and the proceeds thereof shall be applied directly to the Swingline Lender to
repay the Swingline Lender for such outstanding Swingline Loans. Each Lender
hereby irrevocably agrees to make such Revolving Credit Loans upon one Business
Day's notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory

40

--------------------------------------------------------------------------------




Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Revolving Credit Commitment Percentages, provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
the Lender purchasing the same from and after such date of purchase.

        2.2.    Minimum Amount of Each Borrowing; Maximum Number of
Borrowings.    The aggregate principal amount of each Borrowing of Term Loans,
Revolving Credit Loans or Swingline Loans shall be in a multiple of the Dollar
Equivalent of $100,000 and shall not be less than the Minimum Borrowing Amount
with respect thereto (except that Mandatory Borrowings shall be made in the
amounts required by Section 2.1(d)). More than one Borrowing may be incurred on
any date, provided that at no time shall there be outstanding more than 20
Borrowings of Eurodollar Loans under this Agreement.

        2.3.    Notice of Borrowing.    (a) The US Borrower (on its own behalf
and on behalf of the UK Borrower) shall give the Administrative Agent at the
Administrative Agent's Office written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Term Loans (i) prior to 12:00 Noon
(Local Time) at least three Business Days prior to the date of Borrowing of Term
Loans if all or any of such Term Loans are to be initially Eurodollar Loans and
(ii) prior to 10:00 a.m.(New York time) on the date of the Borrowing of Term
Loans if all such Term Loans are to be ABR Loans. Such notice (together with
each notice of a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b)
and each notice of a Borrowing of Swingline Loans pursuant to Section 2.3(c), a
"Notice of Borrowing") shall be irrevocable and shall specify (i) the borrower
of the Term Loans, which shall be either the US Borrower or the UK Borrower,
(ii) the currency in which the Borrowing is to be made, which shall be either
Dollars or Euro, (iii) the aggregate principal amount of the Term Loans to be
made, (iv) the date of the borrowing (which shall be a Business Day and (other
than in the case of the Tranche A-1 Term Loans and/or Tranche A-2 Term Loans
made available pursuant to Section 2.1(a)(iii)) shall be the Funding Date) and
(v) whether the Term Loans shall consist of ABR Loans and/or Eurodollar Term
Loans and, if the Term Loans are to include Eurodollar Term Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Term Loans, of such Lender's
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

        (b)   Whenever the US Borrower or the UK Borrower desires to incur
Revolving Credit Loans hereunder (other than Mandatory Borrowings or borrowings
to repay Unpaid Drawings), it shall give the Administrative Agent at the
Administrative Agent's Office as specified in Section 14.2, (i) prior to 12:00
Noon (Local Time) at least three Business Days' prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Revolving Credit Loans and (ii) prior to 12:00 Noon (New York time) at least one
Business Day's prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of ABR Loans. Each such Notice of Borrowing, except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) the borrower of the Revolving Credit Loans, which shall be either
the US Borrower or the UK Borrower, (ii) the currency in which the Revolving
Credit Loans are to be made, which shall be Dollars or a Foreign Currency,
(iii) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing (which, in the case of a Foreign Currency Borrowing,
shall be stated in both the applicable Foreign Currency and the Dollar
Equivalent thereof), (iii) the date of Borrowing (which shall be a Business
Day), (iv) whether the respective Borrowing shall consist of ABR Loans or
Eurodollar Revolving Credit Loans and, if Eurodollar Revolving Credit Loans, the
Interest Period to be initially applicable thereto and (v) the number and
location of the account to which funds are to be disbursed. The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Revolving Credit
Loans, of such Lender's proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.

        (c)   Whenever the US Borrower desires to incur Swingline Loans
hereunder, it shall give the Swingline Lender written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Swingline Loans prior
to 2:30 p.m. (New York time) on the date of such Borrowing. Each such notice
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) the number and location of
the account to which funds are to be disbursed.

41

--------------------------------------------------------------------------------




        (d)   Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the US Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

        (e)   Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

        (f)    Without in any way limiting the obligation of the US Borrower or
the UK Borrower, as the case may be, to confirm in writing any notice it may
give hereunder by telephone, the Administrative Agent may act prior to receipt
of written confirmation without liability upon the basis of such telephonic
notice believed by the Administrative Agent in good faith to be from an
Authorized Officer of the US Borrower or the UK Borrower, as the case may be. In
each such case, the US Borrower and the UK Borrower each hereby waive the right
to dispute the Administrative Agent's record of the terms of any such telephonic
notice.

        2.4.    Disbursement of Funds.    (a) No later than 12:00 Noon (Local
Time) on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender will make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below,
provided that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 3:00 p.m. (New York time) on the
date requested.

        (b)   Each Lender shall make available all amounts it is to fund under
any Borrowing in Dollars or in the applicable Foreign Currency, as the case may
be, and in immediately available funds to the Administrative Agent at the
Administrative Agent's Office and the Administrative Agent will (except in the
case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to (i) the US Borrower by depositing to the US Borrower's account that
is designated to the Administrative Agent the aggregate of the amounts so made
available in Dollars or in the applicable Foreign Currency, as the case may be,
and the type of funds received and (ii) the UK Borrower, by depositing to the UK
Borrower's account that is designated to the Administrative Agent the aggregate
of the amounts so made available in Dollars or in the applicable Foreign
Currency, as the case may be, and the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the US
Borrower or the UK Borrower, as the case may be, a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the US
Borrower or the UK Borrower, as the case may be, the Administrative Agent shall
be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent's demand therefor the Administrative Agent shall promptly notify the US
Borrower or the UK Borrower, as the case may be, and the US Borrower or the UK
Borrower, as the case may be, shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or the US Borrower or the UK Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
US Borrower or the UK Borrower, as the case may be, to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Federal Funds Effective Rate or
(ii) if paid by the US Borrower or the UK Borrower, as the case may be, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans.

        (c)   Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the US Borrower or the UK Borrower, as the case may be, may have
against any Lender as a result of any default by such Lender hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to fulfill its commitments hereunder).

        2.5.    Repayment of Loans; Evidence of Debt.    (a) The US Borrower
shall repay to the Administrative Agent, for the benefit of the Lenders, on the
Tranche A-1 Term Loan Maturity Date, the then-unpaid Tranche A-1 Term Loans, in
Euro. The UK Borrower shall repay to the Administrative Agent, for the benefit
of the Lenders, on the Tranche A-2 Term Loan Maturity Date, the then-unpaid
Tranche A-2 Term Loans, in Euro. The US Borrower shall repay to the
Administrative Agent, for the benefit of the Lenders, on the Tranche B Term Loan
Maturity Date, the then-unpaid Tranche B Term Loans, in Dollars. The US Borrower
shall repay to the Administrative Agent, for the benefit of the Lenders, on the
Tranche C Term Loan Maturity Date, the then-unpaid Tranche C Term Loans, in
Euro. The US Borrower and the UK Borrower, as the case may be, shall repay to
the Administrative Agent in Dollars or the applicable Foreign Currency, as the
case may be, for the benefit of the Lenders, on the Revolving Credit Maturity
Date, the then-unpaid Revolving Credit

42

--------------------------------------------------------------------------------




Loans. The US Borrower shall repay to the Administrative Agent in Dollars, for
the account of the Swingline Lender, on the Swingline Maturity Date, the
then-unpaid Swingline Loans.

        (b)   (i) The US Borrower shall repay to the Administrative Agent, in
Euro, for the benefit of the Lenders of Tranche A-1 Term Loans, on each date set
forth below (each a "Tranche A-1 Repayment Date"), the principal amount of the
Tranche A-1 Term Loans equal to (x) the outstanding principal amount of
Tranche A-1 Term Loans immediately after funding on the Funding Date multiplied
by (y) the percentage set forth below opposite such Tranche A-1 Repayment Date
(each a "Tranche A-1 Repayment Amount"):

Number of Months
From Funding Date

--------------------------------------------------------------------------------

  Tranche A-1
Repayment Amount

--------------------------------------------------------------------------------


18
 
  5.00%
24
 
  5.00%
30
 
  7.50%
36
 
  7.50%
42
 
  8.33%
48
 
  8.33%
54
 
  8.33%
60
 
  8.33%
66
 
  9.16%
72
 
  9.16%
78
 
11.66%
Tranche A-1 Term Loan Maturity Date
 
                       11.70% or remainder

        (ii)   The UK Borrower shall repay to the Administrative Agent, in Euro,
for the benefit of the Lenders of Tranche A-2 Term Loans, on each date set forth
below (each a "Tranche A-2 Repayment Date"), the principal amount of the
Tranche A-2 Term Loans equal to (x) the outstanding principal amount of
Tranche A-2 Term Loans immediately after funding on the Funding Date multiplied
by (y) the percentage set forth below opposite such Tranche A-2 Repayment Date
(each a "Tranche A-2 Repayment Amount"):

Number of Months
From Funding Date

--------------------------------------------------------------------------------

  Tranche A-2
Repayment Amount

--------------------------------------------------------------------------------


18
 
  5.00%
24
 
  5.00%
30
 
  7.50%
36
 
  7.50%
42
 
  8.33%
48
 
  8.33%
54
 
  8.33%
60
 
  8.33%
66
 
  9.16%
72
 
  9.16%
78
 
11.66%
Tranche A-2 Term Loan Maturity Date
 
                       11.70% or remainder

43

--------------------------------------------------------------------------------



        (iii)  The US Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Lenders of Tranche B Term Loans, on each date
set forth below (each a "Tranche B Repayment Date"), the principal amount of the
Tranche B Term Loans equal to (x) the outstanding principal amount of Tranche B
Term Loans immediately after funding on the Funding Date multiplied by (y) the
percentage set forth below opposite such Tranche B Repayment Date (each a
"Tranche B Repayment Amount"):

Number of Months
From Funding Date

--------------------------------------------------------------------------------

  Tranche B
Repayment Amount

--------------------------------------------------------------------------------


12
 
  0.5%
18
 
  0.5%
24
 
  0.5%
30
 
  0.5%
36
 
  0.5%
42
 
  0.5%
48
 
  0.5%
54
 
  0.5%
60
 
  0.5%
66
 
  0.5%
72
 
  0.5%
78
 
  0.5%
84
 
  0.5%
90
 
  0.5%
Tranche B Term Loan Maturity Date
 
                       93.0% or remainder

        (iv)  The US Borrower shall repay to the Administrative Agent, in Euro,
for the benefit of the Lenders of Tranche C Term Loans, on each date set forth
below (each a "Tranche C Repayment Date"), the principal amount of the Tranche C
Term Loans equal to (x) the outstanding principal amount of Tranche C Term Loans
immediately after funding on the

44

--------------------------------------------------------------------------------



Funding Date multiplied by (y) the percentage set forth below opposite such
Tranche C Repayment Date (each a "Tranche C Repayment Amount"):

Number of Months
From Funding Date

--------------------------------------------------------------------------------

  Tranche C
Repayment Amount

--------------------------------------------------------------------------------


12
 
  0.5%
18
 
  0.5%
24
 
  0.5%
30
 
  0.5%
36
 
  0.5%
42
 
  0.5%
48
 
  0.5%
54
 
  0.5%
60
 
  0.5%
66
 
  0.5%
72
 
  0.5%
78
 
  0.5%
84
 
  0.5%
90
 
  0.5%
Tranche C Term Loan Maturity Date
 
                       93.0% or remainder

        (c)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the US Borrower and the UK
Borrower, as the case may be, to the appropriate lending office of such Lender
resulting from each Loan made by such lending office of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
lending office of such Lender from time to time under this Agreement.

        (d)   The Administrative Agent shall maintain the Register pursuant to
Section 14.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and currency of
each Loan made hereunder, whether such Loan is a Term Loan, a Revolving Credit
Loan or a Swingline Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the US Borrower and the UK Borrower, as the
case may be, to each Lender or the Swingline Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the US
Borrower and the UK Borrower, as the case may be, and each Lender's share
thereof.

        (e)   The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the US Borrower and the UK Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the US Borrower or the UK Borrower to repay (with applicable
interest) the Loans made to the US Borrower or the UK Borrower by such Lender in
accordance with the terms of this Agreement.

        2.6.    Conversions and Continuations.    (a) The US Borrower shall have
the option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Tranche B Term
Loans or Dollar Revolving Credit Loans of one Type into a Borrowing or
Borrowings of another Type and the US Borrower or the UK Borrower, as the case
may be, shall have the option on any Business Day to continue the outstanding
principal amount of any Eurodollar Term Loans or Eurodollar Revolving Credit
Loans as Eurodollar Term Loans or Eurodollar Revolving Credit Loans, as the case
may be, for an additional Interest Period, provided that (i) no partial
conversion of Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall
reduce the outstanding principal amount of Eurodollar Term Loans or Eurodollar
Revolving Credit Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into Eurodollar
Term Loans or Eurodollar Revolving

45

--------------------------------------------------------------------------------




Credit Loans if a Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) Eurodollar Loans may not be continued as Eurodollar Term Loans or
Eurodollar Revolving Credit Loans for an additional Interest Period if a Default
or Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation and (iv) Borrowings
resulting from conversions pursuant to this Section 2.6 shall be limited in
number as provided in Section 2.2. Each such conversion or continuation shall be
effected by the US Borrower or the UK Borrower, as the case may be, by giving
the Administrative Agent at the Administrative Agent's Office prior to 12:00
Noon (Local Time) at least three Business Days' (or one Business Day's notice in
the case of a conversion into ABR Loans) prior written notice (or telephonic
notice promptly confirmed in writing) (each a "Notice of Conversion or
Continuation") specifying the Term Loans or Revolving Credit Loans to be so
converted or continued, the Type of Term Loans or Revolving Credit Loans to be
converted or continued into and, if such Term Loans or Revolving Credit Loans
are to be converted into or continued as Eurodollar Term Loans or Eurodollar
Revolving Credit Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Term Loans or Revolving Credit Loans.

        (b)   If any Default or Event of Default is in existence at the time of
any proposed continuation of any Eurodollar Term Loans or Eurodollar Revolving
Credit Loans and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, such
Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall be
automatically converted on the last day of the then-current Interest Period
(i) in respect of Tranche B Term Loans and Dollar Revolving Credit Loans, into
ABR Loans, and (ii) in respect of Tranche A-1 Term Loans, Tranche A-2 Term
Loans, Tranche C Term Loans and Foreign Currency Revolving Credit Loans, into
Eurodollar Loans with an Interest Period of one month. If upon the expiration of
any Interest Period in respect of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans, the US Borrower or the UK Borrower, as the case may be, has failed
to elect a new Interest Period to be applicable thereto as provided in
paragraph (a) above, (i) the US Borrower or the UK Borrower, as the case may be,
shall be deemed to have elected to convert such Dollar Borrowing of Eurodollar
Term Loans or Eurodollar Revolving Credit Loans, as the case may be, into a
Borrowing of ABR Loans effective as of the expiration date of such current
Interest Period and (ii) the US Borrower or the UK Borrower, as the case may be,
shall be deemed to have elected to convert such Foreign Currency Borrowing of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans, as the case may be,
into a Borrowing of Eurodollar Loans with an Interest Period of one month
effective as of the expiration date of such then-current Interest Period.

        2.7.    Pro Rata Borrowings.    Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. Each Borrowing of Revolving Credit Loans
under this Agreement shall be granted by the Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitments. It is understood that no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

        2.8.    Interest.    (a) The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time.

        (b)   The unpaid principal amount of each Eurodollar Term Loan or
Eurodollar Revolving Credit Loan shall bear interest from the date of the
Borrowing thereof until maturity thereof (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable Eurodollar Margin
in effect from time to time plus the relevant Eurodollar Rate plus, in the case
of Foreign Currency Loans, any Additional Cost incurred by such Lender in
respect of such Foreign Currency Loans from time to time.

        (c)   If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

        (d)   Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, (ii) in respect of each Eurodollar
Term Loan or Eurodollar Revolving Credit Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three

46

--------------------------------------------------------------------------------




months, on each date occurring at three-month intervals after the first Business
Day of such Interest Period, (iii) in respect of each Loan (except, other than
in the case of prepayments, any ABR Loan), on any prepayment (on the amount
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand. It is understood and agreed that, in the event that the
Acquisition is not consummated on July 31, 2004 and the Loans are prepaid,
interest on each Loan made on the Funding Date shall accrue from and including
the Funding Date to but excluding the date of the repayment thereof in
accordance with this Agreement and such interest shall be payable on the date of
such prepayment.

        (e)   All computations of interest hereunder shall be made in accordance
with Section 5.5.

        (f)    The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the US Borrower (on its
own behalf and on behalf of the UK Borrower) and the relevant Lenders thereof.
Each such determination shall, absent clearly demonstrable error, be final and
conclusive and binding on all parties hereto.

        2.9.    Interest Periods.    At the time the US Borrower or the UK
Borrower, as the case may be, gives a Notice of Borrowing or Notice of
Conversion or Continuation in respect of the making of, or conversion into or
continuation as, a Borrowing of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans (in the case of the initial Interest Period applicable thereto) or
prior to 10:00 a.m. (Local Time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans, the US Borrower or the UK Borrower,
as the case may be, shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the US Borrower or the UK Borrower, as the case may be, be a one,
two, three, six or (in the case of Revolving Credit Loans, if available to all
the Lenders making such loans as determined by such Lenders in good faith based
on prevailing market conditions) a nine or twelve month period, provided that
the initial Interest Period may be for a period less than one month if agreed
upon by the US Borrower and the Administrative Agent. Notwithstanding anything
to the contrary contained above:

        (a)   the initial Interest Period for any Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans shall commence on the date of such
Borrowing (including the date of any conversion from a Borrowing of ABR Loans)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

        (b)   if any Interest Period relating to a Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

        (c)   if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a Eurodollar
Term Loan or Eurodollar Revolving Credit Loan would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and

        (d)   the US Borrower or the UK Borrower, as the case may be, shall not
be entitled to elect any Interest Period in respect of any Eurodollar Term Loan
or Eurodollar Revolving Credit Loan if such Interest Period would extend beyond
the applicable Maturity Date of such Loan.

        2.10.    Increased Costs, Illegality, etc.    (a) In the event that
(x) in the case of clause (i) below, the Administrative Agent or (y) in the case
of clauses (ii) and (iii) below, any Lender shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):

        (i)    on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Borrowing and in the currency in which such Loan is to be denominated
are not generally available in the relevant market or (y) by reason of any
changes arising on or after the Funding Date affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

        (ii)   at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any such increase or reduction attributable to
taxes) because of (x) any change since the Funding Date in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official

47

--------------------------------------------------------------------------------






reserve requirements, and/or (y) other circumstances affecting the interbank
Eurodollar market or the position of such Lender in such market; or

        (iii)  at any time, that the making or continuance of any Eurodollar
Loan has become unlawful by compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the
Funding Date that materially and adversely affects the interbank Eurodollar
market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the US Borrower (on its own behalf
and on behalf of the UK Borrower) and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurodollar Term Loans and Eurodollar Revolving Credit Loans shall no longer be
available until such time as the Administrative Agent notifies the US Borrower
(on its own behalf and on behalf of the UK Borrower) and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the US Borrower or the UK Borrower with respect to
Eurodollar Term Loans or Eurodollar Revolving Credit Loans that have not yet
been incurred shall be deemed rescinded by the US Borrower or the UK Borrower,
(y) in the case of clause (ii) above, the US Borrower or the UK Borrower, as the
case may be, shall pay to such Lender, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the US Borrower or the UK Borrower, as the case may be, by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
US Borrower or the UK Borrower, as the case may be, shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

        (b)   At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the US Borrower or the
UK Borrower, as the case may be, may (and in the case of a Eurodollar Loan
affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
Eurodollar Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the US Borrower or the UK
Borrower, as the case may be, was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is a
Tranche B Term Loan or a Dollar Revolving Credit Loan and is then outstanding,
upon at least three Business Days' notice to the Administrative Agent, require
the affected Lender to convert each such Eurodollar Revolving Credit Loan and
Eurodollar Term Loan into an ABR Loan, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

        (c)   If, after the Funding Date, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, the National Association of Insurance Commissioners, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by a Lender or its parent with any request or directive made or
adopted after the Funding Date regarding capital adequacy (whether or not having
the force of law) of any such authority, association, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender's or its parent's capital or assets as a consequence of such Lender's
commitments or obligations hereunder to a level below that which such Lender or
its parent could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender's or its parent's policies
with respect to capital adequacy), then from time to time, promptly after demand
by such Lender (with a copy to the Administrative Agent), the US Borrower or the
UK Borrower, as the case may be, shall pay to such Lender such additional amount
or amounts as will compensate such Lender or its parent for such reduction, it
being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender's compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the Funding Date. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the US Borrower (on its own behalf and on
behalf of the UK Borrower), which notice shall set forth in reasonable detail
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish any
of the US Borrower's or the UK Borrower's, as the case may be, obligations to
pay additional amounts pursuant to this Section 2.10(c) upon receipt of such
notice.

48

--------------------------------------------------------------------------------




        (d)   Notwithstanding the foregoing, in the case of Foreign Currency
Revolving Credit Loans affected by the circumstances described in
Section 2.10(a)(i), as promptly as practicable but in no event later than three
Business Days after the giving of the required notice by the Administrative
Agent with respect to such circumstances, the Administrative Agent (in
consultation with the Lenders) shall negotiate with the US Borrower in good
faith in order to ascertain whether a substitute interest rate (a "Substitute
Rate") may be agreed upon for the maintaining of existing Foreign Currency
Revolving Credit Loans. If a Substitute Rate is agreed upon by the US Borrower
and all the Lenders, such Substitute Rate shall apply. If a Substitute Rate is
not so agreed upon by the US Borrower and all the Lenders within such time, each
Lender's Foreign Currency Revolving Credit Loans shall thereafter bear interest
at a rate equal to the sum of (i) the rate certified by such Lender to be its
costs of funds (from such sources as it may reasonably select out of those
sources then available to it) for such Foreign Currency Revolving Credit Loans,
plus (ii) the Applicable Eurodollar Margin plus (iii), in the case of Foreign
Currency Loans denominated in Sterling only, any Additional Cost incurred by
such Lender in respect of such Sterling Foreign Currency Loans from time to
time.

        2.11.    Compensation.    If (a) any payment of principal of any
Eurodollar Term Loan or Eurodollar Revolving Credit Loan is made by the US
Borrower or the UK Borrower, as the case may be, to or for the account of a
Lender other than on the last day of the Interest Period for such Eurodollar
Loan as a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10,
5.1, 5.2 or 14.7, as a result of acceleration of the maturity of the Loans
pursuant to Section 11 or for any other reason, (b) any Borrowing of Eurodollar
Term Loans or Eurodollar Revolving Credit Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a result of a
withdrawn Notice of Conversion or Continuation, (d) any Eurodollar Loan is not
continued as a Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a
result of a withdrawn Notice of Conversion or Continuation or (e) any prepayment
of principal of any Eurodollar Term Loan or Eurodollar Revolving Credit Loan is
not made as a result of a withdrawn notice of prepayment pursuant to Section 5.1
or 5.2, the US Borrower or the UK Borrower, as the case may be, shall, after
receipt of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Eurodollar Loan.

        2.12.    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the US Borrower or the UK Borrower, as the case may be, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the US Borrower or the UK Borrower, as the case may be, or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.

        2.13.    Notice of Certain Costs.    Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the US
Borrower or the UK Borrower, as the case may be.

        SECTION 3.    Letters of Credit    

        3.1.    Letters of Credit.    (a) Subject to and upon the terms and
conditions herein set forth, (i) the US Borrower or the UK Borrower, at any time
and from time to time on or after the Funding Date and prior to the L/C Maturity
Date, may request that the Letter of Credit Issuer issue for the account of the
US Borrower or the UK Borrower, as the case may be, a standby letter of credit
or letters of credit in Dollars (each a "Dollar Letter of Credit" and,
collectively, the "Dollar Letters of Credit") in such form as may be approved by
the Letter of Credit Issuer in its reasonable discretion and (ii) the US
Borrower or the UK Borrower, at any time and from time to time on or after the
Funding Date and prior to the L/C Maturity Date, may request that the Letter of
Credit Issuer issue for the account of the US Borrower or the UK Borrower, as
the case may be, a standby letter of credit or letters of credit in a Foreign
Currency (each a "Foreign Currency Letter of Credit" and, collectively, the
"Foreign Currency Letters of Credit" and, together with the Dollar Letters of
Credit, the "Letters of Credit") in such form as may be approved by the Letter
of Credit Issuer in its reasonable discretion.

49

--------------------------------------------------------------------------------




        (b)   Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Dollar Equivalent of the Stated Amount of which, when added to the
Letter of Credit Outstanding at such time, would exceed the Letter of Credit
Commitment then in effect; (ii) no Letter of Credit shall be issued the Dollar
Equivalent of the Stated Amount of which would cause the aggregate amount of the
Lenders' Revolving Credit Exposures at such time to exceed the Total Revolving
Credit Commitment then in effect; (iii) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Letter
of Credit Issuer, provided that any Letter of Credit may, upon request of the US
Borrower or the UK Borrower, as the case may be, provide for the automatic
renewal thereof for additional consecutive periods of one year or less (which in
no event shall extend beyond the L/C Maturity Date), subject to any conditions
specified in such Letter of Credit, and provided further that in no event shall
such expiration date occur later than the L/C Maturity Date; (iv) each Letter of
Credit shall be denominated in Dollars or in a Foreign Currency; (v) no Letter
of Credit shall be issued if it would be illegal under any applicable law for
the beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; and (vi) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from the US Borrower, the UK
Borrower or any Lender stating that a Default or Event of Default has occurred
and is continuing until such time as the Letter of Credit Issuer shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice or (y) the waiver of such Default or
Event of Default in accordance with the provisions of Section 14.1.

        (c)   Upon at least one Business Day's prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the US Borrower (on its own behalf
and on behalf of the UK Borrower) shall have the right, on any day, permanently
to terminate or reduce the Letter of Credit Commitment in whole or in part,
provided that, after giving effect to such termination or reduction, the Letter
of Credit Outstanding shall not exceed the Letter of Credit Commitment.

        3.2.    Letter of Credit Requests.    (a) Whenever the US Borrower or
the UK Borrower desires that a Letter of Credit be issued for its account, it
shall give the Administrative Agent and the Letter of Credit Issuer at least
five (or such lesser number as may be agreed upon by the Administrative Agent
and the Letter of Credit Issuer) Business Days' written notice thereof. Each
notice shall be executed by the US Borrower or the UK Borrower, as the case may
be, and shall be in the form of Exhibit N (each a "Letter of Credit Request").
The Administrative Agent shall promptly notify each Lender of such issuance.

        (b)   The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the US Borrower or the UK Borrower, as the case
may be, that the Letter of Credit may be issued in accordance with, and will not
violate the requirements of, Section 3.1(b).

        3.3.    Letter of Credit Participations.    (a) Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit, the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment (each such other Lender, in its capacity
under this Section 3.3, an "L/C Participant"), and each such L/C Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from the Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each an "L/C Participation"), to the extent of such
L/C Participant's Revolving Credit Commitment Percentage in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the US Borrower or the UK Borrower, as the case may be, under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto (although Letter of Credit Fees will be paid directly to the
Administrative Agent for the ratable account of the L/C Participants as provided
in Section 4.1(b) and the L/C Participants shall have no right to receive any
portion of any Fronting Fees).

        (b)   In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation other than to confirm that any
documents required to be delivered under such Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by the Letter of
Credit Issuer under or in connection with any Letter of Credit issued by it, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for the Letter of Credit Issuer any resulting liability.

        (c)   In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the US Borrower or the UK Borrower,
as the case may be, shall not have repaid such amount in full to the Letter of
Credit Issuer pursuant to Section 3.4(a), the Letter of Credit Issuer shall
promptly notify the Administrative Agent who will notify each applicable L/C
Participant of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent, for the account of the Letter
of Credit Issuer, the amount of such L/C Participant's Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars or in the
applicable Foreign

50

--------------------------------------------------------------------------------




Currency, as the case may be, and in immediately available funds; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the Letter of Credit Issuer its Revolving Credit
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer. If the Letter of Credit Issuer so notifies,
prior to 11:00 a.m. (Local Time) on any Business Day, any L/C Participant
required to fund a payment under a Letter of Credit, such L/C Participant shall
make available to the Administrative Agent for the account of the Letter of
Credit Issuer such L/C Participant's Revolving Credit Commitment Percentage of
the amount of such payment on such Business Day in immediately available funds
(or, if such notification is given after 11:00 a.m. (Local Time) on any Business
Day, such amount shall be made available on the immediately following Business
Day). If and to the extent such L/C Participant shall not have so made its
Revolving Credit Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of the Letter of Credit Issuer, such
L/C Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at
the Federal Funds Effective Rate. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant's Revolving Credit Commitment Percentage of any such payment.

        (d)   Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars or the
applicable Foreign Currency, as the case may be, and in immediately available
funds, an amount equal to such L/C Participant's share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

        (e)   The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

        (i)    any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

51

--------------------------------------------------------------------------------





         (ii)  the existence of any claim, set-off, defense or other right that
the US Borrower or the UK Borrower, as the case may be, may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, the Letter of Credit Issuer, any Lender or any other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the US Borrower or the UK Borrower and the
beneficiary named in any such Letter of Credit);

        (iii)  any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

        (iv)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

         (v)  the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

        3.4.    Agreement to Repay Letter of Credit Drawings(a).    (a) The US
Borrower or the UK Borrower, as the case may be, hereby agrees to reimburse the
Letter of Credit Issuer, by making payment to the Administrative Agent in
Dollars or in the applicable Foreign Currency, as the case may be, in
immediately available funds at the Administrative Agent's Office, for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount (including the Dollar Equivalent thereof) so paid until
reimbursed, an "Unpaid Drawing") immediately after, and in any event on the date
of, such payment, with interest on the amount so paid or disbursed by the Letter
of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (Local Time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date the Letter of Credit Issuer is reimbursed
therefor at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the US Borrower or the UK Borrower, as the case may be, shall have notified the
Administrative Agent and the Letter of Credit Issuer prior to 10:00 a.m. (Local
Time) on the date of such drawing that the US Borrower or the UK Borrower, as
the case may be, intends to reimburse the Letter of Credit Issuer for the amount
of such drawing with funds other than the proceeds of Loans, the US Borrower or
the UK Borrower, as the case may be, shall be deemed to have given a Notice of
Borrowing to the Administrative Agent requesting that the Lenders make Dollar
Revolving Credit Loans (which shall initially be ABR Loans) or Foreign Currency
Revolving Credit Loans (which shall be Eurodollar Loans with an Interest Period
of one month denominated in Sterling or Euro), as the case may be, on the date
on which such drawing is honored in an amount equal to the amount of such
drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and (x) in respect of Dollar Letters of Credit, each
L/C Participant shall be irrevocably obligated to make a Dollar Revolving Credit
Loan that is an ABR Loan to the US Borrower or the UK Borrower, as the case may
be, in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (Local Time) on such Business Day by
making the amount of such Dollar Revolving Credit Loan available to the
Administrative Agent at the Administrative Agent's Office and (y) in respect of
Foreign Currency Letters of Credit, each L/C Participant shall be irrevocably
obligated to make a Foreign Currency Revolving Credit Loan that is a Eurodollar
Loan with an Interest Period of one month to the US

52

--------------------------------------------------------------------------------




Borrower or the UK Borrower, as the case may be, denominated in Sterling or
Euro, as the case may be, in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 12:00 noon (London time) on such
Business Day by making the amount of such Foreign Currency Revolving Credit Loan
available to the Administrative Agent at the Administrative Agent's Office. Such
Revolving Credit Loans or Foreign Currency Revolving Credit Loans, as the case
may be, shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for the purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing.

        (b)   The US Borrower's and the UK Borrower's obligations under this
Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the US Borrower, the UK Borrower or any
other Person may have or have had against the Letter of Credit Issuer, the
Administrative Agent or any Lender (including in its capacity as an L/C
Participant), including any defense based upon the failure of any drawing under
a Letter of Credit (each a "Drawing") to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such Drawing, provided that the US Borrower or the UK Borrower, as
the case may be, shall not be obligated to reimburse the Letter of Credit Issuer
for any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

        3.5.    Increased Costs.    If after the Funding Date, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Funding Date (whether or not having the force of law), by any such authority,
central bank or comparable agency shall either (a) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant's L/C Participation therein, or (b) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant's L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than any such increase or reduction attributable to taxes) in
respect of Letters of Credit or L/C Participations therein, then, promptly after
receipt of written demand to the US Borrower or the UK Borrower, as the case may
be, by the Letter of Credit Issuer or such L/C Participant, as the case may be,
(a copy of which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the US Borrower or the UK Borrower, as
the case may be, shall pay to the Letter of Credit Issuer or such L/C
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person's compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Funding Date. A
certificate submitted to the US Borrower or the UK Borrower, as the case may be,
by the Letter of Credit Issuer or a L/C Participant, as the case may be, (a copy
of which certificate shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent) setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the US Borrower and the UK Borrower absent
clearly demonstrable error.

53

--------------------------------------------------------------------------------




        3.6.    Successor Letter of Credit Issuer.    The Letter of Credit
Issuer may resign as Letter of Credit Issuer upon 60 days' prior written notice
to the Administrative Agent, the Lenders and the US Borrower. If the Letter of
Credit Issuer shall resign as Letter of Credit Issuer under this Agreement, then
the US Borrower shall appoint from among the Lenders with Revolving Credit
Commitments a successor issuer of Letters of Credit, whereupon such successor
issuer shall succeed to the rights, powers and duties of the Letter of Credit
Issuer, and the term "Letter of Credit Issuer" shall mean such successor issuer
effective upon such appointment. At the time such resignation shall become
effective, the US Borrower and the UK Borrower shall pay to the resigning Letter
of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c) and
(d). The acceptance of any appointment as the Letter of Credit Issuer hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the US Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such successor
Lender shall have all the rights and obligations of the previous Letter of
Credit Issuer under this Agreement and the other Credit Documents. After the
resignation of the Letter of Credit Issuer hereunder, the resigning Letter of
Credit Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of a Letter of Credit Issuer under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit. After any retiring Letter of Credit Issuer's resignation as Letter of
Credit Issuer, the provisions of this Agreement relating to the Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (a) while it was Letter of Credit Issuer under this Agreement or (b) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

        SECTION 4.    Fees; Commitments    

        4.1.    Fees.    (a) The US Borrower (on behalf of itself and the UK
Borrower) agrees to pay to the Administrative Agent in Dollars, for the account
of each Lender having a Revolving Credit Commitment (in each case pro rata
according to the respective Revolving Credit Commitments of all such Lenders), a
commitment fee for each day from and including the Funding Date to but excluding
the Final Date. Such commitment fee shall be payable in arrears (i) on the last
day of each March, June, September and December (for the three-month period (or
portion thereof) ended on such day for which no payment has been received) and
(ii) on the Final Date (for the period ended on such date for which no payment
has been received pursuant to clause (i) above), and shall be computed for each
day during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitments in effect on such day. In
addition, the US Borrower (on behalf of itself and the UK Borrower) agrees to
pay to the Administrative Agent in Euro, for the account of each Lender having a
Tranche A Term Loan Commitment (in each case pro rata according to the
respective Tranche A Term Loan Commitments of all such Lenders), a commitment
fee for each day from and including the Funding Date to but excluding the
earlier of September 30, 2004 and the date of any Borrowing of Tranche A-1 Term
Loans or Tranche A-2 Term Loans pursuant to Section 2.1(a)(iii). Such commitment
fee shall be payable in arrears on the earlier of September 30, 2004 and the
date of any Borrowing of Tranche A-1 Term Loans or Tranche A-2 Term Loans
pursuant to Section 2.1(a)(iii), and shall be computed for each day during such
period at a rate per annum equal to 0.50% on the Available Tranche A Commitment
in effect on such day. Notwithstanding the foregoing, the US Borrower shall not
be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.

        (b)   The US Borrower (on behalf of itself and the UK Borrower) agrees
to pay to the Administrative Agent in Dollars for the account of the Lenders pro
rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit (the "Letter of Credit Fee"), for the period
from and including the date of issuance of such Letter of Credit to but
excluding the termination date of such Letter of Credit computed at the per
annum rate for each day equal to the Applicable Eurodollar Margin for Revolving
Credit Loans minus 0.125% per annum on the average

54

--------------------------------------------------------------------------------




daily Stated Amount of such Letter of Credit. Such Letter of Credit Fees shall
be due and payable quarterly in arrears on the last day of each March, June,
September and December and on the date upon which the Total Revolving Credit
Commitment terminates and the Letter of Credit Outstandings shall have been
reduced to zero.

        (c)   The US Borrower (on behalf of itself and the UK Borrower) agrees
to pay to the Administrative Agent in Dollars for the account of the Letter of
Credit Issuer a fee in respect of each Letter of Credit issued by it (the
"Fronting Fee"), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit,
computed at the rate for each day equal to 0.125% per annum on the average daily
Stated Amount of such Letter of Credit. Such Fronting Fees shall be due and
payable quarterly in arrears on the last day of each March, June, September and
December and on the date upon which the Total Revolving Credit Commitment
terminates and the Letter of Credit Outstandings shall have been reduced to
zero.

        (d)   The US Borrower (on behalf of itself and the UK Borrower) agrees
to pay directly to the Letter of Credit Issuer in Dollars upon each issuance of,
drawing under, and/or amendment of, a Letter of Credit issued by it such amount
as the Letter of Credit Issuer and the US Borrower shall have agreed upon for
issuances of, drawings under or amendments of, letters of credit issued by it.

        4.2.    Voluntary Reduction of Revolving Credit Commitments.    Upon at
least one Business Day's prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent's
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the US Borrower (on behalf of itself and the UK Borrower) shall
have the right, without premium or penalty, on any day, permanently to terminate
or reduce the Revolving Credit Commitments and/or the Foreign Currency Revolving
Commitments in whole or in part, provided that (a) any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitment
or the Foreign Currency Revolving Commitment, as the case may be, of each of the
Lenders, (b) any partial reduction pursuant to this Section 4.2 shall be in the
amount of at least the Dollar Equivalent of $1,000,000 and in integral multiples
of the Dollar Equivalent of $100,000 and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders'
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.

        4.3.    Mandatory Termination of Commitments.    (a) €167,630,542.28 of
the Tranche A Term Loan Commitments, all of the Tranche B Term Loan Commitments
and all of the Tranche C Term Loan Commitments shall terminate at 5:00 p.m. (New
York time) on the Funding Date. €41,907,635.58 of the Tranche A Term Loan
Commitments shall terminate at 5:00 p.m. (New York time) on September 30, 2004.

        (b)   The Total Revolving Credit Commitment, including the Total Foreign
Currency Revolving Commitment, shall terminate at 5:00 p.m. (New York time) on
the Revolving Credit Maturity Date.

        (c)   The Swingline Commitment shall terminate at 5:00 p.m. (New York
time) on the Swingline Maturity Date.

        SECTION 5.    Payments    

        5.1.    Voluntary Prepayments.    The US Borrower and the UK Borrower
shall have the right to prepay Term Loans, Revolving Credit Loans and Swingline
Loans, without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the US Borrower (on its own behalf and on
behalf of the UK Borrower) shall give the Administrative Agent at the
Administrative Agent's Office (or, in the case of a Swingline Loan, the
Swingline Lender) written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of Eurodollar Term Loans and Eurodollar Revolving Credit Loans)
the specific Borrowing(s) pursuant to which such prepayment shall be applied,
which

55

--------------------------------------------------------------------------------




notice shall be given by the US Borrower no later than (i) in the case of Term
Loans or Revolving Credit Loans, 10:00 a.m. (Local Time) one Business Day prior
to, or (ii) in the case of Swingline Loans, 10:00 a.m. (Local Time) on, the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the Lenders or the Swingline Lender, as the case may be; (b) each
partial prepayment of any Borrowing of Term Loans or Revolving Credit Loans
shall be in a multiple of the Dollar Equivalent of $100,000 and in an aggregate
principal amount of the Dollar Equivalent of at least $1,000,000 and each
partial prepayment of Swingline Loans shall be in a multiple of the Dollar
Equivalent of $100,000 and in an aggregate principal amount of at least the
Dollar Equivalent of $100,000, provided that no partial prepayment of Eurodollar
Term Loans or Eurodollar Revolving Credit Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Term Loans or Eurodollar
Revolving Credit Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for Eurodollar Term Loans or Eurodollar Revolving
Credit Loans; and (c) any prepayment of Eurodollar Term Loans or Eurodollar
Revolving Credit Loans pursuant to this Section 5.1 on any day other than the
last day of an Interest Period applicable thereto shall be subject to compliance
by the US Borrower or the UK Borrower, as the case may be, with the applicable
provisions of Section 2.11. Each prepayment in respect of any tranche of Term
Loans pursuant to this Section 5.1 shall be (a) applied to Tranche A-1 Term
Loans, Tranche A-2 Term Loans, Tranche B Term Loans or Tranche C Term Loans in
such manner as the US Borrower (on its own behalf and on behalf of the UK
Borrower) may determine and (b) applied to reduce Tranche A-1 Repayment Amounts,
Tranche A-2 Repayment Amounts, Tranche B Repayment Amounts or Tranche C
Repayment Amounts in such order as the US Borrower (on its own behalf and on
behalf of the UK Borrower) may determine. At the US Borrower's election (on its
own behalf and on behalf of the UK Borrower) in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan or Revolving Credit Loan of a Defaulting Lender.

        5.2.    Mandatory Prepayments.    (a) Term Loan Prepayments. (i) On each
occasion that a Prepayment Event occurs, the US Borrower and the UK Borrower
shall, within five Business Days after the occurrence of such Prepayment Event,
offer to prepay, in accordance with paragraph (c) below, the principal amount of
Term Loans in an amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event.

         (ii)  Not later than the date that is six months after the last day of
any fiscal year (commencing with the fiscal year ending December 31, 2004), if
the Consolidated Total Debt to Consolidated EBITDA Ratio as of the end of such
fiscal year is greater than or equal to 3.50 to 1.00, the US Borrower and the UK
Borrower shall offer to prepay, in accordance with paragraph (c) below, the
principal of Term Loans in an amount equal to (w) 50% of Excess Cash Flow for
such fiscal year, minus (x) the amount of any such Excess Cash Flow that the US
Borrower has, after the end of such fiscal year and prior to such date,
reinvested in the business of the US Borrower or any of its Subsidiaries
(subject to Section 9.14), minus (y) the principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1 during such fiscal year and minus
(z) an amount equal to $10,000,000 for such fiscal year.

        (b)    Aggregate Revolving Credit Outstandings.    If on any date the
aggregate amount of the Lenders' Revolving Credit Exposures (all the foregoing,
collectively, the "Aggregate Revolving Credit Outstandings") exceeds 103% of the
Total Revolving Credit Commitment as then in effect, the US Borrower and/or the
UK Borrower, as the case may be, shall forthwith repay on such date the
principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Revolving Credit Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Credit Loans, the Aggregate Revolving Credit Outstandings exceed the
Total Revolving Credit Commitment then in effect, the US Borrower and/or the UK
Borrower, as the case may be, shall pay to the Administrative Agent an amount in
cash equal to such excess and the Administrative Agent shall hold such payment
for the benefit of the Lenders as security for the

56

--------------------------------------------------------------------------------



obligations of the US Borrower and the UK Borrower hereunder (including
obligations in respect of Letter of Credit Outstandings) pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Administrative Agent (which shall permit certain investments in Permitted
Investments satisfactory to the Administrative Agent, until the proceeds are
applied to the secured obligations).

        (c)    Application to Repayment Amounts.    Each prepayment of Term
Loans required by Section 5.2(a) shall be initially allocated pro rata among the
Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the Tranche B Term Loans and
the Tranche C Term Loans and shall be applied to reduce the applicable Repayment
Amounts in such order as the US Borrower (on its own behalf and on behalf of the
UK Borrower) may determine up to an amount equal to the aggregate amount of the
applicable Repayment Amounts required to be made by the US Borrower or the UK
Borrower pursuant to Section 2.5(b)(i), (ii) or (iii), as the case may be,
during the two year period immediately following the date of the prepayment
(such amount being, the "Amortization Amount"), provided that to the extent that
the amount of the prepayment exceeds the Amortization Amount, such excess shall
be applied ratably to reduce the then remaining Repayment Amounts under such
Term Facility. With respect to each such prepayment, (i) the US Borrower (on its
own behalf and on behalf of the UK Borrower) will, not later than the date
specified in Section 5.2(a) for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Term Loan Lender, (ii) each Tranche B Term Loan Lender and each Tranche C
Term Loan Lender will have the right to refuse any such prepayment by giving
written notice of such refusal to the Administrative Agent within fifteen
Business Days after such Lender's receipt of notice from the Administrative
Agent of such prepayment (and the US Borrower and the UK Borrower shall not
prepay any such Tranche B Term Loans or Tranche C Term Loans until the date that
is specified in the immediately following clause), (iii) the US Borrower and the
UK Borrower will make all such prepayments not so refused upon the earlier of
(x) such fifteenth Business Day and (y) such time as the Administrative Agent
has received notice from each Lender that it consents to or refuses such
prepayment and (iv) any prepayment so refused may be retained by the US Borrower
or the UK Borrower, as the case may be, provided that any prepayment so refused
that relates to Net Cash Proceeds from a Debt Incurrence Prepayment Event in
respect of the issuance of Permitted Additional Subordinated Notes shall be
allocated pro rata to the then outstanding Tranche A-1 Term Loans and Tranche
A-2 Term Loans and shall be applied as set forth above in this paragraph (c).

        (d)    Application to Term Loans.    With respect to each prepayment of
Term Loans required by Section 5.2(a), the US Borrower (on its own behalf and on
behalf of the UK Borrower) may, subject to Section 5.2(c), designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (i) Eurodollar Term Loans may be designated for prepayment
pursuant to this Section 5.2 only on the last day of an Interest Period
applicable thereto unless all Eurodollar Term Loans with Interest Periods ending
on such date of required prepayment and all Term Loans that are ABR Loans have
been paid in full; (ii) if any prepayment of Eurodollar Term Loans made pursuant
to a single Borrowing shall reduce the outstanding Term Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for
Eurodollar Term Loans, such Borrowing shall immediately be converted into ABR
Loans; and (iii) in the case of a prepayment of Tranche B Term Loans or Tranche
C Term Loans required by Section 5.2(a), the prepayment amount shall be applied
on a pro rata basis to the then outstanding Loans of the applicable Class,
regardless of Type and, in the case of Eurodollar Term Loans of the applicable
Class, the Interest Period therefor. In the absence of a designation by the US
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

57

--------------------------------------------------------------------------------




        (e)    Application to Revolving Credit Loans.    With respect to each
prepayment of Revolving Credit Loans elected by the US Borrower pursuant to
Section 5.2(a) or required by Section 5.2(b), the US Borrower (on its own behalf
and on behalf of the UK Borrower) may designate (i) the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
Dollar Revolving Credit Loans or Foreign Currency Revolving Credit Loans to be
prepaid, provided that (w) Eurodollar Revolving Credit Loans may be designated
for prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Revolving Credit Loans with
Interest Periods ending on such date of required prepayment and all ABR Loans
have been paid in full; (x) if any prepayment by the US Borrower of Eurodollar
Revolving Credit Loans made pursuant to a single Borrowing shall reduce the
outstanding Dollar Equivalent of the Revolving Credit Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for
Eurodollar Revolving Credit Loans, such Borrowing shall immediately be converted
into ABR Loans; (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment made pursuant to
Section 5.2(a) or Section 5.2(b) of Revolving Credit Loans shall be applied to
the Revolving Credit Loans of any Defaulting Lender. In the absence of a
designation by the US Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

        (f)    Eurodollar Interest Periods.    In lieu of making any payment
pursuant to this Section 5.2 in respect of any Eurodollar Loan other than on the
last day of the Interest Period therefor so long as no Default or Event of
Default shall have occurred and be continuing, the US Borrower or the UK
Borrower, as the case may be, at its option may deposit with the Administrative
Agent an amount equal to the amount of the Eurodollar Loan to be prepaid and
such Eurodollar Loan shall be repaid on the last day of the Interest Period
therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations, provided that the US Borrower or the UK
Borrower, as the case may be, may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 5.2.

        (g)    Minimum Amount.    No prepayment shall be required pursuant to
Section 5.2(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans pursuant to such Section exceeds the Dollar Equivalent of $15,000,000 in
the aggregate.

        (h)    Foreign Asset Sales.    Notwithstanding any other provisions of
this Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of
any asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a "Foreign Asset Sale") are prohibited or delayed by
applicable local law from being repatriated to the United States or the United
Kingdom, the portion of such Net Cash Proceeds so affected will not be required
to be applied to repay Term Loans at the times provided in this Section 5.2 but
may be retained by the applicable Restricted Foreign Subsidiary so long, but
only so long, as the applicable local law will not permit repatriation to the
United States or the United Kingdom (the US Borrower and the UK Borrower hereby
agreeing to cause the applicable Restricted Foreign Subsidiary to promptly take
all actions required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 5.2 and (ii) to the extent
that the US Borrower (on its own behalf and on behalf of the UK Borrower) has
determined in good faith that repatriation

58

--------------------------------------------------------------------------------




of any of or all the Net Cash Proceeds of any Foreign Asset Sale would have a
material adverse tax cost consequence with respect to such Net Cash Proceeds,
the Net Cash Proceeds so affected may be retained by the applicable Restricted
Foreign Subsidiary, provided that, in the case of this clause (ii), on or before
the date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the US Borrower or the UK Borrower, as the case may be,
applies an amount equal to such Net Cash Proceeds to such reinvestments or
prepayments as if such Net Cash Proceeds had been received by the US Borrower or
the UK Borrower, as the case may be, rather than such Restricted Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds had been repatriated (or, if less,
the Net Cash Proceeds that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Cash Proceeds are applied to the repayment of
Indebtedness of a Restricted Foreign Subsidiary.

        5.3.    Method and Place of Payment.    (a) Except as otherwise
specifically provided herein, all payments under this Agreement shall be made by
the US Borrower or the UK Borrower, without set-off, counterclaim or deduction
of any kind, to the Administrative Agent for the ratable account of the Lenders
entitled thereto, the Letter of Credit Issuer or the Swingline Lender, as the
case may be, not later than 12:00 Noon (Local Time) on the date when due and
shall be made (i) in the case of amounts payable in Dollars, in immediately
available funds at the Administrative Agent's Office and (ii) in the case of
amounts payable in a Foreign Currency, in immediately available funds at the
Administrative Agent's Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower, it being
understood that written or facsimile notice by the US Borrower or the UK
Borrower, as the case may be, to the Administrative Agent to make a payment from
the funds in the US Borrower's or the UK Borrower's, as the case may be, account
at the Administrative Agent's Office shall constitute the making of such payment
to the extent of such funds held in such account. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made (i) in the
case of the principal of and interest on each Loan, in the currency in which
such Loan is denominated, (ii) in the case of reimbursement obligations in
respect of Letters of Credit, in the currency in which such Letter of Credit is
denominated, (iii) in the case of any indemnification or expense reimbursement
payment, in Dollars or Euro, as requested by the Person entitled to receive such
payment, or (iv) in all other cases, in Dollars, in each case except as
otherwise expressly provided herein. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (Local Time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

        (b)   Any payments under this Agreement that are made later than
2:00 p.m. (Local Time) shall be deemed to have been made on the next succeeding
Business Day at the Administrative Agent's discretion. Whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

        5.4.    Net Payments.    (a) All payments made by the US Borrower and
the UK Borrower under this Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender and (ii) any taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such

59

--------------------------------------------------------------------------------




connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings ("Non-Excluded Taxes") are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided, however, that the US Borrower shall not be required to
increase any such amounts payable to any Lender that is not organized under the
laws of the United States of America or a state thereof (a "Non-U.S. Lender") if
such Lender fails to comply with the requirements of paragraph (b) of this
Section 5.4. Whenever any Non-Excluded Taxes are payable by the US Borrower or
the UK Borrower, as the case may be, as promptly as possible thereafter such US
Borrower or UK Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt (or other evidence acceptable to such Lender,
acting reasonably) received by such US Borrower or the UK Borrower showing
payment thereof. In addition, if the US Borrower or the UK Borrower, as the case
may be, fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the US Borrower or the UK Borrower, as the
case may be, shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest, costs or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section 5.4(a) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

        (b)   Each Non-U.S. Lender shall:

          (i)  deliver to the US Borrower and the Administrative Agent two
copies of either (x) in the case of Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest", United States Internal Revenue Service
Form W-8BEN (together with a certificate representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the US
Borrower and is not a controlled foreign corporation related to the US Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the US Borrower under this
Agreement;

         (ii)  deliver to the US Borrower and the Administrative Agent two
further copies of any such form or certification (or any applicable successor
form) on or before the date that any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the US Borrower; and

        (iii)  obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the US Borrower or the
Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the US Borrower and the Administrative Agent. Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to
Section 14.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(b), provided that in the case of a Participant such Participant
shall furnish all such required

60

--------------------------------------------------------------------------------



forms and statements to the Lender from which the related participation shall
have been purchased. Notwithstanding anything to the contrary, no Lender or
Participant shall be required to deliver any form or certification that it is
not legally able to deliver.

        (c)   The US Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
U.S. Federal withholding tax pursuant to paragraph (a) above to the extent that
(i) the obligation to withhold amounts with respect to U.S. Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Participant that is not organized under the laws of the
United States of America or a state thereof (a "Non-U.S. Participant"), on the
date such Non-U.S. Participant became a Participant hereunder); provided,
however, that this clause (i) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or
transfer, or (y) such assignment, participation or transfer had been requested
by the US Borrower or the UK Borrower, (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non U.S.
Lender or Non U.S. Participant to comply with the provisions of paragraph (b)
above or (iii) any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to paragraph (b) above are incorrect at
the time a payment hereunder is made, other than by reason of any change in
treaty, law or regulation having effect after the date such representations or
certifications were made.

        (d)   Where a Lender is not, or has ceased to be, an Eligible Lender on
the due date for payment of any sum under this Agreement, the increased amount
due under Section 5.4(a) hereof shall be limited to the amount the UK Borrower
would have had to pay if:

          (i)  where that Lender had been a UK Lender before ceasing to be an
Eligible Lender, the Lender had remained a UK Lender;

         (ii)  where that Lender had been a Treaty Lender before ceasing to be
an Eligible Lender, the Lender had remained a Treaty Lender and an appropriate
direction had been given by the United Kingdom Inland Revenue authorizing the UK
Borrower to make payment with deduction of tax at a reduced rate in accordance
with the provisions of the relevant double taxation agreement; or

        (iii)  where that Lender had not been a Eligible Lender, the Lender had
been a UK Lender;

this Section 5.4(d) shall not apply to the extent that the UK Borrower would
have been required to make a deduction or withholding on account of tax
regardless of whether such Lender is an Eligible Lender.

This Section 5.4(d) shall not apply in circumstances where a Lender ceases to be
an Eligible Lender due to a change in the Requirement of Law or double taxation
treaty or in its application or interpretation, in each case taking effect after
the Funding Date.

        (e)   If the US Borrower or the UK Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, shall cooperate with such US Borrower or UK
Borrower in challenging such taxes at such US Borrower's or UK Borrower's
expense if so requested by such US Borrower or UK Borrower. If any Lender or the
Administrative Agent, as applicable, receives a refund of a tax for which a
payment has been made by the US Borrower or the UK Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender or
Administrative Agent, as the case may be, is attributable to such payment made
by such US Borrower or UK Borrower, then the Lender or the Administrative Agent,
as the case may be, shall reimburse such US Borrower or UK Borrower for such
amount (together with any interest received thereon) as the Lender

61

--------------------------------------------------------------------------------




or Administrative Agent, as the case may be, determines to be the proportion of
the refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required. A
Lender or Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its reasonable discretion that it would
be adversely affected by making such a claim. Neither any Lender nor the
Administrative Agent shall be obliged to disclose any information regarding its
tax affairs or computations to the US Borrower or the UK Borrower in connection
with this paragraph (e) or any other provision of this Section 5.4.

        (f)    Each Lender represents and agrees that, on the Funding Date and
at all times during the term of this Agreement, it is not and will not be a
conduit entity participating in a conduit financing arrangement (as defined in
Section 7701(1) of the Code and the regulations thereunder) with respect to the
Borrowings hereunder unless the US Borrower has consented to such arrangement
prior thereto.

        5.5.    Computations of Interest and Fees.    (a) Interest on Eurodollar
Loans and, except as provided in the next succeeding sentence, ABR Loans shall
be calculated on the basis of a 360-day year for the actual days elapsed.
Interest on (i) Foreign Currency Revolving Credit Loans denominated in Sterling
and (ii) ABR Loans in respect of which the rate of interest is calculated on the
basis of the Prime Rate and interest on overdue interest shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

        (b)   Fees and Letter of Credit Outstanding shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

        SECTION 6.    Conditions Precedent to Initial Borrowing    

        Subject to Section 7.3 and, in the case of Sections 6.1(e) to 6.1(w)
inclusive, Sections 6.2(b) to 6.2(h) inclusive, Sections 6.2(k) and 6.2 (l) and
Sections 6.3(c) to 6.3 (k) inclusive (unless, in the case of Section 6.3(c), the
UK Borrower shall be a borrower hereunder on the Funding Date) and Sections 6.6
to 6.8 inclusive (in each case, to the extent they relate to the UK Borrower
(unless the UK Borrower shall be a borrower hereunder on the Funding Date)
and/or any Foreign Subsidiary Guarantor), subject to Section 9.18 (but only to
the extent set forth on Schedule 9.18), the earlier of the initial Borrowing and
the initial issuance of any Letter of Credit under this Agreement is subject to
the satisfaction of the following conditions precedent:

        6.1.    Credit Documents.    The Administrative Agent shall have
received each of the following:

        (a)   this Agreement, executed and delivered by a duly authorized
officer of each of Holdings, the US Borrower, the UK Borrower and each Lender;

        (b)   the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor;

        (c)   the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto;

        (d)   the Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

62

--------------------------------------------------------------------------------



        (e)   a Mortgage in respect of each Mortgaged Property, executed and
delivered by a duly authorized officer of each mortgagor party thereto;

        (f)    the UK Guarantee, executed and delivered by a duly authorized
officer of the UK Borrower;

        (g)   the UK Pledge Agreements, executed and delivered by a duly
authorized officer of the US Borrower;

        (h)   the UK Debenture, executed and delivered by a duly authorized
officer of the UK Borrower;

        (i)    the German Abstract Acknowledgements of Indebtedness, executed
and delivered by a duly authorized officer of each guarantor party thereto;

        (j)    the German Assignment of Claims, executed and delivered by a duly
authorized officer of each guarantor party thereto;

        (k)   the German Guarantee, executed and delivered by a duly authorized
officer of each guarantor party thereto;

        (l)    the German Pledge Agreement, executed and delivered by a duly
authorized officer of each pledgor party thereto;

        (m)  the German Negative Pledge Agreement, executed and delivered by a
duly authorized officer of each grantor party thereto;

        (n)   the German Conditional Security Agreement, executed and delivered
by a duly authorized officer of each grantor party thereto;

        (o)   the Canadian Guarantee, executed and delivered by a duly
authorized officer of each guarantor party thereto;

        (p)   the Canadian Pledge Agreements, executed and delivered by a duly
authorized officer of each pledgor party thereto;

        (q)   the Canadian Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

        (r)   the French Pledge Agreements, executed and delivered by a duly
authorized officer of each pledgor party thereto;

        (s)   the Taiwan Pledge Agreements, executed and delivered by a duly
authorized officer of each pledgor party thereto;

        (t)    the Italian Guarantee, executed and delivered by a duly
authorized officer of each guarantor party thereto;

        (u)   the Italian Share Pledge Agreements, executed and delivered by a
duly authorized officer of each pledgor party thereto;

        (v)   the Italian Trademark Pledge Agreement, executed and delivered by
a duly authorized officer of each pledgor party thereto; and

        (w)  the Luxembourg Pledge Agreements, executed and delivered by a duly
authorized officer of each pledgor party thereto.

        6.2.    Collateral.    (a) All outstanding equity interests in whatever
form of the US Borrower and each Restricted Subsidiary owned by or on behalf of
any Credit Party (other than a Restricted Foreign Subsidiary) shall have been
pledged pursuant to the Pledge Agreement (except that the Restricted
Subsidiaries shall not be required to pledge more than 65% of the outstanding
equity interests of any Restricted Foreign Subsidiary) and all certificates
representing securities pledged under the Pledge

63

--------------------------------------------------------------------------------




Agreement, accompanied by instruments of transfer and undated stock powers
endorsed in blank, shall have been delivered to the Collateral Escrow Agent and
shall be held in escrow pursuant to the terms of the Financing Escrow Agreement.

        (b)   All outstanding equity interests in whatever form of the UK
Borrower shall, except to the extent pledged pursuant to the Pledge Agreement,
have been pledged pursuant to the UK Pledge Agreements and all certificates
representing securities pledged under the UK Pledge Agreements, accompanied by
instruments of transfer and undated stock powers endorsed in blank, shall have
been delivered to the Collateral Escrow Agent and shall be held in escrow
pursuant to the terms of the Financing Escrow Agreement.

        (c)   All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the German Pledge Agreement shall have been pledged
pursuant to the German Pledge Agreement and all certificates representing
securities pledged under the German Pledge Agreement, accompanied by instruments
of transfer and undated stock powers endorsed in blank, shall have been
delivered to the Collateral Escrow Agent and shall be held in escrow pursuant to
the terms of the Financing Escrow Agreement.

        (d)   All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the Canadian Pledge Agreements shall have been
pledged pursuant to the Canadian Pledge Agreements and all certificates
representing securities pledged under the Canadian Pledge Agreements,
accompanied by instruments of transfer and undated stock powers endorsed in
blank, shall have been delivered to the Collateral Escrow Agent and shall be
held in escrow pursuant to the terms of the Financing Escrow Agreement.

        (e)   All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the French Pledge Agreements shall have been
pledged pursuant to the French Pledge Agreements and all certificates
representing securities pledged under the French Pledge Agreements, accompanied
by instruments of transfer and undated stock powers endorsed in blank, shall
have been delivered to the Collateral Escrow Agent and shall be held in escrow
pursuant to the terms of the Financing Escrow Agreement.

        (f)    All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the Taiwan Pledge Agreements shall have been
pledged pursuant to the Taiwan Pledge Agreements and all duly endorsed
certificates representing securities pledged under the Taiwan Pledge Agreements,
shall have been delivered to the Collateral Escrow Agent and shall be held in
escrow pursuant to the terms of the Financing Escrow Agreement.

        (g)   All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the Italian Share Pledge Agreements shall have been
pledged pursuant to the Italian Share Pledge Agreements and all certificates
representing securities pledged under the Italian Share Pledge Agreements,
accompanied by instruments of transfer and undated stock powers endorsed in
blank, shall have been delivered to the Collateral Escrow Agent and shall be
held in escrow pursuant to the terms of the Financing Escrow Agreement.

        (h)   All outstanding equity interests in whatever form owned by or on
behalf of each pledgor under the Luxembourg Pledge Agreements shall have been
pledged pursuant to the Luxembourg Pledge Agreements and all certificates
representing securities pledged under the Luxembourg Pledge Agreements,
accompanied by instruments of transfer and undated stock powers endorsed in
blank, shall have been delivered to the Collateral Escrow Agent and shall be
held in escrow pursuant to the terms of the Financing Escrow Agreement.

        (i)    All Indebtedness of Holdings, the US Borrower and each Subsidiary
that is owing to any Credit Party party to the Pledge Agreement shall be
evidenced by one or more global promissory notes and shall have been pledged
pursuant to the Pledge Agreement, and all such promissory notes,

64

--------------------------------------------------------------------------------




together with instruments of transfer with respect thereto endorsed in blank,
shall have been delivered to the Collateral Escrow Agent and shall be held in
escrow pursuant to the terms of the Financing Escrow Agreement.

        (j)    All documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Agreement and to perfect such Liens to
the extent required by, and with the priority required by, the Security
Agreement shall have been delivered to the Administrative Agent for filing,
registration or recording pending the Closing Date.

        (k)   All documents and instruments required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by each of the Foreign Security
Documents and to perfect such Liens to the extent required by, and with the
priority required by, each of the Foreign Security Documents shall have been
delivered to the Administrative Agent for filing, registration or recording
pending the Closing Date.

        (l)    The Administrative Agent shall have received, in respect of each
Mortgaged Property owned by the US Borrower or a US Subsidiary Guarantor a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2 (and subject to the release on the Closing
Date of the liens thereon in respect of the Existing Credit Agreement), together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request.

        (m)  All amounts outstanding under the Existing Credit Agreement shall,
upon receipt of the proceeds of the Term Loans and release of such proceeds in
accordance with the terms of the Financing Escrow Agreement, be repaid in full,
all commitments to lend under the Existing Credit Agreement shall be terminated
pending the Closing Date and all Liens in respect of obligations under the
Existing Credit Agreement shall be released or arrangements for such release
satisfactory to the Administrative Agent shall have been made pending the
Closing Date.

        It is understood and agreed that the pledges described in clauses (a)
through (i) inclusive of this Section 6.2 shall become effective immediately and
automatically upon the occurrence of the Closing Date, but that prior to the
Closing Date, such pledges (and the Liens created thereby) shall not be
effective.

        6.3.    Legal Opinions.    The Administrative Agent shall have received
the executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New
York counsel to the US Borrower, substantially in the form of Exhibit O-1,
(b) Tom Riordan, General Counsel to the US Borrower, substantially in the form
of Exhibit O-2, (c) Latham & Watkins LLP, English legal counsel to the
Administrative Agent, substantially in the form of Exhibit O-3, (d) Latham &
Watkins LLP, German legal counsel to the Administrative Agent, substantially in
the form of Exhibit O-4, (e) Borden Ladner Gervais, Canadian legal counsel to
the Borrower, substantially in the form of Exhibit O-5, (f) Latham & Watkins,
LLP French legal counsel to the Administrative Agent substantially in the form
of Exhibit O-6, (g) Lee and Li, Taiwan legal counsel to the Administrative
Agent, substantially in the form of Exhibit O-7, (h) Norton Rose Milan, Italian
legal counsel to the Administrative Agent, substantially in the form of
Exhibit O-8, (i) Burness, Scotland legal counsel to the Administrative Agent,
substantially in the form of Exhibit O-9, (j) Arendt & Medernach, Luxembourg
legal counsel to the Administrative Agent, substantially in the form of
Exhibit O-10 and (k) local counsel to the US Borrower in each jurisdiction where
a Mortgaged Property in the United States of America is located, substantially
in the form of Exhibit O-11. The US Borrower, the UK Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

65

--------------------------------------------------------------------------------




        6.4.    Receipt of Senior Subordinated Notes and Senior Subordinated
Loan Agreement Proceeds.    Gross proceeds of not less than $350,000,000 and
€419,076,355.71 from the issuance of the Senior Subordinated Notes under the
Senior Subordinated Notes Indenture in a public offering or in a Rule 144A or
other private placement and/or borrowings under the Senior Subordinated Loan
Agreement shall have been deposited on the Funding Date in the RSGI Dollar Debt
Escrow Account and the RSGI Euro Debt Escrow Account, respectively, to be held
by the Financing Escrow Agent pursuant to the terms of the Financing Escrow
Agreement.

        6.5.    Equity Contributions.    The Acquisition Equity Contribution
shall have been made and the full amount of the proceeds thereof shall have been
deposited on the Funding Date in escrow accounts held by the Financing Escrow
Agent pursuant to the terms of the Financing Escrow Agreement.

        6.6.    Closing Certificates.    The Administrative Agent shall have
received a certificate of each Credit Party (other than the Singapore
Guarantors), dated the Funding Date, substantially in the form of Exhibit P,
with appropriate insertions, executed by the President or any Vice President and
the Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in Sections 6.7 and 6.8 and, where applicable, certifying
as to the incumbency and specimen signature of each officer executing any Credit
Document or any other document delivered in connection herewith on behalf of
such Credit Party.

        6.7.    Corporate Proceedings of Each Credit Party.    The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors
(or equivalent governing body) of each Credit Party (or a duly authorized
committee thereof) authorizing (a) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party, (b) in the case of the US Borrower and the UK Borrower, the extensions of
credit contemplated hereunder and (c) the granting of the Liens contemplated to
be granted under the Security Documents.

        6.8.    Corporate Documents.    The Administrative Agent shall have
received true and complete copies of the certificate of incorporation and
by-laws (or equivalent organizational documents) of each Credit Party.

        6.9.    Fees.    The fees in the amounts previously agreed in writing by
the Agents and the Lenders to be received by the Lenders on the Closing Date and
all expenses (including the reasonable fees, disbursements and other charges of
counsel to the Administrative Agent) for which invoices have been presented on
or prior to the Funding Date shall, in each case, have been deposited on the
Funding Date in an escrow account held by the Financing Escrow Agent on behalf
and for the account of the Administrative Agent (or its nominee) pursuant to the
terms of the Financing Escrow Agreement.

        6.10.    Escrow Agreements; Acquisition.    The full amount of the
proceeds of the Tranche A-1 Term Loans made on the Funding Date and Tranche C
Term Loans shall be deposited on the Funding Date in the RSGI Euro Debt Escrow
Account to be held by the Financing Escrow Agent pursuant to the terms of the
Financing Escrow Agreement. The full amount of the proceeds of the Tranche B
Term Loans shall be deposited on the Funding Date in the RSGI Dollar Debt Escrow
Account to be held by the Financing Escrow Agent pursuant to the terms of the
Financing Escrow Agreement. The full amount of the proceeds of the Tranche A-2
Term Loans made on the Funding Date shall be deposited on the Funding Date in
the UK Borrower Debt Escrow Account to be held by the Financing Escrow Agent
pursuant to the terms of the Financing Escrow Agreement. The Administrative
Agent shall have received the Financing Escrow Agreement executed and delivered
by a duly authorized officer of each Person party thereto, which shall provide,
among other things, that as a condition precedent to the release of all funds
held in the RSGI Euro Debt Escrow Account, the RSGI Dollar Debt Account and the
UK Borrower Debt Escrow Account the Acquisition shall have been, or
simultaneously with the initial release of funds thereunder shall be,
consummated in accordance in all material respects with applicable law and the
Sale and Purchase Agreement without any amendment or waiver of any

66

--------------------------------------------------------------------------------




provision relating to conditionality to closing thereunder. The Administrative
Agent shall have received the Acquisition Escrow Agreement executed and
delivered by a duly authorized officer of each Person party thereto.

        6.11.    Patriot Act.    The Administrative Agent shall have received,
at least five Business Days prior to the Funding Date, all documents and other
information required by bank regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act and requested by the Administrative Agent at least ten Business Days prior
to the Funding Date.

        SECTION 7.    Conditions Precedent to All Credit Events; Certain Funds
Period; Clean-Up Period    

        The agreement of each Lender to make any Loan requested to be made by it
on any date (excluding Mandatory Borrowings) and the obligation of the Letter of
Credit Issuer to issue Letters of Credit on any date is subject to the
satisfaction of the following conditions precedent:

        7.1.    No Default; Representations and Warranties.    Subject to
Section 7.3 and Section 7.4, at the time of each Credit Event and also after
giving effect thereto (a) no Default or Event of Default shall have occurred and
be continuing and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date) (it
being understood that no such representation or warranty made on the Funding
Date shall be deemed to be not true and correct solely as a result of the fact
that the Funding Date shall not occur simultaneously with the Closing Date).

        7.2.    Notice of Borrowing; Letter of Credit Request.    (a) Prior to
the making of each Term Loan, each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

        (b)   Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

        7.3.    Certain Funds Period.    Once each of the conditions precedent
set forth in Section 6.1(a), 6.4, 6.5 and 6.10 shall have been satisfied and if
each of the conditions precedent set forth in Sections 6.2(m) and 6.9 shall be
satisfied contemporaneously with the initial Borrowings hereunder, the Lenders
shall only be entitled to (a) decline to make available any Term Loan to be made
on the Funding Date or any Revolving Credit Loan to be made on the Funding Date
or (b) exercise any right to cancel or terminate any Term Loan Commitment to
make a Term Loan on the Funding Date or any Revolving Credit Commitment to make
a Revolving Credit Loan on the Funding Date, in each case to finance the
Acquisition, the refinancing of the Existing Credit Agreement, the refinancing
of certain existing indebtedness of the Target, the payment of Transaction
Expenses and any other transactions relating to the foregoing, if any of the
following events, circumstances or conditions shall be present:

        (i)    all outstanding equity interests in whatever form of each
Restricted Subsidiary owned directly by the US Borrower (after giving effect to
the Acquisition) shall not have been pledged pursuant to the Pledge Agreement
pending the Closing Date (except that the US Borrower shall not be required to
pledge more than 65% of the equity interests of any Restricted Foreign

67

--------------------------------------------------------------------------------



Subsidiary to support the obligations of the US Borrower) or all certificates
representing such pledged securities, accompanied by instruments of transfer and
undated stock powers endorsed in blank, shall not have been delivered to the
Collateral Escrow Agent to be held in escrow pursuant to the terms of the
Financing Escrow Agreement;

        (ii)   any failure of any condition precedent set forth in Section 6.1
clauses (b) through (d) inclusive, 6.2 (a) (except, in the case of
Section 6.2(a), to the extent any actions are required to be taken by a Foreign
Subsidiary), 6.2 (i), 6.2 (j), 6.3 (a), 6.3 (b), 6.3 (c) (in the case of
Section 6.3 (c), only if the UK Borrower shall be a borrower hereunder on the
Funding Date), 6.6, 6.7, 6.8 (except, in the case of Sections 6.6, 6.7 and 6.8,
to the extent such Sections relate to a Foreign Subsidiary, other than the UK
Borrower if the UK Borrower shall be a borrower hereunder on the Funding Date)
or 6.11 to be satisfied to the extent that such condition relates directly to
(x) the US Borrower or (y) any Restricted Subsidiary that is a member of the
Rockwood Group that is legally able to satisfy such condition, provided that, in
the case of this clause (y), each Restricted Subsidiary that is a member of the
Rockwood Group shall have used reasonable efforts to avoid any such legal
prohibition;

        (iii)  any default of any covenant in the first sentence of
Section 9.17;

        (iv)  any event described in Section 11.5 shall occur with respect to
the US Borrower or the UK Borrower, provided that, in the case of any such event
with respect to the UK Borrower, the Lenders shall not be required to make any
Loan to the UK Borrower but instead shall be required to make such Loan to the
US Borrower subject to the terms of Section 6 and this Section 7.3;

        (v)   the US Borrower or the UK Borrower shall fail to pay any amounts
due and payable under this Agreement, any other Credit Document or the Fee
Letter;

        (vi)  any Credit Document or any material provision thereof shall cease
to be in full force and effect with respect to the US Borrower or any Restricted
Subsidiary that is a member of the Rockwood Group (other than (x) pursuant to
the terms hereof or thereof, (y) as a result of acts or omissions of the
Administrative Agent or any Lender or (z) as a result of any legal prohibition
affecting any Restricted Subsidiary that is a member of the Rockwood Group;
provided, that in the case of this clause (z), each Restricted Subsidiary that
is a member of the Rockwood Group shall have used reasonable efforts to avoid
any such legal prohibition) or any of the US Borrower or any Restricted
Subsidiary that is a member of the Rockwood Group shall deny or disaffirm in
writing its obligations under any Credit Document (other than pursuant to the
terms hereof or thereof);

        (vii) any breach by the US Borrower (with respect to itself) or by any
Restricted Subsidiary that is a member of the Rockwood Group (other than, in the
case of any Restricted Subsidiary that is a member of the Rockwood Group, as a
result of any legal prohibition affecting such Restricted Subsidiary; provided,
that such Restricted Subsidiary shall have used reasonable efforts to avoid any
such legal prohibition) of any covenant in Section 10.1, 10.2, 10.6 or 10.7; or

        (viii) any breach by the US Borrower (with respect to itself) or by any
Restricted Subsidiary that is a member of the Rockwood Group (other than, in the
case of any Restricted Subsidiary that is a member of the Rockwood Group, as a
result of any legal prohibition affecting such Restricted Subsidiary; provided,
that such Restricted Subsidiary shall have used reasonable efforts to avoid any
such legal prohibition) of any representation or warranty in Section 8.1 or 8.2.

Further, the Lenders shall not be entitled to exercise any right of set-off
against the proceeds of the Term Loans or any Revolving Credit Loan made on the
Funding Date to finance the Acquisition, the refinancing of the Existing Credit
Agreement, the refinancing of certain existing indebtedness of the Target, the
payment of Transaction Expenses and any other transaction related to any of the
foregoing.

68

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if any condition precedent to the initial
Borrowing set forth in Section 6 of this Agreement is not satisfied but as a
result of the foregoing provisions of this Section 7.3 the Lenders are
nonetheless required to make Loans on the Funding Date, there shall be, subject
to Section 7.4, an Event of Default under Section 11 on the day following the
Closing Date and all rights and remedies shall be available to the Lenders to
the extent they would have been available but for this Section 7.3 (even though
they were not available prior to such date).

        7.4.    Clean-Up Period.    From the period from the Funding Date until
the date which falls (a) 25 days after the Funding Date, in the case of
circumstances affecting the US Borrower and any Subsidiary that is a member of
the Rockwood Group or (b) 90 days after the Funding Date, in the case of
circumstances affecting any other Subsidiary (such period described in clauses
(a) and (b), the "Clean-Up Period"), a breach of representation or warranty or a
breach of covenant or a Default or an Event of Default hereunder shall not be
deemed to be a breach of representation or warranty or a breach of covenant or a
Default or an Event of Default hereunder, as the case may be, if and for so long
as, during such Clean-Up Period, the circumstances giving rise to the relevant
breach of representation or warranty or breach of covenant or Default or Event
of Default:

        (i)    are capable of being cured and, if Holdings, the US Borrower or
any Subsidiary that is a member of the Rockwood Group or (after the date that is
30 days after the Funding Date) any other Restricted Subsidiary is aware of the
relevant circumstances at the time and there exists no legal prohibition
affecting any Restricted Subsidiary which would prevent such cure, reasonable
efforts are being made to cure the same;

        (ii)   have not been procured by or approved by Holdings, the US
Borrower or any Subsidiary that is a member of the Rockwood Group or (if arising
after the date that is 30 days after the Funding Date) any other Restricted
Subsidiary that is not a member of the Rockwood Group unless such other
Restricted Subsidiary was legally bound to take such action; and

        (iii)  do not have a Material Adverse Effect;

provided that if the relevant circumstances are continuing at the end of the
applicable Clean-Up Period there shall be a breach of representation or
warranty, breach of covenant, Default or Event of Default, as the case may be,
on such date.

        7.5.    UK Borrower    Notwithstanding any of the foregoing provisions
in this Section 7 (but subject to the proviso contained in Section 7.3(iv)), the
agreement of each Lender to make any Loan to the UK Borrower on any date and the
obligation of the Letter of Credit Issuer to issue Letters of Credit for the
account of the UK Borrower on any date is subject to the satisfaction of the
conditions set forth in Section 6.3(c) and Sections 6.6 to 6.8 inclusive (in
each case, to the extent they relate to the UK Borrower) on or prior to such
date.

        SECTION 8.    Representations, Warranties and Agreements    

        In order to induce the Lenders to enter into this Agreement, to make the
Loans and issue or participate in Letters of Credit as provided for herein, each
of Holdings, the US Borrower and the UK Borrower make the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

        8.1.    Corporate Status.    Each of Holdings, the US Borrower, the UK
Borrower and each Material Subsidiary (a) is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly qualified and is authorized to do
business and is in good standing in all jurisdictions

69

--------------------------------------------------------------------------------




where it is required to be so qualified, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

        8.2.    Corporate Power and Authority.    Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors' rights generally
and subject to general principles of equity.

        8.3.    No Violation.    Neither the execution, delivery or performance
by any Credit Party of the Credit Documents to which it is a party nor
compliance with the terms and provisions thereof nor the consummation of the
Transactions and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of Holdings, the US Borrower, the UK
Borrower or any of the Restricted Subsidiaries (other than Liens created under
the Credit Documents) pursuant to, the terms of any material indenture
(including the Senior Subordinated Notes Indenture, the Senior Subordinated Loan
Agreement, the Subordinated Note Indenture, and the 2011 Senior Notes
Indenture), loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which any of Holdings, the US Borrower, the UK
Borrower or any of the Restricted Subsidiaries is a party or by which it or any
of its property or assets is bound or (c) violate any provision of the
certificate of incorporation, By-Laws or other constitutional documents of
Holdings, the US Borrower, the UK Borrower or any of the Restricted
Subsidiaries.

        8.4.    Litigation.    There are no actions, suits or proceedings
(including Environmental Claims) pending or, to the knowledge of any of
Holdings, the US Borrower or the UK Borrower, threatened with respect to any of
Holdings, the US Borrower, the UK Borrower or any of the Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

        8.5.    Margin Regulations.    Neither the making of any Loan hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
U or X of the Board.

        8.6.    Governmental Approvals.    No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect.

        8.7.    Investment Company Act.    Neither Holdings nor the US Borrower
is an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

        8.8.    True and Complete Disclosure.    (a) None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by any of Holdings, the US Borrower, the UK Borrower, any of the
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Funding Date
(including (i) the Confidential Information Memorandum and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue

70

--------------------------------------------------------------------------------




statement or omitted to state any material fact necessary to make such
information and data (taken as a whole) not misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.

        (b)   The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

        8.9.    Financial Condition; Financial Statements.    The (a) unaudited
and audited historical consolidated financial information of the US Borrower as
set forth in the Confidential Information Memorandum, (b) audited financial
statements of the Target for each of the fiscal years ended September 30, 2001
and September 30, 2002, the three months ended December 31, 2002 and the twelve
months ended December 31, 2003 and (c) audited balance sheet of the US Borrower
and the related audited statements of operations and cash flows (in each case to
be provided pursuant to Section 9.1 (a) and (b)), in each case present or will,
when provided, present fairly in all material respects the combined financial
position of each of the US Borrower and the Target (as applicable) at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby. The audited financial statements
referred to in this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. There has been no Material Adverse Change since
December 31, 2003, other than solely as a result of changes in general economic
conditions.

        8.10.    Tax Returns and Payments.    Each of Holdings, the US Borrower,
the UK Borrower and the Subsidiaries has filed all federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all material taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith. Each
of, Holdings, the US Borrower, the UK Borrower and each of the Subsidiaries have
paid, or have provided adequate reserves (in the good faith judgment of the
management of the US Borrower) in accordance with GAAP for the payment of, all
material federal, state and foreign income taxes applicable for all prior fiscal
years and for the current fiscal year to the Closing Date. To the extent that
any breach of any of the representations or warranties in this Section 8.10
relates to a period, event or action prior to the Closing Date in respect of
which Holdings, the US Borrower and/or the Restricted Subsidiaries are
indemnified to the extent of the breach by any Seller pursuant to either
Acquisition Agreement, there shall be deemed to be no breach thereof, provided
that such a breach will exist if the applicable Seller does not satisfy its
indemnification obligations to the extent and in respect of the circumstances
giving rise to such breach within a reasonable time of being notified by
Holdings, the US Borrower and/or the Restricted Subsidiaries of such
circumstances (such Persons hereby agreeing to so notify the applicable Seller
promptly of such circumstances).

        8.11.    Compliance with ERISA.    Each Plan is in compliance with
ERISA, the Code and any applicable Requirement of Law; no Reportable Event has
occurred (or is reasonably likely to occur) with respect to any Plan; no Plan is
insolvent or in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of Holdings, the US Borrower, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
none of Holdings, the US Borrower, any Subsidiary or any ERISA Affiliate has
incurred (or is reasonably likely expected to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be

71

--------------------------------------------------------------------------------




instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any of Holdings, the US Borrower, any Subsidiary or any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of any of
Holdings, the US Borrower or any Subsidiary or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has any of Holdings, the US Borrower, any
Subsidiary or any ERISA Affiliate been notified in writing that such a lien will
be imposed on the assets of any of Holdings, the US Borrower, any Subsidiary or
any ERISA Affiliate on account of any Plan, except to the extent that a breach
of any of the representations, warranties or agreements in this Section 8.11
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect or relates to
any matter disclosed in the financial statements of the US Borrower contained in
the Confidential Information Memorandum. No Plan (other than a multiemployer
plan) has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect. With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the US Borrower. To the extent that any breach of any of the
representations or warranties in this Section 8.11 relates to a period, event or
action prior to the Closing Date in respect of which Holdings, the US Borrower
and/or the Restricted Subsidiaries are indemnified to the extent of the breach
by any Seller pursuant to either Acquisition Agreement, there shall be deemed to
be no breach thereof, provided that such a breach will exist if the applicable
Seller does not satisfy its indemnification obligations to the extent and in
respect of the circumstances giving rise to such breach within a reasonable time
of being notified by Holdings, the US Borrower and/or the Restricted
Subsidiaries of such circumstances (such Persons hereby agreeing to so notify
the applicable Seller promptly of such circumstances).

        8.12.    Subsidiaries.    Holdings does not have any Subsidiaries other
than the US Borrower and its Subsidiaries. Schedule 8.12 lists each Subsidiary
of the US Borrower (and the direct and indirect ownership interest of the US
Borrower therein), in each case existing on the Funding Date (after giving
effect to the Acquisition). To the knowledge of the US Borrower, after due
enquiry, each Material Subsidiary as of the Funding Date (after giving effect to
the Acquisition) has been so designated on Schedule 8.12.

        8.13.    Patents, etc.    Holdings, the US Borrower, the UK Borrower and
each of the Restricted Subsidiaries have obtained all patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

        8.14.    Environmental Laws.    (a) Except as could not reasonably be
expected to have a Material Adverse Effect: (i) each of Holdings, the US
Borrower, the UK Borrower and each of the Subsidiaries are in compliance with
all Environmental Laws in all jurisdictions in which Holdings, the US Borrower
and each of the Subsidiaries are currently doing business (including having
obtained all material permits required under Environmental Laws); (ii) each of
Holdings, the US Borrower and the UK Borrower will comply and cause each of the
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws); and (iii) none of Holdings, the US Borrower,
the UK Borrower and each of the Subsidiaries has become subject to any
Environmental Claim or any other liability under any Environmental Law.

        (b)   None of Holdings, the US Borrower, the UK Borrower or any of the
Subsidiaries has treated, stored, transported, released or disposed of Hazardous
Materials at or from any currently or formerly owned Real Estate or facility
relating to its business in a manner that could reasonably be expected to have a
Material Adverse Effect.

72

--------------------------------------------------------------------------------



        8.15.    Properties.    Each of Holdings, the US Borrower, the UK
Borrower and each of the Subsidiaries have good title to or leasehold interest
in all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

        SECTION 9.    Affirmative Covenants    

        Each of the US Borrower and the UK Borrower and, with respect to
Section 9.12(c) and 9.15 only, Holdings, hereby covenants and agrees that on the
Funding Date and thereafter, for so long as this Agreement is in effect and
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations incurred hereunder, are paid in full:

        9.1.    Information Covenants.    The US Borrower will furnish to each
Lender and the Administrative Agent:

        (a)    Annual Financial Statements.    As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 90 days after the end of each
such fiscal year), the consolidated balance sheet of (i) the US Borrower and the
Restricted Subsidiaries and (ii) the US Borrower and its Subsidiaries, in each
case as at the end of such fiscal year prepared in accordance with GAAP, and the
related consolidated statement of operations and cash flows for such fiscal
year, each prepared in accordance with GAAP, setting forth comparative
consolidated figures for the preceding fiscal year, and certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the US
Borrower, the UK Borrower or any of the Material Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the US
Borrower, the UK Borrower and the Material Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Section 10.9 or 10.10 that has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

        (b)    Quarterly Financial Statements.    As soon as available and in
any event on or before the date on which such financial statements are required
to be filed with the SEC with respect to each of the first three quarterly
accounting periods in each fiscal year of the US Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheet of (i) the US Borrower and the Restricted
Subsidiaries and (ii) the US Borrower and its Subsidiaries, in each case as at
the end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of
such quarterly period in the prior fiscal year, each prepared in accordance with
GAAP, all of which shall be certified by an Authorized Officer of the US
Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.

        (c)    Budgets.    Within 60 days after the commencement of each fiscal
year of the US Borrower, consolidated budgets of each of the US Borrower, the US
Borrower and its Restricted Subsidiaries, the UK Borrower and the UK Borrower
and its Restricted Subsidiaries in reasonable detail for the fiscal year as
customarily prepared by management of the US Borrower and the UK Borrower for
their internal use, setting forth the principal assumptions upon which such
budgets are based.

73

--------------------------------------------------------------------------------




        (d)    Officer's Certificates.    At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the US Borrower to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the US Borrower and the Subsidiaries
were in compliance with the provisions of Sections 10.9 and 10.10 as at the end
of such fiscal year or period, as the case may be, (ii) a specification of any
change in the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries
and Foreign Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and
Foreign Subsidiaries, respectively, provided to the Lenders on the Funding Date
or the most recent fiscal year or period, as the case may be, (iii) the then
applicable Status and (iv) the amount of any Pro Forma Adjustment not previously
set forth in a Pro Forma Adjustment Certificate or any change in the amount of a
Pro Forma Adjustment set forth in any Pro Forma Adjustment Certificate
previously provided and, in either case, in reasonable detail, the calculations
and basis therefor. At the time of the delivery of the financial statements
provided for in Section 9.1(a), (i) a certificate of an Authorized Officer of
the US Borrower setting forth in reasonable detail the Available Amount as at
the end of the fiscal year to which such financial statements relate and (ii) a
certificate of an Authorized Officer and the chief legal officer of the US
Borrower (x) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the Funding Date or the date of the most recent certificate
delivered pursuant to this subsection (d)(ii), as the case may be, and
(y) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (x) above to the extent necessary to protect and
perfect the security interests under the Security Documents.

        (e)    Notice of Default or Litigation.    Promptly after an Authorized
Officer of any of the US Borrower, the UK Borrower or any of the Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action any of the US Borrower
or the UK Borrower proposes to take with respect thereto, and (ii) any
litigation or governmental proceeding pending against any of the US Borrower,
the UK Borrower or any of the Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.

        (f)    Environmental Matters.    The US Borrower and the UK Borrower
will promptly advise the Lenders in writing after obtaining knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect:

        (i)    any pending or threatened Environmental Claim against any of the
US Borrower, the UK Borrower or any of the Subsidiaries or any Real Estate;

        (ii)   any condition or occurrence on any Real Estate that (x) results
in noncompliance by any of the US Borrower, the UK Borrower or any of the
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Claim against any of Holdings,
the US Borrower, the UK Borrower or any of the Subsidiaries or any Real Estate;

        (iii)  any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

        (iv)  the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

74

--------------------------------------------------------------------------------






All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term "Real Estate" shall mean land, buildings and
improvements owned or leased by any of the US Borrower, the UK Borrower or any
of the Subsidiaries, but excluding all operating fixtures and equipment, whether
or not incorporated into improvements.

        (g)    Other Information.    Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by any of the US Borrower, the UK Borrower or any of the
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that any of the US Borrower, the UK
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of any of Holdings, the US Borrower, the UK Borrower and/or any of
the Subsidiaries (including any Senior Subordinated Notes and Subordinated
Notes, (in each case whether publicly issued or not)) in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

        (h)    Pro Forma Adjustment Certificate.    Not later than the
consummation of the acquisition of any Acquired Entity or Business by the US
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment and not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the US Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the US Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

        (i)    Collection of Accounts Receivable.    Promptly following written
request of the same from the Administrative Agent, but no more frequently than
on one occasion during each 10-Business Day period following the delivery of
each officer's certificate referred to in Section 9.1(d), such information
regarding the collection by the US Borrower or any of the Restricted
Subsidiaries or, to the extent that such information is available to the US
Borrower or any of the Restricted Subsidiaries with the use of commercially
reasonable efforts, any other Person of accounts receivable that have been
subjected to a transaction consummated pursuant to Section 10.4(e).

        9.2.    Books, Records and Inspections.    Each of the US Borrower and
the UK Borrower will, and will cause each of the Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the US
Borrower, the UK Borrower and any such Subsidiary in whomsoever's possession to
the extent that it is within such party's control to permit such inspection, and
to examine the books of account of the US Borrower, the UK Borrower and any such
Subsidiary and discuss the affairs, finances and accounts of the US Borrower,
the UK Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire.

        9.3.    Maintenance of Insurance.    Each of the US Borrower and the UK
Borrower will, and will cause each of the Material Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the US Borrower
believes (in the good faith judgment of the management of the US Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed,

75

--------------------------------------------------------------------------------




insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in the same or a similar business; and will furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

        9.4.    Payment of Taxes.    Each of the US Borrower and the UK Borrower
will pay and discharge, and will cause each of the Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the US Borrower, the UK Borrower or any of
the Restricted Subsidiaries, provided that neither the US Borrower, the UK
Borrower nor any of the Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the US Borrower) with respect thereto in
accordance with GAAP.

        9.5.    Consolidated Corporate Franchises.    Each of the US Borrower
and the UK Borrower will do, and will cause each Material Subsidiary to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence, corporate rights and authority, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the US Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

        9.6.    Compliance with Statutes, Obligations, etc.    Each of the US
Borrower and the UK Borrower will, and will cause each Subsidiary to, comply
with all applicable laws, rules, regulations and orders, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

        9.7.    ERISA.    Promptly after any of the US Borrower or any
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any of the following events that, individually or in the aggregate (including
in the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the US Borrower will
deliver to each of the Lenders a certificate of an Authorized Officer or any
other senior officer of the US Borrower setting forth details as to such
occurrence and the action, if any, that the US Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by US Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant's benefits) or the Plan
administrator with respect thereto: that a Reportable Event has occurred; that
an accumulated funding deficiency has been incurred or an application is to be
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan; that a Plan having an Unfunded Current Liability has been or is to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA (including the giving of written notice thereof); that a Plan has an
Unfunded Current Liability that has or will result in a lien under ERISA or the
Code; that proceedings will be or have been instituted to terminate a Plan
having an Unfunded Current Liability (including the giving of written notice
thereof); that a proceeding has been instituted against the US Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified the US Borrower,
any Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the US Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the US Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability

76

--------------------------------------------------------------------------------




(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.

        9.8.    Good Repair.    Each of the US Borrower and the UK Borrower
will, and will cause each of the Restricted Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomsoever's
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

        9.9.    Transactions with Affiliates.    Each of the US Borrower and the
UK Borrower will conduct, and cause each of the Restricted Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the US Borrower, the UK Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm's-length
transaction with a Person that is not an Affiliate, provided that the foregoing
restrictions shall not apply to (a) the payment of customary annual fees to KKR,
DLJ Merchant Banking and/or their respective Affiliates for management,
consulting and financial services rendered to the Parent Companies, Holdings,
the US Borrower, the UK Borrower and the Subsidiaries and investment banking
fees paid to KKR, DLJ Merchant Banking and/or their respective Affiliates for
services rendered to the Parent Companies, Holdings, the US Borrower, the UK
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, (b) customary fees paid to members of the
Board of Directors (in their capacity as such) of the Parent Companies,
Holdings, the US Borrower, the UK Borrower and the Subsidiaries and
(c) transactions permitted by Section 10.6.

        9.10.    End of Fiscal Years; Fiscal Quarters.    The US Borrower will,
for financial reporting purposes, cause (a) its, and each of its Subsidiaries',
fiscal years to end on December 31 of each year and (b) its, and each of its
Subsidiaries', fiscal quarters to end on dates consistent with such fiscal
year-end and the US Borrower's past practice; provided, however, that the US
Borrower may, upon written notice to the Administrative Agent, change the
financial reporting convention specified above to any other financial reporting
convention reasonably acceptable to the Administrative Agent, in which case the
US Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

        9.11.    Additional Guarantors and Grantors.    (a) Except as provided
in Section 10.1(j) or (k), the US Borrower will, except to the extent prohibited
by applicable law or to the extent that it would result in material adverse tax
consequences for Parent and its Subsidiaries, taken as a whole, cause (i) any
direct or indirect Domestic Subsidiary (other than any Unrestricted Subsidiary)
formed or otherwise purchased or acquired after the Funding Date (including
pursuant to a Permitted Acquisition) and (ii) any Subsidiary (other than any
Unrestricted Subsidiary) that is not a Domestic Subsidiary on the Funding Date
but subsequently becomes a Domestic Subsidiary (other than any Unrestricted
Subsidiary), in each case to execute a supplement to each of the Guarantee and
the Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement. The US Borrower will, and
will cause each of the Restricted Subsidiaries to, use commercially reasonable
efforts to structure the ownership of any such Domestic Subsidiary so as to
avoid any such legal prohibition or material adverse tax consequences described
in the immediately preceding sentence that may result from such ownership
structure.

77

--------------------------------------------------------------------------------




        (b)   Each of the US Borrower and the UK Borrower will, except to the
extent prohibited by applicable law or to the extent that it would result in
material adverse tax consequences for Parent and its Subsidiaries, taken as a
whole, cause (i) any direct or indirect Subsidiary of the US Borrower (other
than any Unrestricted Subsidiary or Foreign Joint Venture) incorporated under
the laws of any of England and Wales, Scotland, Germany, Italy, Canada or
Singapore that is formed or otherwise purchased or acquired after the Closing
Date (including pursuant to a Permitted Acquisition) and (ii) any member of the
Rockwood Group (other than an Unrestricted Subsidiary or Foreign Joint Venture)
that is not incorporated under the laws of any such country on the Closing Date
but subsequently becomes incorporated under such laws, in each case to execute a
supplement to the applicable Foreign Security Documents in form and substance
reasonably satisfactory to the Administrative Agent (or guarantee and security
arrangements in relation to the Obligations of the UK Borrower, as the case may
be, in a form and to an extent agreed between the US Borrower and the
Administrative Agent, but to be substantially consistent (taking into account
the scope of customary collateral arrangements in the applicable jurisdiction)
with the scope of the guarantee and collateral arrangements entered into
pursuant to the Foreign Subsidiary Guarantees and the Foreign Security
Documents), in order to become a Foreign Subsidiary Guarantor and a grantor
under the applicable Foreign Security Documents; provided that the US Borrower
and the UK Borrower shall not be required to comply with the requirements of
subclause (i) above with respect to any Permitted Acquisition of such direct or
indirect Subsidiary of the US Borrower to the extent that the aggregate amount
of (x) all Indebtedness incurred pursuant to Section 10.1(j) and (k) and
outstanding at such time pursuant to which the US Borrower or the UK Borrower,
as the case may be, has utilized (and at such time continues to utilize) the
proviso to Section 10.1(j)(i)(y) or 10.1(k)(i)(y), respectively, and (y) the
fair market value at the time such investment was made of all investments made
pursuant to Section 10.5(j) as to which the US Borrower or the UK Borrower, as
the case may be, has utilized (and at such time continues to utilize) the
proviso thereto, does not exceed the Guarantee and Collateral Exception Amount
in effect at such time.

        (c)   Each of the US Borrower and the UK Borrower will cause each
Foreign Subsidiary that is a Restricted Foreign Subsidiary or that is required
to become a Restricted Foreign Subsidiary for an investment to constitute a
Permitted Acquisition, in each case that makes an investment constituting a
Permitted Acquisition pursuant to Section 10.5(j) to enter into guarantee and
security arrangements in relation to the Obligations of the UK Borrower in
respect of the capital stock and/or assets acquired pursuant to such Permitted
Acquisition to the extent the target of such Permitted Acquisition is
incorporated under the laws of (or has assets located in) any of England and
Wales, Scotland, Germany, Italy, Canada or Singapore, in a form and to an extent
agreed between the US Borrower and the Administrative Agent, but to be
substantially consistent (taking into account the scope of customary collateral
arrangements in the applicable jurisdiction) with the scope of the guarantee and
collateral arrangements entered into pursuant to the Foreign Subsidiary
Guarantees and the Foreign Security Documents, and to comply with Section 9.15
in respect of such arrangements, provided that (i) no such Restricted Foreign
Subsidiary shall be required to enter into such arrangements to the extent that
such arrangements would (x) be prohibited by the law of the jurisdiction of
incorporation or formation of such Restricted Subsidiary or of the entity whose
capital stock is acquired or (y) have material adverse tax consequences for any
of the Parent Companies, Holdings, the US Borrower or any of the Restricted
Subsidiaries and (ii) the US Borrower and the UK Borrower shall not be required
to comply with the requirements of this clause (c) with respect to any Permitted
Acquisition of any such Restricted Foreign Subsidiary to the extent that the
aggregate amount of (x) all Indebtedness incurred pursuant to Section 10.1(j)
and (k) and outstanding at such time pursuant to which the US Borrower or the UK
Borrower, as the case may be, has utilized (and at such time continues to
utilize) the proviso to Section 10.1(j)(i)(y) or 10.1(k)(i)(y), respectively,
and (y) the fair market value at the time such investment was made of all
investments made pursuant to Section 10.5(j) as to which the US Borrower or the
UK Borrower, as the case may be, has utilized (and at such time continues to
utilize) the

78

--------------------------------------------------------------------------------




proviso thereto, does not exceed the Guarantee and Collateral Exception Amount
in effect at such time.

        9.12.    Pledges of Additional Stock and Evidence of
Indebtedness.    (a) The US Borrower will, except to the extent prohibited by
applicable law or to the extent that it would result in material adverse tax
consequences for Parent and its Subsidiaries, taken as a whole, pledge, and, if
applicable, will cause each Domestic Subsidiary to pledge, to the Administrative
Agent, for the benefit of the Secured Parties, (i) all the capital stock of each
Domestic Subsidiary (other than any Unrestricted Subsidiary) and each Foreign
Subsidiary (other than an Unrestricted Subsidiary or any capital stock
representing in excess of 65% of the issued and outstanding capital stock in any
Foreign Subsidiary) held by the US Borrower or a Domestic Subsidiary, in each
case, formed or otherwise purchased or acquired after the Funding Date, in each
case pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $5,000,000 received by the US Borrower or any of the
Domestic Subsidiaries (other than any Unrestricted Subsidiary) in connection
with any disposition of assets pursuant to Section 10.4(b), in each case
pursuant to a supplement to the Pledge Agreement, substantially in the form of
Annex A thereto and (iii) any global promissory notes executed after the Funding
Date evidencing Indebtedness of any of Holdings, the US Borrower and each
Subsidiary that is owing to any of the US Borrower or any Domestic Subsidiary
(other than any Unrestricted Subsidiary), in each case pursuant to a supplement
to the Pledge Agreement, substantially in the form of Annex A thereto; provided
that the US Borrower and any such Domestic Subsidiary shall not be required to
comply with the requirements of this clause (a) with respect to any Permitted
Acquisition of (1) any such Foreign Subsidiary or (2) any such Domestic
Subsidiary to the extent in the case of this subclause (2) that Indebtedness is
incurred pursuant to Section 10.1(j) or (k) in connection therewith, in each
case, to the extent that the aggregate amount of (x) all Indebtedness incurred
pursuant to Section 10.1(j) and (k) and outstanding at such time pursuant to
which the US Borrower or the UK Borrower, as the case may be, has utilized (and
at such time continues to utilize) the proviso to Section 10.1(j)(i)(y) or
10.1(k)(i)(y), respectively, and (y) the fair market value at the time such
investment was made of all investments made pursuant to Section 10.5(j) as to
which the US Borrower or the UK Borrower, as the case may be, has utilized (and
at such time continues to utilize) the proviso thereto, does not exceed the
Guarantee and Collateral Exception Amount in effect at such time. The US
Borrower will, and will cause each of the Restricted Subsidiaries to, use
commercially reasonable efforts to structure the ownership of any such Domestic
Subsidiary so as to avoid any such legal prohibition or material adverse tax
consequences described in the immediately preceding sentence that may result
from such ownership structure.

        (b)   The US Borrower will pledge, and, if applicable, will cause each
Subsidiary (other than any Foreign Joint Venture or any Subsidiary of such a
Foreign Joint Venture) to pledge, to the Administrative Agent, for the benefit
of the Lenders to the UK Borrower, (i) all the capital stock of each Subsidiary
of the UK Borrower and of any Foreign Subsidiary Guarantor owned or held by the
US Borrower or any Restricted Subsidiary, in each case formed or otherwise
purchased or acquired after the Closing Date to the extent such Subsidiary is
incorporated under the laws of any of England and Wales, Scotland, Germany,
Italy, Canada or Singapore, in each case pursuant to a supplement to the
applicable Foreign Security Documents in form and substance reasonably
satisfactory to the Administrative Agent (or pledge arrangements in relation to
the Obligations of the UK Borrower, in a form and to an extent agreed between
the US Borrower and the Administrative Agent, but to be substantially consistent
(taking into account the scope of customary collateral arrangements in the
applicable jurisdiction) with the scope of the pledge arrangements entered into
pursuant to the Foreign Security Documents) and (ii) all evidences of
Indebtedness with a Dollar Equivalent in excess of $5,000,000 received by any of
the Foreign Subsidiary Guarantors in connection with any disposition of assets
pursuant to Section 10.4(b), in each case pursuant to a supplement to the
applicable Foreign Security Documents in form and substance reasonably
satisfactory to the Administrative Agent (or

79

--------------------------------------------------------------------------------




pledge arrangements in relation to the Obligations of the UK Borrower, in a form
and to an extent agreed between the US Borrower and the Administrative Agent,
but to be substantially consistent (taking into account the scope of customary
collateral arrangements in the applicable jurisdiction) with the scope of the
pledge arrangements entered into pursuant to the Foreign Security Documents);
provided that the US Borrower and any such Subsidiary shall not be required to
comply with the requirements of subclause (i) above with respect to any
Permitted Acquisition of any such Subsidiary of the UK Borrower or of any such
Foreign Subsidiary Guarantor to the extent that the aggregate amount of (x) all
Indebtedness incurred pursuant to Section 10.1(j) and (k) and outstanding at
such time pursuant to which the US Borrower or the UK Borrower, as the case may
be, has utilized (and at such time continues to utilize) the proviso to
Section 10.1(j)(i)(y) or 10.1(k)(i)(y), respectively, and (y) the fair market
value at the time such investment was made of all investments made pursuant to
Section 10.5(j) as to which the US Borrower or the UK Borrower, as the case may
be, has utilized (and at such time continues to utilize) the proviso thereto,
does not exceed the Guarantee and Collateral Exception Amount in effect at such
time.

        (c)   Holdings will pledge to the Administrative Agent, for the benefit
of the Lenders, all capital stock of the US Borrower acquired by it after the
Funding Date (including any capital stock issued in connection with (i) PIK
Proceeds Equity Contributions, (ii) loans and advances made pursuant to
Section 10.5(c)(i) and (iii) dividends paid by the Borrower solely in its
capital stock pursuant to Section 10.6) and the US Borrower will pledge to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreement or the UK Pledge Agreements, as the case may be, all capital
stock of the UK Borrower acquired by it after the Funding Date.

        (d)   The US Borrower and the UK Borrower agree that all Indebtedness in
excess of $5,000,000 of any of the US Borrower and each Subsidiary that is owing
to any Credit Party party to the Pledge Agreement shall be evidenced by one or
more global promissory notes.

        9.13.    Use of Proceeds.    The US Borrower and the UK Borrower will
use the Letters of Credit and the proceeds of all Revolving Credit Loans and
Swingline Loans solely for general corporate purposes. The US Borrower and the
UK Borrower will use the proceeds of all Term Loans (other than any Term Loans
funded under the Tranche A Term Loan Commitment after the Funding Date),
together with the proceeds of the Acquisition Equity Contribution and the
borrowings under the Senior Subordinated Loan Agreement, to pay the
consideration for the Acquisition, to refinance the Existing Credit Agreement,
PIK Notes (and related fees and prepayment premiums) of PIK Holdco and certain
existing indebtedness of the Target and to pay Transaction Expenses. The US
Borrower and the UK Borrower will use the proceeds of all Tranche A-1 Term Loans
and/or Tranche A-2 Term Loans that are funded after the Funding Date pursuant to
Section 2.1(a)(iii) solely for general corporate purposes.

        9.14.    Changes in Business.    The US Borrower, the UK Borrower and
the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by the US Borrower, the UK Borrower and the Subsidiaries, taken as a
whole, on the Funding Date and other business activities incidental or related
to any of the foregoing.

        9.15.    Further Assurances.    (a) Each of Holdings, the US Borrower
and the UK Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order to effectuate the
transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, the
Pledge Agreement, any Foreign Security Document or any Mortgage, all at the
expense of Holdings, the US Borrower and the Restricted Subsidiaries.

80

--------------------------------------------------------------------------------




        (b)   If any assets (including any real estate or improvements thereto
or any interest therein) with a book value or fair market value in excess of
$5,000,000 are acquired by the US Borrower, the UK Borrower or any other Credit
Party after the Closing Date (other than assets constituting Collateral under
the Security Agreement or any Foreign Security Document that become subject to
the Lien of the Security Agreement or the applicable Foreign Security Documents,
as the case may be, upon acquisition thereof) that are of the nature secured by
the Security Agreement, any Foreign Security Document or any Mortgage, as the
case may be, the US Borrower will notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the US Borrower will cause such assets to be subjected to a Lien
securing the applicable Obligations and will take, and cause the other Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Credit
Parties. Any Mortgage delivered to the Administrative Agent in accordance with
the preceding sentence shall be accompanied by (x) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 10.2,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request and (y) an opinion of local counsel
to the Borrower (or in the event a Subsidiary of the Borrower is the Mortgagor,
to such Subsidiary) substantially in the form of Exhibit O-12.

        (c)   The US Borrower further agrees that, as promptly as practicable
after the Funding Date it shall cause Brockhues to enter into the German
Conditional Security Agreements substantially in the form attached hereto as
Exhibit C-6 immediately upon satisfaction of either of the following conditions:

        (i)    Silo Pigmente GmbH and Rockwood Pigmente Holding GmbH hold
together 100% of the partners' interests (or, following the change of legal
status of Brockhues to a stock corporation, 100% of the shares) in Brockhues; or

        (ii)   the legal obligation in the Federal Republic of Germany changes
to the effect that in the reasonable judgment of the US Borrower, in
consultation with the Administrative Agent, the execution of the German
Conditional Security Agreements by Brockhues is possible without running
material legal risks under German law.

        9.16.    UK Borrower.    The US Borrower shall ensure that the UK
Borrower is on the Funding Date, and shall at all times thereafter be, a direct
wholly owned Subsidiary of the US Borrower, and Holdings and the US Borrower
agree that the UK Borrower is not permitted to be sold, transferred or otherwise
disposed of pursuant to Section 10.4.

        9.17.    Sale and Purchase Agreement.    The US Borrower and any
applicable Restricted Subsidiary shall not amend or waive any of the terms of
the Sale and Purchase Agreement in any way that would reasonably be expected to
be materially adverse to the interests of the Lenders. The US Borrower and any
applicable Restricted Subsidiary shall consult with the Agents in connection
with any litigation or arbitration proceeding to which it is a party involving
the Sale and Purchase Agreement.

        9.18.    Post-Closing Obligations.    To the extent any of the documents
listed in Sections 6.1(e) to 6.1(w) inclusive, Sections 6.2(b) to 6.2(h)
inclusive, Sections 6.2(k) and 6.2 (l), Sections 6.3(c) to 6.3 (k) inclusive and
Sections 6.6 to 6.8 inclusive shall not be delivered on or prior to the Funding
Date or any of the other documents or actions required to be delivered or taken
pursuant to Section 6 shall not be delivered or taken on or prior to the Funding
Date, each of the US Borrower and the UK Borrower (as applicable) shall, on or
prior to the Funding Date, prepare a schedule (the "Post-Closing Schedule"),
substantially in the form of Exhibit T, identifying such documents that are not
delivered and/or actions that are not taken and shall (i) deliver, or cause the
applicable Subsidiaries to deliver, the documents listed on the Post-Closing
Schedule to the Administrative Agent within 30 days following the Funding Date
and (ii) take, or cause the applicable Subsidiaries to take, each of the actions
specified in

81

--------------------------------------------------------------------------------




Section 6.2 within 30 days following the Funding Date; provided that, without
the consent of any Lender, the Administrative Agent and/or the Collateral Agent
may (in their respective sole discretion) within 30 days following the Funding
Date extend such 30 day period on a one-time basis for an additional period not
to exceed 30 days. It is understood and agreed that any period available for the
delivery of documents and the taking of actions provided by this Section 9.18
shall not be in addition to, and shall run concurrently with, any Clean-Up
Period provided in Section 7.4.

        (b)   Each of Holdings, the US Borrower and the UK Borrower shall, as
promptly as practicable after the Funding Date (but in any event, no later than
October 31, 2004), cause (i) the Singapore Guarantee and the Singapore Security
Agreement to be executed by the Singapore Guarantors and the other Restricted
Subsidiaries party thereto, (ii) the Singapore Pledge Agreements to be executed
by the US Borrower and (iii) Section 9.15(a) to be complied with in respect of
such collateral. Concurrently with the delivery of the Singapore Guarantee, the
Singapore Security Agreement and the Singapore Pledge Agreements, the
Administrative Agent shall have received an executed legal opinion of Allen &
Gledhill (or such other counsel acceptable to the Administrative Agent, acting
reasonably), in form and substance acceptable to the Administrative Agent,
acting reasonably, delivered to the Administrative Agent and for the benefit of
the Lenders to the US Borrower and the UK Borrower. Concurrently with the
delivery of the Singapore Pledge Agreements, all outstanding equity interests in
whatever form owned by or on behalf of each pledgor under the Singapore Pledge
Agreements shall have been pledged pursuant to the Singapore Pledge Agreements
and the Administrative Agent shall have received all certificates representing
securities pledged under the Singapore Pledge Agreements, accompanied by
instruments of transfer and undated stock powers endorsed in blank.

        (c)   The US Borrower agrees that, as promptly as practicable after the
Funding Date (but in any event, no later than October 31, 2004), it shall cause
Rockwood Specialties GmbH to exercise its voting rights in each of Silo Pigmente
GmbH and Rockwood Pigmente Holding GmbH to the effect that:

        (i)    a partners' resolution of Brockhues shall be passed to resolve
that Silo Pigmente GmbH and Rockwood Pigmente Holding GmbH may pledge all of the
partners' interests in Brockhues owned by them in favor of the Administrative
Agent; and

        (ii)   Silo Pigmente GmbH and Rockwood Pigmente Holding GmbH shall
pledge all of the partners' interests in Brockhues owned by them in the form
substantially set forth in Exhibit C-7 hereto following the partners' resolution
described in clause (i) above.

        SECTION 10.    Negative Covenants    

        Each of Holdings (with respect to Section 10.3(B) and Section 10.6
only), the US Borrower and the UK Borrower hereby covenant and agree that on the
Funding Date and thereafter, for so long as this Agreement is in effect and
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations incurred hereunder, are paid in full:

        10.1.    Limitation on Indebtedness.    The US Borrower and the UK
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

        (a)   Indebtedness arising under the Credit Documents;

        (b)   Indebtedness of (i) the US Borrower to any Subsidiary of the US
Borrower and (ii) any Subsidiary to the US Borrower or any other Restricted
Subsidiary of the US Borrower;

        (c)   Indebtedness in respect of any bankers' acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

82

--------------------------------------------------------------------------------





        (d)   except as provided in clauses (j) and (k) below, Guarantee
Obligations incurred by (i) Restricted Subsidiaries in respect of Indebtedness
of the US Borrower or other Restricted Subsidiaries that is permitted to be
incurred under this Agreement and (ii) the US Borrower in respect of
Indebtedness of the Restricted Subsidiaries that is permitted to be incurred
under this Agreement, provided that there shall be no Guarantee Obligations
(a) by a Restricted Foreign Subsidiary of any Indebtedness of the US Borrower
and (b) in respect of the Permitted Subordinated Debt or Permitted Senior
Subordinated Debt, unless such Guarantee Obligations are made by a Guarantor
(other than Holdings) and such Guarantee is unsecured and subordinated to the
Obligations to the same extent as the applicable Permitted Subordinated Debt or
Permitted Senior Subordinated Debt, as the case may be;

        (e)   Guarantee Obligations incurred in the ordinary course of business
in respect of obligations to suppliers, customers, franchisees, lessors and
licensees;

        (f)    (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction or improvement
of fixed or capital assets to finance the acquisition, construction or
improvement of such fixed or capital assets or otherwise incurred in respect of
Capital Expenditures permitted by Section 10.11, (ii) Indebtedness arising under
Capital Leases entered into in connection with Permitted Sale Leasebacks and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the Closing Date and Capital Leases entered into pursuant to
subclauses (i) and (ii) above, provided that the aggregate amount of
Indebtedness incurred pursuant to this subclause (iii) shall not exceed
$75,000,000 at any time outstanding, and (iv) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i), (ii) or
(iii) above, provided that the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension;

        (g)   Indebtedness outstanding on the Closing Date and listed on
Schedule 10.1, and any refinancing, refunding, renewal or extension thereof,
providedthat (i) the principal amount thereof is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

        (h)   Indebtedness in respect of Hedge Agreements;

        (i)    Indebtedness in respect of (i) Permitted Subordinated Debt, and
(ii) Permitted Senior Subordinated Debt, in each case, subject, in the case of
any Guarantee Obligations in respect thereof, to clause (d) above;

        (j)    (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the US Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition, provided that (w) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the US Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary), (y)(A) the capital stock of such Person is pledged to the
Administrative Agent to the extent required under Section 9.11 or Section 9.12
and (B) such Person executes a supplement to each of the Guarantee, the Security
Agreement, the applicable Foreign Guarantee and/or the applicable Foreign
Security Documents and the Pledge Agreement (or alternative guarantee and
security arrangements in relation to the Obligations) to the extent required
under Sections 9.11 or 9.12, as applicable, provided that the requirements of
this subclause (y) shall not apply to an aggregate amount at any time
outstanding of up to (and including) the Guarantee and Collateral Exception
Amount at such time of the aggregate of (1) such Indebtedness and (2) all
Indebtedness as to which the proviso to clause (k)(i)(y) below then applies, and
(z) the aggregate amount of

83

--------------------------------------------------------------------------------






such Indebtedness and all Indebtedness incurred under clause (k) below, when
taken together, does not exceed $400,000,000 in the aggregate at any time
outstanding, and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed;

        (k)   (i) Indebtedness of the US Borrower or any Restricted Subsidiary
incurred to finance a Permitted Acquisition, provided that (x) such Indebtedness
is not guaranteed in any respect by any Restricted Subsidiary (other than any
Person acquired (the "acquired Person") as a result of such Permitted
Acquisition or the Restricted Subsidiary so incurring such Indebtedness) or, in
the case of Indebtedness of any Restricted Subsidiary, by the US Borrower,
(y)(A) the US Borrower or such Restricted Subsidiary pledges the capital stock
of such acquired Person to the Administrative Agent to the extent required under
Section 9.11 or Section 9.12 and (B) such acquired Person executes a supplement
to the Guarantee, the Security Agreement, the applicable Foreign Guarantee
and/or the applicable Foreign Security Documents and the Pledge Agreement (or
alternative guarantee and security arrangements in relation to the Obligations)
to the extent required under Sections 9.11 or 9.12, as applicable, provided that
the requirements of this subclause (y) shall not apply to an aggregate amount at
any time outstanding of up to (and including) the amount of the Guarantee and
Collateral Exception Amount at such time of the aggregate of (1) such
Indebtedness and (2) all Indebtedness as to which the proviso to
clause (j)(i)(y) above then applies, and (z) the aggregate amount of such
Indebtedness and all Indebtedness assumed or permitted to exist under clause (j)
above, when taken together, does not exceed $400,000,000 in the aggregate at any
time outstanding, and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above, provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension and (y) the direct and contingent obligors with respect to
such Indebtedness are not changed, except to the extent otherwise permitted
hereunder;

        (l)    Indebtedness of Restricted Foreign Subsidiaries in an aggregate
amount at any time outstanding not to exceed $150,000,000 minus (ii) the amount,
if any, by which the aggregate amount of Indebtedness incurred and outstanding
at such time pursuant to clause (n) below exceeds $300,000,000;

        (m)  (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed;

        (n)   (i) additional Indebtedness, provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause (n)
shall not at any time exceed the sum of (x) $300,000,000 and (y) the amount, if
any, by which $150,000,000 exceeds the aggregate amount of Indebtedness then
outstanding under clause (l) above, and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above; and

        (o)   Indebtedness in respect of Permitted Additional Subordinated Notes
to the extent that the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied to the prepayment of Term Loans in accordance with
Section 5.2.

        10.2.    Limitation on Liens.    The US Borrower and the UK Borrower
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any

84

--------------------------------------------------------------------------------



property or assets of any kind (real or personal, tangible or intangible) of the
US Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired, except:

        (a)   Liens arising under the Credit Documents;

        (b)   Permitted Liens;

        (c)   Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that such Liens attach at all times only to the assets so financed;

        (d)   Liens existing on the Closing Date and listed on Schedule 10.2;

        (e)   the replacement, extension or renewal of any Lien permitted by
clauses (a) through (d) above and clauses (f) and (g) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor except to the extent otherwise permitted hereunder) of the
Indebtedness secured thereby;

        (f)    Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(j), provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

        (g)   (i) Liens placed upon the capital stock of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
of the US Borrower or any other Restricted Subsidiary incurred pursuant to
Section 10.1(k) in connection with such Permitted Acquisition and (ii) Liens
placed upon the assets of such Restricted Subsidiary to secure a guarantee by
such Restricted Subsidiary or any such Indebtedness of the US Borrower or any
other Restricted Subsidiary; and

        (h)   additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $75,000,000 at any time outstanding.

        10.3.    Limitation on Fundamental Changes.    (A) Except as expressly
permitted by Section 10.4 or 10.5, each of the US Borrower and the UK Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all its business
units, assets or other properties, except that:

        (a)   any Subsidiary of the US Borrower or any other Person may be
merged or consolidated with or into the US Borrower, provided that (i) the US
Borrower shall be the continuing or surviving corporation or the Person formed
by or surviving any such merger or consolidation (if other than the US Borrower)
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof (the US
Borrower or such Person, as the case may be, being herein referred to as the
"Successor Borrower"), (ii) the Successor Borrower (if other than the US
Borrower) shall expressly assume all the obligations of the US Borrower under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, (v) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower's obligations under this
Agreement, (vi) each Subsidiary grantor and each Subsidiary pledgor, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Security Agreement

85

--------------------------------------------------------------------------------



or the Pledge Agreement, as applicable, confirmed that its obligations
thereunder shall apply to the Successor Borrower's obligations under this
Agreement, (vii) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower's obligations under this Agreement, and
(viii) the US Borrower shall have delivered to the Administrative Agent an
officer's certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower (if other than the US Borrower) will succeed
to, and be substituted for, the US Borrower under this Agreement;

        (b)   any Subsidiary of the UK Borrower or any other Person may be
merged or consolidated with or into the UK Borrower, provided that (i) the UK
Borrower shall be the continuing or surviving corporation or the Person formed
by or surviving any such merger or consolidation (if other than the UK Borrower)
shall be a corporation organized or existing under the laws of England and Wales
(the UK Borrower or such Person, as the case may be, being herein referred to as
the "Successor UK Borrower"), (ii) the Successor UK Borrower (if other than the
UK Borrower) shall expressly assume all the obligations of the UK Borrower under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the US Borrower shall be in compliance, on a pro forma basis
after giving effect to such merger or consolidation, with the covenants set
forth in Sections 10.9 and 10.10, as such covenants are recomputed as at the
last day of the most recently ended Test Period under such Section as if such
merger or consolidation had occurred on the first day of such Test Period,
(v) the US Borrower, each Guarantor and each Foreign Subsidiary Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Guarantee or Foreign Subsidiary Guarantee, as the case may be,
confirmed that its Guarantee or Foreign Subsidiary Guarantee, as the case may
be, shall apply to the Successor UK Borrower's obligations under this Agreement,
(vi) each grantor and each pledgor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the applicable Security Document
confirmed that its obligations thereunder shall apply to the Successor UK
Borrower's obligations under this Agreement, (vii) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable Mortgage confirmed that
its obligations thereunder shall apply to the Successor UK Borrower's
obligations under this Agreement, and (viii) the UK Borrower shall have
delivered to the Administrative Agent an officer's certificate and an opinion of
counsel, each stating that such merger or consolidation, such supplement to this
Agreement or any Security Document and such amendment or restatement to any
applicable Mortgage, as the case may be, comply with this Agreement; provided
further that if the foregoing are satisfied, the Successor UK Borrower (if other
than the UK Borrower) will succeed to, and be substituted for, the UK Borrower
under this Agreement;

        (c)   any Subsidiary of the US Borrower (other than the UK Borrower) or
any other Person may be merged or consolidated with or into any one or more
Subsidiaries of the US Borrower (other than the UK Borrower), provided that
(i) in the case of any merger or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
corporation or (B) the US Borrower shall take all steps necessary to cause the
Person formed by or surviving any such merger or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger or consolidation involving one or more Guarantors and/or Foreign
Subsidiary Guarantors, as the case may be, a Guarantor or Foreign Subsidiary
Guarantor, as the case may be, shall be the continuing or surviving corporation
or the Person formed by or surviving any such merger or consolidation (if other
than a Guarantor

86

--------------------------------------------------------------------------------






or Foreign Subsidiary Guarantor, as the case may be) shall execute a supplement
to the Guarantee Agreement, the Pledge Agreement and the Security Agreement and
any applicable Mortgage or the analogous Foreign Security Documents, as the case
may be, in form and substance reasonably satisfactory to the Administrative
Agent in order to become a Guarantor or Foreign Subsidiary Guarantor, as the
case may be, and pledgor, mortgagor and grantor of Collateral for the benefit of
the Secured Parties, (iii) no Default or Event of Default would result from the
consummation of such merger or consolidation, (iv) the US Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger or consolidation had occurred on the
first day of such Test Period, and (v) the US Borrower shall have delivered to
the Administrative Agent an Officers' Certificate stating that such merger or
consolidation and such supplements to any Security Document comply with this
Agreement;

        (d)   any Restricted Subsidiary that is not a Guarantor or a Foreign
Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the US Borrower,
the UK Borrower, a Guarantor, a Foreign Subsidiary Guarantor or any other
Restricted Subsidiary of the US Borrower;

        (e)   any Guarantor or any Foreign Subsidiary Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the US Borrower, the UK Borrower or any other
Guarantor or Foreign Subsidiary Guarantor; and

        (f)    any Restricted Subsidiary (other than the UK Borrower) may
liquidate or dissolve if (x) the US Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the US Borrower and is
not materially disadvantageous to the Lenders and (y) to the extent such
Restricted Subsidiary is a Credit Party, any assets or business not otherwise
disposed of or transferred in accordance with Section 10.4 or 10.5, or, in the
case of any such business, discontinued, shall be transferred to, or otherwise
owned or conducted by, another Credit Party after giving effect to such
liquidation or dissolution.

        (B)  Holdings will not engage in any business or activity other than
(a) the ownership of all the outstanding shares of capital stock of the US
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Parent, (d) the performance of the Credit Documents to which it is a
party, (e) making any Dividend permitted by Section 10.6 or holding any cash
received in connection with Dividends made by the US Borrower in accordance with
Section 10.6 pending application thereof by Holdings in the manner contemplated
by Section 10.6, (f) the performance of the 2011 Senior Notes Indenture, (g) the
issuance of PIK Refinancing Indebtedness or PIK Refinancing Preferred Stock and
the performance under such PIK Refinancing Indebtedness or PIK Refinancing
Preferred Stock, (h) so long as no Default or Event of Default has occurred and
is continuing, the prepayment, repurchase, retirement or redemption of the 2011
Senior Notes, PIK Refinancing Indebtedness and/or PIK Refinancing Preferred
Stock (x) from the proceeds of Dividends received in accordance with
Section 10.6(g) and (y) from the amount of any capital contributions made in
cash to Holdings from and including the Business Day immediately following the
Closing Date through and including the date of such redemption, repurchase or
retirement, including contributions with the proceeds from any issuance of
equity securities by any of the Parent Companies or Holdings and (i) activities
incidental to the businesses or activities described in clauses (a) to (h) of
this Section 10.3(B). Holdings will not own or acquire any assets (other than
shares of capital stock of the US Borrower, cash and Permitted Investments) or
incur any liabilities (other than liabilities under the Credit Documents,
liabilities under its guarantee of the Subordinated Notes and the Senior
Subordinated Notes (provided that Holdings shall not guarantee the Subordinated
Notes or the Senior Subordinated Notes unless (x) Holdings also has guaranteed
the Obligations pursuant to the Guarantee, (y) such guarantee of the
Subordinated Notes or the Senior Subordinated Notes is unsecured and
subordinated to such guarantee of the Obligations on terms no less favorable to

87

--------------------------------------------------------------------------------



the Lenders than the subordination provisions of the Subordinated Notes or the
Senior Subordinated Notes, as the case may be, and (z) such guarantee of the
Subordinated Notes or the Senior Subordinated Notes provides for the release and
termination thereof, without action by any party, upon any release and
termination of such guarantee of the Obligations), liabilities under the 2011
Senior Notes Indenture, liabilities in respect of PIK Refinancing Indebtedness
or PIK Refinancing Preferred Stock and liabilities imposed by law, including tax
liabilities, and other liabilities incidental to its existence and business and
activities permitted by this Agreement).

        10.4.    Limitation on Sale of Assets.    Each of the US Borrower and
the UK Borrower will not, and will not permit any of the Restricted Subsidiaries
to, (i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from any casualty or condemnation of
any assets of the US Borrower or the Restricted Subsidiaries) or (ii) sell to
any Person (other than the US Borrower, a Guarantor or a Restricted Foreign
Subsidiary) any shares owned by it of any Restricted Subsidiary's capital stock,
except that:

        (a)   the US Borrower and the Restricted Subsidiaries may sell, transfer
or otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

        (b)   the US Borrower and the Restricted Subsidiaries may sell, transfer
or otherwise dispose of other assets (other than accounts receivable) for fair
value, provided that (i) the amount of any such sale, transfer or disposal,
together with the aggregate amount of any previous sales, transfers and
disposals made by the US Borrower and the Restricted Subsidiaries, taken as a
whole, pursuant to this clause (b), shall not exceed in the aggregate an amount
equal to 20% of Consolidated Total Assets as of the Closing Date, (ii) any
consideration in excess of $5,000,000 received by the US Borrower or any
Guarantor in connection with such sales, transfers and other dispositions of
assets pursuant to this clause (b) that is in the form of Indebtedness shall be
pledged to the Administrative Agent pursuant to Section 9.12, (iii) with respect
to any such sale, transfer or disposition (or series of related sales, transfers
or dispositions) in an aggregate amount in excess of $25,000,000 the US Borrower
shall be in compliance, on a pro forma basis after giving effect to such sale,
transfer or disposition, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Sections as if such sale, transfer or disposition
had occurred on the first day of such Test Period and (iv) after giving effect
to any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing;

        (c)   the US Borrower and the Restricted Subsidiaries may make sales of
assets to the US Borrower or to any Restricted Subsidiary, provided that any
such sales to Restricted Foreign Subsidiaries shall be for fair value;

        (d)   any Restricted Subsidiary may effect any transaction permitted by
Section 10.3; and

        (e)   in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the US Borrower and the Restricted
Subsidiaries may (i) sell or discount without recourse accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof and (ii) sell or transfer accounts receivable and related
rights pursuant to customary receivables financing facilities or factoring
arrangements; provided, that the aggregate amount of accounts receivable subject
to such receivables financing facilities or factoring arrangements at any one
time shall not exceed $200,000,000 or any greater amount so long as any Net Cash
Proceeds in respect of accounts receivable in excess of $200,000,000 subject to
such receivables financing facilities or factoring arrangements at any one time
are promptly applied to prepay the Term Loans in the manner set forth in
Sections 5.2(c) and (d).

        10.5.    Limitation on Investments.    The US Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or

88

--------------------------------------------------------------------------------



purchase any stock, bonds, notes, debentures or other securities of or any
assets of, or make any other investment in, any Person, except:

        (a)   extensions of trade credit and asset purchases in the ordinary
course of business;

        (b)   Permitted Investments;

        (c)   loans and advances to officers, directors and employees of Parent
or any of its Subsidiaries (i) to finance the purchase of capital stock of
Parent (provided that the amount of such loans and advances used to acquire such
capital stock shall be contributed by Holdings to the US Borrower in cash as
common equity using the proceeds of prior contributions of common equity by
Parent to PIK Holdco and by PIK Holdco to Holdings, respectively) and (ii) for
additional purposes not contemplated by subclause (i) above in an aggregate
principal amount at any time outstanding with respect to this clause (ii) not
exceeding $25,000,000;

        (d)   investments existing on the Closing Date and listed on
Schedule 10.5, and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all investments pursuant to this clause (d) is not
increased at any time above the amount of such investments existing on the
Closing Date;

        (e)   investments in Hedge Agreements permitted by Section 10.1(h);

        (f)    investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

        (g)   investments to the extent that payment for such investments is
made solely with capital stock of any of the Parent Companies;

        (h)   investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

        (i)    investments in any Guarantor (other than Holdings), the US
Borrower, the UK Borrower or any Foreign Subsidiary Guarantor, and investments
(other than investments representing a Permitted Acquisition or any other
acquisition, by merger or otherwise, of any assets or capital stock or other
equity interests of any Person who is not, immediately prior to such
acquisition, a Restricted Subsidiary) by any Restricted Subsidiary that is not a
US Subsidiary Guarantor or a Foreign Subsidiary Guarantor in another Restricted
Subsidiary that is not a US Subsidiary Guarantor or a Foreign Subsidiary
Guarantor;

        (j)    investments constituting Permitted Acquisitions, provided that
the aggregate amount of any such investment, as valued at the fair market value
of such investment at the time each such investment is made, made by the US
Borrower or any Restricted Subsidiary in any Restricted Foreign Subsidiary, to
the extent that such Restricted Foreign Subsidiary does not become a Foreign
Subsidiary Guarantor pursuant to Section 9.11 and does not enter into the
guarantee and collateral arrangements contemplated thereby, shall not exceed the
Available Amount at the time of such investment plus an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made);

        (k)   investments in the equity interests of one or more newly formed
persons that are received in consideration of the contribution by the US
Borrower or its applicable Restricted Subsidiaries of assets (including capital
stock) to such person or persons, provided that (i) the fair market value of
such assets, determined on arms-length basis, so contributed pursuant to this
paragraph (k) shall not in the aggregate exceed $150,000,000, (ii) with respect
to investments in Foreign Joint Ventures, the sum of all investments in Foreign
Joint Ventures made pursuant to this Section 10.5(k) prior to the date thereof
and all investment in Foreign Joint Ventures made

89

--------------------------------------------------------------------------------






pursuant to Section 10.5(m) below prior to the date thereof, when taken
together, as valued at the fair market value of such investment at the time each
such investment is made, does not exceed $250,000,000 plus an amount equal to
any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made) in the aggregate
and (iii) in respect of each such contribution, an Authorized Officer of the US
Borrower shall certify, in a form to be agreed upon by the US Borrower and the
Administrative Agent (x) after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing, (y) the fair market
value of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

        (l)    investments made to repurchase or retire common stock of Parent
owned by any employee stock ownership plan or key employee stock ownership plan
of the Parent Companies, Holdings or the US Borrower;

        (m)  additional investments (including investments in Minority
Investments and Unrestricted Subsidiaries), as valued at the fair market value
of such investment at the time each such investment is made, in an aggregate
amount at the time of such investment not in excess of the Available Amount at
such time plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made), provided, that with respect to investments in Foreign
Joint Ventures, the sum of all investments in Foreign Joint Ventures made
pursuant to Section 10.5 (k) above prior to the date thereof and all investment
in Foreign Joint Ventures made pursuant to this Section 10.5(m) prior to the
date thereof, when taken together, as valued at the fair market value of such
investment at the time each such investment is made, does not exceed
$250,000,000 plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made) in the aggregate;

        (n)   investments permitted under Section 10.6; and

        (o)   contributions to a "rabbi" trust within the meaning of Revenue
Procedure 92-64 or contributions to a trust which is qualified under
Section 401(a) of the Code or other grantor trust subject to the claims of
creditors in the case of a bankruptcy of the US Borrower.

        10.6.    Limitation on Dividends.    Neither Holdings nor the US
Borrower will declare or pay any dividends (other than, (a) in respect of
Holdings, dividends payable solely in its capital stock or rights, warrants or
options to purchase its capital stock and (b) in respect of the US Borrower,
dividends payable solely in its capital stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its capital stock or the capital stock of any direct or indirect parent now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued with respect to any of its capital stock), or set aside any funds for any
of the foregoing purposes, or permit any of the Restricted Subsidiaries to
purchase or otherwise acquire for consideration (other than in connection with
an investment permitted by Section 10.5) any shares of any class of the capital
stock of Holdings or the US Borrower, now or hereafter outstanding (or any
options or warrants or stock appreciation rights issued with respect to any of
its capital stock) (all of the foregoing "Dividends"), provided that, so long as
no Default or Event of Default exists or would exist after giving effect
thereto, (a) each of Holdings and the US Borrower may redeem in whole or in part
any of its capital stock for another class of capital stock or rights to acquire

90

--------------------------------------------------------------------------------



its capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock, provided that
such other class of capital stock contains terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the capital stock redeemed thereby, (b) Holdings may repurchase
shares of its capital stock (or any options or warrants or stock appreciation
rights issued with respect to any of its capital stock) held by officers,
directors and employees of Parent and its Subsidiaries, with the proceeds of
dividends from the US Borrower which shall also be permitted, so long as such
repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements, (c) the US Borrower and the Restricted Subsidiaries may make
investments permitted by Section 10.5, (d) each of Holdings and the US Borrower
may pay dividends to, seriatim, Holdings and any Parent Company, provided that
(i) the aggregate amount of such dividends (without duplication) paid pursuant
to this clause (d) shall not at any time exceed 50% of Cumulative Consolidated
Net Income Available to Stockholders at such time less the amount of dividends
previously paid pursuant to this clause (d) following the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered to
the Lenders under Section 9.1 and (ii) at the time of the payment of any such
dividends and after giving effect thereto, the Consolidated Total Debt to
Consolidated EBITDA Ratio on the date of such payment of such dividends shall be
less than 3.50:1.00, (e) each of the US Borrower and Holdings may declare and
pay dividends and/or make distributions on its capital stock, as applicable, the
proceeds of which will be used by Parent solely to pay taxes of Parent, PIK
Holdco, Holdings, the US Borrower and the Subsidiaries as part of a consolidated
tax filing group, along with franchise taxes, administrative and similar
expenses related to its existence and ownership of PIK Holdco, Holdings, the US
Borrower, as applicable, provided that the amount of such dividends does not
exceed in any fiscal year the amount of such taxes and expenses payable for such
fiscal year (it being understood that such expenses shall in no event exceed
$5,000,000 in the aggregate per fiscal year), (f) the US Borrower may declare
and pay dividends and/or make distributions on its capital stock, the proceeds
of which will be used by Holdings on and after August 15, 2007 solely to pay
cash interest, if any, of the 2011 Senior Notes as and to the extent that
payment of such interest in cash is required by the 2011 Senior Notes Indenture,
(g) the US Borrower and Holdings may declare and pay dividends and/or make
distributions on its capital stock, as applicable, from Available Excess Cash
Flow, the proceeds of which will be used by Holdings and PIK Holdco solely to
redeem, repurchase or retire 2011 Senior Notes, PIK Notes, PIK Refinancing
Preferred Stock or PIK Refinancing Indebtedness if (x) at the time of the
payment of such dividends and after giving effect thereto the Consolidated Total
Debt to Consolidated EBITDA Ratio on the date of such payment of such dividends
shall be less than 2.25 to 1.00 and (y) the US Borrower applies an amount equal
to the proceeds used for such redemption, repurchase or retirement of 2011
Senior Notes, PIK Notes, PIK Refinancing Preferred Stock or PIK Refinancing
Indebtedness to prepay Term Loans outstanding hereunder in accordance with
Section 5.1 hereof on the date of any such redemption, repurchase or retirement
of 2011 Senior Notes, PIK Notes, PIK Refinancing Preferred Stock or PIK
Refinancing Indebtedness (except to the extent that the US Borrower has already
applied not less than 50.0% of the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to the date of such
redemption, repurchase or retirement of 2011 Senior Notes, PIK Notes, PIK
Refinancing Preferred Stock or PIK Refinancing Indebtedness pursuant to
Section 5.1 or Section 5.2 hereof) and (h) Holdings may issue PIK Refinancing
Indebtedness or PIK Refinancing Preferred Stock in exchange for, or declare and
pay dividends and/or make distributions on its capital stock from the proceeds
of the issuance by Holdings of any PIK Refinancing Indebtedness or PIK
Refinancing Preferred Stock to the extent such proceeds are utilized by PIK
Holdco substantially simultaneously with such issuance to redeem, repurchase or
retire, PIK Notes or Permitted Additional PIK Notes of PIK Holdco that are being
refinanced or replaced by such PIK Refinancing Indebtedness or PIK Refinancing
Preferred Stock.

        10.7.    Limitations on Debt Payments and Amendments.    (a) Neither the
US Borrower nor any Restricted Subsidiary will prepay, repurchase or redeem or
otherwise defease any Senior Subordinated

91

--------------------------------------------------------------------------------




Notes or any Subordinated Notes as applicable (it being understood that any
payment of principal prior to May 15, 2011, in the case of Subordinated Notes
shall be deemed a prepayment for purposes of this Section 10.7); provided,
however, that the US Borrower may prepay, repurchase or redeem Senior
Subordinated Notes and/or Subordinated Notes (x) so long as no Default or Event
of Default has occurred and is continuing, for an aggregate price not in excess
of the Available Amount at the time of such prepayment, repurchase or
redemption, provided that to the extent the Available Amount so utilized is
attributable to Excess Cash Flow in accordance with clause (a)(iii) of the
definition of "Available Amount", the US Borrower applies an amount equal to the
proceeds used for such prepayment, repurchase or redemption of Senior
Subordinated Notes and/or Subordinated Notes to prepay Term Loans outstanding
hereunder in accordance with Section 5.1 hereof on the date of any such
prepayment, repurchase or redemption of Senior Subordinated Notes and/or
Subordinated Notes (except to the extent that the US Borrower has already
applied not less than 50.0% of the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to the date of such
prepayment, repurchase or redemption of Senior Subordinated Notes and/or
Subordinated Notes pursuant to Section 5.1 or Section 5.2 hereof) or (y) so long
as no Event of Default described in Section 11.1 or 11.5 has occurred and is
continuing, with the proceeds of subordinated Indebtedness that (1) is permitted
by Section 10.1 and (2) has terms material to the interests of the Lenders not
materially less advantageous to the Lenders than those of the Senior
Subordinated Notes and/or Subordinated Notes, as the case may be.

        (b)   The US Borrower will not waive, amend, modify, terminate or
release the Senior Subordinated Notes Indenture, the Senior Subordinated Loan
Agreement or the Subordinated Note Indenture, to the extent that any such
waiver, amendment, modification, termination or release would be adverse to the
Lenders in any material respect, provided that this clause (b) shall not
prohibit the repayment of obligations under the Senior Subordinated Loan
Agreement with the Net Cash Proceeds from the issuance of the Senior
Subordinated Notes.

        10.8.    Limitations on Sale Leasebacks.    The US Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into or effect
any Sale Leasebacks, other than Permitted Sale Leasebacks.

        10.9.    Consolidated Total Debt to Consolidated EBITDA Ratio.    The US
Borrower will not permit the Consolidated Total Debt to Consolidated EBITDA
Ratio for any Test Period ending during any period set forth below to be greater
than the ratio set forth below opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

October 1, 2004 to March 31, 2005   6.95 to 1.00 April 1, 2005 to September 30,
2005   6.75 to 1.00 October 1, 2005 to March 31, 2006   6.50 to 1.00 April 1,
2006 to September 30, 2006   6.00 to 1.00 October 1, 2006 to March 31, 2007  
5.75 to 1.00 April 1, 2007 to September 30, 2007   5.50 to 1.00 October 1, 2007
to March 31, 2008   5.00 to 1.00 April 1, 2008 to September 30, 2008   4.75 to
1.00 October 1, 2008 to December 31, 2008   4.50 to 1.00 January 1, 2009 and
thereafter   4.25 to 1.00

        10.10.    Consolidated EBITDA to Consolidated Interest Expense
Ratio.    The US Borrower will not permit the Consolidated EBITDA to
Consolidated Interest Expense Ratio for any Test Period ending

92

--------------------------------------------------------------------------------




during any period set forth below to be less than the applicable ratio set forth
below opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

October 1, 2004 to March 31, 2005   1.60 to 1.00 April 1, 2005 to September 30,
2005   1.70 to 1.00 October 1, 2005 to March 31, 2007   1.75 to 1.00 April 1,
2007 to March 31, 2008   1.85 to 1.00 April 1, 2008 to December 31, 2008   1.95
to 1.00 January 1, 2009 and thereafter   2.00 to 1.00

        10.11.    Capital Expenditures.    The US Borrower and the UK Borrower
will not, and will not permit any of the Restricted Subsidiaries to, make any
Capital Expenditures (other than Permitted Acquisitions that constitute Capital
Expenditures), that would cause the aggregate amount of such Capital
Expenditures made by the US Borrower and the Restricted Subsidiaries in any
fiscal year of the US Borrower set forth below to exceed the sum of (a) the
greater of (i) the amount set forth in the table below opposite such fiscal year
and (ii) an amount equal to 10% multiplied by Consolidated Net Sales for such
fiscal year (such greater amount, the "Permitted Capital Expenditure Amount")
and (b) the Available Amount as of the last day of such fiscal year (provided
that no portion of the Available Amount may be used for Capital Expenditures
until the entire amount of the sum of (i) the Permitted Capital Expenditure
Amount for such year and (ii) the carry-forward amount (as defined below in this
Section 10.11) for such year shall have been used to make Capital Expenditures).

Period


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

January 1, 2004 to December 31, 2004   $ 275,000,000 January 1, 2005 to December
31, 2005   $ 275,000,000 January 1, 2006 to December 31, 2006   $ 240,000,000
January 1, 2007 to December 31, 2007   $ 225,000,000 January 1, 2008 to December
31, 2008   $ 225,000,000 January 1, 2009 to December 31, 2009   $ 225,000,000
January 1, 2010 to December 31, 2010   $ 225,000,000 January 1, 2011 and
thereafter   $ 225,000,000

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the US Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a "carry-forward amount") may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

93

--------------------------------------------------------------------------------




        SECTION 11.    Events of Default    

        Upon the occurrence of any of the following specified events (each an
"Event of Default"):

        11.1.    Payments.    The US Borrower or the UK Borrower shall
(a) default in the payment when due of any principal of the Loans or
(b) default, and such default shall continue for five or more days, in the
payment when due of any interest on the Loans or any Fees or any Unpaid Drawings
or of any other amounts owing hereunder or under any other Credit Document; or

        11.2.    Representations, etc.    Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

        11.3.    Covenants.    Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e), Section 9.16, Section 9.18 or Section 10 or (b) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 11.1 or 11.2 or clause (a) of this
Section 11.3) contained in this Agreement, or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the US Borrower from the Administrative Agent or the
Required Lenders; or

        11.4.    Default Under Other Agreements.    (a) Any of Holdings, the US
Borrower, the UK Borrower or any of the Restricted Subsidiaries shall
(i) default in any payment with respect to any Indebtedness (other than the
Obligations) in excess of $30,000,000 in the aggregate, for Holdings, the US
Borrower, the UK Borrower and such Subsidiaries, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or (except in the case of
Indebtedness consisting of any Hedge Agreement) any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (b) without limiting the provisions
of clause (a) above, any such Indebtedness (other than Indebtedness consisting
of any Hedge Agreement) shall be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment, prior to the stated maturity thereof; or

        11.5.    Bankruptcy, etc.    Any of Holdings, the US Borrower, the UK
Borrower or any Specified Subsidiary shall commence a voluntary case concerning
itself under (a) Title 11 of the United States Code entitled "Bankruptcy," or
(b) in the case of the UK Borrower and any Foreign Subsidiary that is a
Specified Subsidiary, the bankruptcy and/or insolvency legislation of its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the "Bankruptcy Code"); or an involuntary
case is commenced against any of Holdings, the US Borrower, the UK Borrower or
any Specified Subsidiary and the petition is not controverted within 10 days
after commencement of the case; or an involuntary case is commenced against any
of Holdings, the US Borrower, the UK Borrower or any Specified Subsidiary and
the petition is not dismissed within 60 days after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) or similar person is appointed
for, or takes charge of, all or substantially all of the property of any of
Holdings, the US Borrower, the UK Borrower or any Specified Subsidiary; or any
of Holdings, the US Borrower, the UK Borrower or any Specified Subsidiary
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to any of
Holdings, the US Borrower, the UK Borrower or any Specified Subsidiary; or there
is commenced against any of the US Borrower, the UK Borrower or any Specified
Subsidiary any such proceeding that remains undismissed for a period of 60 days;
or any of the Holdings, the US Borrower, the UK Borrower or any Specified

94

--------------------------------------------------------------------------------




Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any of Holdings, the
US Borrower, the UK Borrower or any Specified Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any of the
Holdings, the US Borrower, the UK Borrower or any Specified Subsidiary makes a
general assignment for the benefit of creditors; or any corporate action is
taken by any of Holdings, the US Borrower, the UK Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

        11.6.    ERISA.    (a) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; any Plan is or shall have been terminated or is the
subject of termination proceedings under ERISA (including the giving of written
notice thereof); an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); any Plan
shall have an accumulated funding deficiency (whether or not waived); any of
Holdings, the US Borrower or any Subsidiary or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in
clause (a) of this Section 11.6 the imposition of a lien, the granting of a
security interest, or a liability, or the reasonable likelihood of incurring a
lien, security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

        11.7.    Guarantee.    The Guarantee or any material provision thereof
shall cease to be in full force or effect or any Guarantor thereunder or any
Credit Party shall deny or disaffirm in writing any Guarantor's obligations
under the Guarantee (other than pursuant to the terms thereof); or

        11.8.    Pledge Agreement.    The Pledge Agreement or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor's obligations under the
Pledge Agreement (other than pursuant to the terms thereof); or

        11.9.    Security Agreement.    The Security Agreement or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor's obligations under the
Security Agreement (other than pursuant to the terms thereof); or

        11.10.    Mortgages.    Any Mortgage or any material provision of any
Mortgage shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any Mortgagor thereunder or any Credit
Party shall deny or disaffirm in writing any Mortgagor's obligations under any
Mortgage (other than pursuant to the terms thereof); or

        11.11.    Foreign Guarantees.    Any Foreign Guarantee or any material
provision of any Foreign Guarantee shall cease to be in full force or effect or
any grantor thereunder or any Credit Party shall deny or disaffirm in writing
any grantor's obligations under any Foreign Guarantee (other than pursuant to
the terms thereof); or

        11.12.    Foreign Security Documents.    Any Foreign Security Document
or any material provision of any Foreign Security Document shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor's obligations under any Foreign Security Document (other than pursuant
to the terms thereof); or

95

--------------------------------------------------------------------------------




        11.13.    Subordination.    The Obligations of the US Borrower and the
UK Borrower, or the obligations of Holdings or any Subsidiaries pursuant to the
Guarantee or any of the Foreign Subsidiary Guarantees, shall cease to constitute
senior indebtedness under the subordination provisions of any document or
instrument evidencing the Subordinated Notes, the Senior Subordinated Notes, any
loans under the Senior Subordinated Loan Agreement or any other permitted
subordinated Indebtedness or such subordination provisions shall be invalidated
or otherwise cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms; or

        11.14.    Judgments.    One or more judgments or decrees shall be
entered against the US Borrower, the UK Borrower or any of the Restricted
Subsidiaries involving a liability of $30,000,000 or more in the aggregate for
all such judgments and decrees for the US Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within
60 days from the entry thereof; or

        11.15.    Change of Control.    A Change of Control shall occur;

then, and in any such event, and at any time thereafter, in each case subject to
Section 7.4, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the US Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the US Borrower and the UK Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the US
Borrower, the UK Borrower or any Specified Subsidiary, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), (ii) and (iv) below shall occur automatically without the giving
of any such notice): (i) declare the Total Term Loan Commitment and the Total
Revolving Credit Commitment terminated, whereupon the Commitments and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the US Borrower and
the UK Borrower; (iii) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (iv) direct the US Borrower and the UK
Borrower to pay (and the US Borrower and the UK Borrower agree that upon receipt
of such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the US Borrower, the UK Borrower or any Specified
Subsidiary, it will pay) to the Administrative Agent at the Administrative
Agent's Office such additional amounts of cash, to be held as security for the
US Borrower's and the UK Borrower's respective reimbursement obligations for
Drawings that may subsequently occur thereunder, equal to the aggregate Stated
Amount of all Letters of Credit issued and then outstanding.

        SECTION 12.    The Administrative Agent    

        12.1.    Appointment.    Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit

96

--------------------------------------------------------------------------------




Document or otherwise exist against the Administrative Agent. Neither
Co-Syndication Agent, in its capacity as such, shall have any obligations,
duties or responsibilities under this Agreement.

        12.2.    Delegation of Duties.    The Administrative Agent may execute
any of its duties under this Agreement and the other Credit Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

        12.3.    Exculpatory Provisions.    Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person's own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the US Borrower,
the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the US
Borrower, the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor or
any other Credit Party to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the US Borrower or
the UK Borrower.

        12.4.    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the US Borrower and/or the UK Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

        12.5.    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the US Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a "notice of default". In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
(except to the extent that this Agreement requires that such action be taken
only with the approval of the Required Lenders or each of the Lenders, as
applicable).

97

--------------------------------------------------------------------------------



        12.6.    Non-Reliance on Administrative Agent and Other Lenders.    Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the US Borrower, the UK Borrower, any Guarantor, any Foreign Subsidiary
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the US Borrower, the UK
Borrower, any Guarantor, any Foreign Subsidiary Guarantor and any other Credit
Party and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
US Borrower, the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor
and any other Credit Party. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
assets, operations, properties, financial condition, prospects or
creditworthiness of the US Borrower, the UK Borrower, any Guarantor, any Foreign
Subsidiary Guarantor or any other Credit Party that may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

        12.7.    Indemnification.    The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the US Borrower or the UK Borrower and without limiting the obligation of the US
Borrower and the UK Borrower to do so), ratably according to their respective
portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's gross negligence or willful misconduct. The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

        12.8.    Administrative Agent in its Individual Capacity.    The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the US Borrower, the UK
Borrower, any Guarantor, any Foreign Subsidiary Guarantor and any other Credit
Party as though the Administrative Agent were not the Administrative Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and

98

--------------------------------------------------------------------------------




may exercise the same as though it were not the Administrative Agent, and the
terms "Lender" and "Lenders" shall include the Administrative Agent in its
individual capacity.

        12.9.    Successor Agent.    The Administrative Agent may resign as
Administrative Agent upon 20 days' prior written notice to the Lenders and the
US Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the US Borrower (which approval shall not
be unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

        12.10.    Withholding Tax.    To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred. For the avoidance
of doubt, the foregoing shall have no effect on any obligations of the Borrowers
hereunder.

        SECTION 13.    Collateral Allocation Mechanism    

        13.1.    Implementation of CAM.    (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 11, (ii) the Lenders shall automatically and without further
act (and without regard to the provisions of Section 14.6) be deemed to have
exchanged interests in the Credit Facilities such that in lieu of the interest
of each Lender in each Credit Facility in which it shall participate as of such
date (including such Lender's interest in the Specified Obligations of each
Credit Party in respect of each such Credit Facility), such Lender shall hold an
interest in every one of the Credit Facilities (including the Specified
Obligations of each Credit Party in respect of each such Credit Facility and
each L/C Reserve Account established pursuant to Section 13.2 below), whether or
not such Lender shall previously have participated therein, equal to such
Lender's CAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, in the case of any CAM
Dollar Lender that has prior to the date thereof notified the Administrative
Agent and the US Borrower in writing that it has elected to have this
clause (iii) apply to it, the interests in the Loans to be received by such CAM
Dollar Lender in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Equivalent, determined using the
Exchange Rate calculated as of such date, of such amount and on and after such
date all amounts accruing and owed to such CAM Dollar Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder, provided that such CAM Exchange will not affect the
aggregate amount of the Obligations of the US Borrower and the UK Borrower to
the Lenders under the Credit Documents. Each Lender and each Credit Party hereby
consents and agrees to the CAM Exchange, and each Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any person that
acquires a participation in its interests in any Credit Facility. Each Credit
Party agrees from time to time to execute and deliver to

99

--------------------------------------------------------------------------------




the Administrative Agent all promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of new promissory notes evidencing its interests in the
Credit Facilities; provided, however, that the failure of any Credit Party to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

        (b)   As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Credit
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agent pursuant to any Credit Document in respect of the
Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

        13.2.    Letters of Credit.    (a) In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any amount drawn under a Letter of Credit shall constitute an Unpaid Drawing,
each Lender in respect of Unpaid Drawings on Letters of Credit shall, before
giving effect to the CAM Exchange, promptly pay over to the Administrative
Agent, in immediately available funds and in the currency that such Letters of
Credit are denominated, an amount equal to such Lender's Revolving Credit
Commitment Percentage (as notified to such Lender by the Administrative Agent),
of such Letter of Credit's undrawn face amount or (to the extent it has not
already done so) such Letter of Credit's Unpaid Drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a Revolving Credit Loan that is an ABR Loan in a
principal amount equal to such amount, as the case may be. The Administrative
Agent shall establish a separate account or accounts for each Lender (each, an
"L/C Reserve Account") for the amounts received with respect to each such Letter
of Credit pursuant to the preceding sentence. The Administrative Agent shall
deposit in each Lender's L/C Reserve Account such Lender's CAM Percentage of the
amounts received from the Lenders as provided above. The Administrative Agent
shall have sole dominion and control over each L/C Reserve Account, and the
amounts deposited in each L/C Reserve Account shall be held in such L/C Reserve
Account until withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the L/C Reserve Accounts in respect of each
Letter of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender's CAM Percentage. The amounts held in each Lender's
L/C Reserve Account shall be held as a reserve against the Letter of Credit
Exposure, shall be the property of such Lender, shall not constitute Loans to or
give rise to any claim of or against any Credit Party and shall not give rise to
any obligation on the part of the US Borrower or the UK Borrower to pay interest
to such Lender, it being agreed that the reimbursement obligations in respect of
Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 3.

        (b)   In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Letter of Credit Issuer withdraw from the L/C Reserve Account of
each Lender any amounts, up to the amount of such Lender's CAM Percentage of
such drawing, deposited in respect of such Letter of Credit and remaining on
deposit and deliver such amounts to the Letter of Credit Issuer in satisfaction
of the reimbursement obligations of the Lenders under Section 3 (but not of the
US Borrower and the UK Borrower under Section 3, respectively). In the event any
Lender shall default on its obligation to pay over any amount to the
Administrative Agent in respect of any Letter of Credit as provided in this
Section 13.2, the Letter of Credit Issuer shall, in the event of a drawing
thereunder, have a claim against such Lender to the same

100

--------------------------------------------------------------------------------




extent as if such Lender had defaulted on its obligations under Section 2.05(e),
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 13.1. Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.

        (c)   In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

        (d)   With the prior written approval of the Administrative Agent and
the Letter of Credit Issuer, any Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the Letter of Credit Issuer on
demand, its CAM Percentage of such drawing.

        (e)   Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender that has not withdrawn the
amounts in its L/C Reserve Account as provided in paragraph (d) above shall have
the right, at intervals reasonably specified by the Administrative Agent, to
withdraw the earnings on investments so made by the Administrative Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.

        13.3.    Net Payments Upon Implementation of CAM
Exchange.    Notwithstanding any other provision of this Agreement, if, as a
direct result of the implementation of the CAM Exchange, the US Borrower or the
UK Borrower is required to withhold Non-Excluded Taxes from amounts payable to
the Administrative Agent, any Lender or any Participant hereunder, the amounts
so payable to the Administrative Agent, such Lender or such Participant shall be
increased to the extent necessary to yield to the Administrative Agent, such
Lender or such Participant (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the US Borrower and the UK
Borrower shall not be required to increase any such amounts payable to such
Lender or Participant under this Section 13.3 (but, rather, shall be required to
increase any such amounts payable to such Lender or Participant to the extent
required by Section 5.4) if such Lender or Participant was prior to or on the
CAM Exchange Date already a Lender or Participant with respect to such US
Borrower or UK Borrower. If a Non-U.S. Lender (or Non-U.S. Participant), in its
good faith judgment, is eligible for an exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the US Borrower under this Agreement, the
US Borrower shall not be required to increase any such amounts payable to such
Non-U.S. Lender (or Non-U.S. Participant) if such Non-U.S. Lender (or Non-U.S.
Participant) fails to comply with the requirements of paragraph (b) of
Section 5.4. Upon a CAM Exchange, a Lender (or Participant) will use
commercially reasonable efforts, and complete any procedural formalities
necessary, to become an Eligible Lender with respect to the UK Borrower and, if
such Lender (or Participant) fails to do so, the UK Borrower shall not be
required to increase any such amounts payable to such Lender (or Participant).
If the US Borrower or the UK Borrower, as the case may be, fails to pay any such
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such US Borrower or UK Borrower shall indemnify the
Administrative Agent, the Lenders and the Participants for any incremental
taxes, interest, costs or penalties that may become payable by the
Administrative Agent, such Lenders or such Participants as a result of any such
failure.

101

--------------------------------------------------------------------------------




        SECTION 14.    Miscellaneous    

        14.1.    Amendments and Waivers.    Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 14.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or reduce the stated rate, or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or extend the final expiration date of any Lender's Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date
or increase the aggregate amount of the Commitments of any Lender, in each case
without the written consent of each Lender directly and adversely affected
thereby, or (ii) amend, modify or waive any provision of this Section 14.1 or
reduce the percentages specified in the definitions of the terms "Required
Lenders", "Required Revolving Credit Lenders", "Required Tranche A Lenders",
"Required Tranche B Lenders" or "Required Tranche C Lenders", or consent to the
assignment or transfer by the US Borrower or the UK Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee Agreement), release all or
substantially all of the Foreign Subsidiary Guarantors under any Foreign
Subsidiary Guarantee (except as permitted by any Foreign Subsidiary Guarantee)
or release all or substantially all of the Collateral under the Pledge
Agreement, the Security Agreement, the Foreign Security Documents and the
Mortgages, in each case without the prior written consent of each Lender, or
(viii) decrease any Tranche A-1 Repayment Amount, extend any scheduled Tranche
A-1 Repayment Date or decrease the amount or allocation of any mandatory
prepayment to be received by any Lender holding any Tranche A-1 Loans (other
than a decrease in such mandatory prepayment amount that is accompanied by a
proportionate decrease in mandatory prepayments to be allocated to other Term
Loans pursuant to Section 5.2(c)), in each case without the written consent of
the Required Tranche A Lenders, or (ix) decrease any Tranche A-2 Repayment
Amount, extend any scheduled Tranche A-2 Repayment Date or decrease the amount
or allocation of any mandatory prepayment to be received by any Lender holding
any Tranche A-2 Loans (other than a decrease in such mandatory prepayment amount
that is accompanied by a proportionate decrease in mandatory prepayments to be
allocated to other Term Loans pursuant to Section 5.2(c)), in each case without
the written consent of the Required Tranche A Lenders, or (x) decrease any
Tranche B Repayment Amount, extend any scheduled Tranche B Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any Lender holding any Tranche B Loans (other than a decrease in such mandatory
prepayment amount that is accompanied by a proportionate decrease in mandatory
prepayments to be allocated to other Term Loans pursuant to Section 5.2(c)), in

102

--------------------------------------------------------------------------------




each case without the written consent of the Required Tranche B Lenders, or
(xi) decrease any Tranche C Repayment Amount, extend any scheduled Tranche C
Repayment Date or decrease the amount or allocation of any mandatory prepayment
to be received by any Lender holding any Tranche C Loans (other than a decrease
in such mandatory prepayment amount that is accompanied by a proportionate
decrease in mandatory prepayments to be allocated to other Term Loans pursuant
to Section 5.2(c)), in each case without the written consent of the Required
Tranche C Lenders; and, provided further, that at any time that no Default or
Event of Default has occurred and is continuing, the Revolving Credit Commitment
of any Lender may be increased to finance a Permitted Acquisition, with the
consent of such Lender, the US Borrower and the Administrative Agent (which
consent, in the case of the Administrative Agent, shall not be unreasonably
withheld) and without the consent of the Required Lenders, so long as (i) the
Increased Commitment Amount at such time, when added to the amount of
Indebtedness incurred pursuant to Section 10.1(k) and outstanding at such time,
does not exceed the limits set forth therein, (ii) the US Borrower or its
applicable Restricted Subsidiary shall pledge the capital stock of any person
acquired pursuant thereto to the Administrative Agent for the benefit of the
Lenders to the extent required under Section 9.12 and (iii) to the extent
determined by the Administrative Agent to be necessary to ensure pro rata
borrowings commencing with the initial borrowing after giving effect to such
increase, the US Borrower shall prepay any Eurodollar Loans outstanding
immediately prior to such initial borrowing; as used herein, the "Increased
Commitment Amount" means, at any time, the aggregate amount of all increases
pursuant to this proviso made at or prior to such time less the aggregate amount
of all voluntary reductions of the Revolving Credit Commitments made prior to
such time and, provided further, that without the consent of any Lender, the
relevant Credit Party or Credit Parties and the Administrative Agent and/or
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any other Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the affected Lenders and shall be
binding upon the US Borrower, the UK Borrower, such Lenders, the Administrative
Agent and all future holders of the affected Loans. In the case of any waiver,
the US Borrower, the Lenders and the Administrative Agent shall be restored to
their former positions and rights hereunder and under the other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

        14.2.    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the US Borrower, the
UK Borrower and the Administrative Agent,

103

--------------------------------------------------------------------------------




and as set forth on Schedule 1.1(c) in the case of the other parties hereto, or
to such other address as may be hereafter notified by the respective parties
hereto:

The US Borrower and the UK Borrower:   Rockwood Specialties Group, Inc.
100 Overlook Center
Princeton, NJ 08540     Attention: Tom Riordan     Fax: +1-609-514-8722
 
 
with a copy to:
 
 
Kohlberg Kravis Roberts & Co., L.P.
9 West 57th Street
Suite 4200
New York, NY 10019     Attention: Brian Carroll     Fax: +1-212-750-0003
The Administrative Agent:
 
Credit Suisse First Boston
Eleven Madison Avenue
New York, NY 10010     Attention: Carloyn Tee     Fax: +1-212-325-8304

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

        Notices and other communications to the Lenders and the Letter of Credit
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent and, with regard to Letters of Credit, the
Letter of Credit Issuer. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

        14.3.    No Waiver; Cumulative Remedies.    No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder or under the other Credit
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

        14.4.    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

        14.5.    Payment of Expenses and Taxes.    The US Borrower and the UK
Borrower agree (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender and the Administrative Agent for all its

104

--------------------------------------------------------------------------------




reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold harmless each Lender and
the Administrative Agent from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Credit Documents and any such other documents, and
(d) to pay, indemnify, and hold harmless each Lender and the Administrative
Agent and their respective directors, officers, employees, trustees and agents
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including any of the
foregoing relating to the violation of, noncompliance with or liability under,
any Environmental Law or any actual or alleged presence of Hazardous Materials
applicable to the operations of the US Borrower, any of its Subsidiaries or any
of the Real Estate (all the foregoing in this clause (d), collectively, the
"indemnified liabilities"), provided that the US Borrower and the UK Borrower
shall have no obligation hereunder to the Administrative Agent or any Lender nor
any of their respective directors, officers, employees, trustees and agents with
respect to indemnified liabilities arising from (i) the gross negligence or
willful misconduct of the party to be indemnified or (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees. The agreements in
this Section 14.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

        14.6.    Successors and Assigns; Participations and
Assignments.    (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Letter of Credit Issuer
that issues any Letter of Credit), except that (i) other than as provided in
Section 10.3, the US Borrower and the UK Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the US
Borrower or the UK Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Letter of Credit Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)(i)   Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld; it being understood that,
without limitation, the US Borrower shall have the right to withhold its consent
to any assignment if, in order for such assignment to comply with applicable
law, the US Borrower would be required to obtain the consent of, or make any
filing or registration with, any Governmental Authority) of:

        (A)  the US Borrower, provided that no consent of the US Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing),

105

--------------------------------------------------------------------------------



an Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5
has occurred and is continuing, any other assignee; and

        (B)  the Administrative Agent and, in the case of an assignment of a
Revolving Credit Commitment, the Letter of Credit Issuer, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

        (A)  except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent of $5,000,000 or, in the case of a Tranche B Commitment,
Tranche C Commitment, Tranche B Term Loan or Tranche C Term Loan, the Dollar
Equivalent of $1,000,000 unless each of the US Borrower and the Administrative
Agent otherwise consents, provided that no such consent of the US Borrower shall
be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing;

        (B)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender's rights and
obligations in respect of one Class of Commitments or Loans, provided further,
however, that any assignment of any right or interest in a Tranche A-1 Term
Loan, a Tranche A-2 Term Loan or a Tranche A Term Loan Commitment (collectively,
"Tranche A Loans") shall be accompanied by, and shall not be permitted to be
made independently of, an assignment of a proportionate amount of such Lender's
other Tranche A Loans;

        (C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (x) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent, which shall initially be the settlement system of ClearPar, LLC or
(y) manually executed and delivered together with a processing and recordation
fee of $3,500, provided that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds); and

        (D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent.

        For the purpose of this Section 14.6(b), the term "Approved Fund" has
the following meaning:

        "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

        (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not

106

--------------------------------------------------------------------------------




comply with this Section 14.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

        (iv)  The Administrative Agent, acting for this purpose as an agent of
the US Borrower and the UK Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the US Borrower, the UK Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the US Borrower,
the UK Borrower, the Letter of Credit Issuer and by the Administrative Agent on
behalf of any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

        (v)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

        (c)(i)   Any Lender may, without the consent of the US Borrower, the UK
Borrower, the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender, sell participations to one or more banks or other entities (each, a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it), provided that (A) such Lender's obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the US
Borrower, the UK Borrower, the Administrative Agent, the Letter of Credit Issuer
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 14.1 that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the US Borrower and the UK
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 14.8(b) as though it were a Lender, provided such
Participant agrees to be subject to Section 14.8(a) as though it were a Lender.

        (ii)   A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the US
Borrower's prior written consent. A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 5.4 unless
the US Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the US Borrower and the UK Borrower,
to comply with Section 5.4(b) as though it were a Lender.

107

--------------------------------------------------------------------------------




        (d)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the US Borrower and the UK
Borrower hereby agree that, upon request of any Lender at any time and from time
to time after the US Borrower has made its initial borrowing hereunder, the US
Borrower or the UK Borrower, as the case may be, shall provide to such Lender,
at the US Borrower's or the UK Borrower's own expense, a promissory note,
substantially in the form of Exhibit R-1, R-2, R-3, R-4 or R-5, as the case may
be, evidencing the Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche B
Term Loans, Tranche C Term Loans and Revolving Credit Loans and Swingline Loans,
respectively, owing to such Lender.

        (e)   Subject to Section 14.16, the US Borrower and the UK Borrower
authorize each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a "Transferee") and any prospective Transferee any and
all financial information in such Lender's possession concerning the US Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
US Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the US Borrower and its Affiliates
in connection with such Lender's credit evaluation of the US Borrower and its
Affiliates prior to becoming a party to this Agreement, provided that neither
the Administrative Agent nor any Lender shall provide to any Transferee or
prospective Transferee any of the Confidential Information unless such person
shall have previously executed a Confidentiality Agreement in the form of
Exhibit S.

        14.7.    Replacements of Lenders under Certain Circumstances.    The US
Borrower (on its own behalf and on behalf of the UK Borrower) shall be permitted
to replace any Lender that (a) requests reimbursement for amounts owing pursuant
to Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the US Borrower and/or the UK Borrower, as applicable, shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts, pursuant to Section 2.10, 2.11, 3.5 or
5.4, as the case may be) owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided that the US Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the US
Borrower, the UK Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

        14.8.    Adjustments; Set-off.    (a) If any Lender (a "benefited
Lender") shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender's Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender's Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter

108

--------------------------------------------------------------------------------




recovered from such benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

        (b)   After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the US Borrower or the
UK Borrower, any such notice being expressly waived by the US Borrower and the
UK Borrower to the extent permitted by applicable law, upon any amount becoming
due and payable by the US Borrower or the UK Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the US Borrower or the UK Borrower, as the case may be. Each Lender
agrees promptly to notify the US Borrower or the UK Borrower, as the case may
be, and the Administrative Agent after any such set-off and application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

        14.9.    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the US Borrower and the Administrative Agent.

        14.10.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        14.11.    Integration.    This Agreement and the other Credit Documents
represent the agreement of the US Borrower, the UK Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

        14.12.    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        14.13.    Submission to Jurisdiction; Waivers.    The US Borrower and
the UK Borrower each hereby irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the US Borrower at
its address set forth in Section 14.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

109

--------------------------------------------------------------------------------



        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 14.13 any special, exemplary, punitive or consequential damages.

        14.14.    Acknowledgments.    The US Borrower and the UK Borrower each
hereby acknowledge that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

        (b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the US Borrower or the UK Borrower arising out of
or in connection with this Agreement or any of the other Credit Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and the
US Borrower or the UK Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

        (c)    no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the US Borrower, the UK Borrower and the Lenders.

        14.15.    WAIVERS OF JURY TRIAL.    THE US BORROWER, THE UK BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        14.16.    Confidentiality.    The Administrative Agent and each Lender
shall hold all non-public information furnished by or on behalf of the US
Borrower or the UK Borrower in connection with such Lender's evaluation of
whether to become a Lender hereunder or obtained by such Lender or the
Administrative Agent pursuant to the requirements of this Agreement
("Confidential Information"), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or to
such Lender's or the Administrative Agent's attorneys, professional advisors or
independent auditors or Affiliates, provided that unless specifically prohibited
by applicable law or court order, each Lender and the Administrative Agent shall
notify the US Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the US Borrower or any Subsidiary of the US Borrower. Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person shall have previously executed a
Confidentiality Agreement in the form of Exhibit S.

        14.17.    Judgment Currency.    (a)    The obligations of the US
Borrower and the UK Borrower hereunder and under the other Loan Documents to
make payments in Dollars or in the Foreign Currencies, as the case may be (the
"Obligation Currency"), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Credit
Documents. If, for the purpose of obtaining or enforcing judgment against the US
Borrower, the UK Borrower or any other Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the "Judgment Currency") an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the "Judgment Currency
Conversion Date").

110

--------------------------------------------------------------------------------




        (b)    If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the US Borrower and the UK Borrower each covenant and agree to pay,
or cause to be paid, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

        (c)    For purposes of determining the Dollar Equivalent, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

[Signature pages follow]

111

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

    ROCKWOOD SPECIALTIES GROUP,
INC.
 
 
By:
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

Name:  Michael W. Valente
Title:    Assistant Secretary
 
 
ROCKWOOD SPECIALTIES LIMITED
 
 
By:
/s/  THOMAS J. RIORDAN      

--------------------------------------------------------------------------------

Name:  Thomas J. Riordan
Title:    Director
 
 
ROCKWOOD SPECIALTIES
INTERNATIONAL, INC.
 
 
By:
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

Name:  Michael W. Valente
Title:    Assistant Secretary
 
 
CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
individually as a Lender and as
Administrative Agent, Collateral Agent,
Letter of Credit Issuer and Swingline Lender
 
 
By:
/s/  S. WILLIAM FOX      

--------------------------------------------------------------------------------

Name:  S. William Fox
Title:    Director
 
 
By:
/s/  DAVID DODD      

--------------------------------------------------------------------------------

Name:  David Dodd
Title:    Associate        


--------------------------------------------------------------------------------




 
 
UBS SECURITIES LLC, as Co-Syndication
Agent
 
 
By:
/s/  THOMAS J.W. ARCHIE      

--------------------------------------------------------------------------------

Name:  Thomas J.W. Archie
Title:    Director
 
 
By:
/s/  WARREN JERVEY      

--------------------------------------------------------------------------------

Name:  Warren Jervey
Title:    Director and Counsel
             Region Americas Legal
 
 
UBS LOAN FINANCE LLC, individually
as a Lender
 
 
By:
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

Name:  Wilfred V. Saint
Title:    Director
             Banking Products Services, US
 
 
By:
/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

Name:  Joselin Fernandes
Title:    Associate Director
             Banking Products Services, US
 
 
GOLDMAN SACHS CREDIT PARTNERS
L.P., individually as a Lender and as Co-
Syndication Agent
 
 
By:
/s/  WILLIAM W. ARCHER      

--------------------------------------------------------------------------------

Name:  William W. Archer
Title:    Managing Director

--------------------------------------------------------------------------------



Schedule 1.1(a)

Additional Cost Formulae

1.The Additional Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirement of the
European Central Bank.

2.On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below. The Additional Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3.The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)In relation to a Sterling Loan:


AB + C(B - D) + E × 0.01
                                         
                                             Per cent. per annum
                        100 - (A + C)

(b)in relation to a Loan in any currency other than Sterling:


E × 0.01
                                         
                                             Per cent. per annum
                        300

Where:

Ais the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

Bis the percentage rate of interest (excluding the applicable Foreign Currency
Borrowing margin and the Additional Cost and, if the Loan is an overdue amount,
the additional rate of interest specified in Section 2.8(c)) payable for the
relevant Interest Period on the Loan.

Cis the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

Dis the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

Eis designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Lender to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

--------------------------------------------------------------------------------





5.For the purposes of this Schedule:

(a)"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)"Facility Office" means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following the date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c)"Fees Rules" means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d)"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.I. Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fee rules but taking into account any applicable
discount rate);

(e)"Participating Member State" means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union; and

(f)"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.If requested by the Administrative Agent, the Reference Lender shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Lender to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Reference Lender as being the average of the Fee Tariffs
applicable to the Reference Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of the Reference Lender.

8.Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)the jurisdiction of its Facility Office; and

(b)any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Lender for the purposes of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

--------------------------------------------------------------------------------



10.The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender including the Reference Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.The Administrative Agent shall distribute the additional amounts received as
a result of the Additional Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
the Reference Lender pursuant to paragraphs 3, 7 and 8 above.

12.Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Additional Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.

13.The Administrative Agent may from time to time, after consultation with the
US Borrower (on behalf of itself and the UK Borrower) and the Lenders, determine
and notify to all parties to this Agreement any amendments which are required to
be made to this Schedule in order to comply with any change in law, regulation
or any requirements from time to time imposed by the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to this Agreement.

--------------------------------------------------------------------------------


